Exhibit 10.1(1)

 

FUNDING AGREEMENT

 

This FUNDING AGREEMENT (as amended, supplemented or otherwise modified and in
effect from time to time, this “Agreement”), dated as of July 27, 2005, is by
and among FIELDSTONE INVESTMENT FUNDING, LLC, a Delaware limited liability
company, as borrower (in such capacity, the “Borrower”), FIELDSTONE INVESTMENT
CORPORATION, a Maryland corporation, as servicer (in such capacity, the
“Servicer”), CREDIT SUISSE, NEW YORK BRANCH (“CSFB”), as Facility Agent for the
benefit of the Group Agents and the Lenders (in such capacity, the “Facility
Agent”), and THE SEVERAL CONDUIT LENDERS, COMMITTED LENDERS AND GROUP AGENTS
PARTY HERETO FROM TIME TO TIME.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower may desire to borrow funds from the Lenders from time to
time to finance the purchase of certain Mortgage Loans and Related Security
constituting Eligible Assets, and the Lenders have agreed to advance such funds
from time to time, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1.   Certain Defined Terms.  Capitalized terms used herein shall have
the meanings assigned to such terms in, or incorporated by reference into,
Schedule A attached hereto, which Schedule A is incorporated by reference herein
and made a part hereof.

 

SECTION 1.2.   Other Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

SECTION 1.3.   Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

LOANS AND SETTLEMENTS

 

SECTION 2.1.   Facility.  Upon the terms and subject to the conditions set forth
herein and in the other Transaction Documents from the Effective Date to the
Termination Date, and subject to the satisfaction in full of all Loan
Conditions, (x) the Borrower may, at its option, borrow funds from the Lenders
for the purpose of purchasing Eligible Assets and (y) each Conduit Lender
(acting through its Group Agent) may, at its option, and such Conduit Lender’s
related Committed Lenders (acting through its Group Agent) shall be obligated
to, advance funds to the Borrower from time to time (each such advance of funds,
a “Loan”).  No more than one (1) Loan shall be made by the Lenders on any
Business Day.  Subject to the Loan Conditions and the other terms of this
Agreement, the Borrower may borrow, repay and reborrow hereunder.

 

SECTION 2.2.   Loans; Procedures.

 

(a)                                  Prior to the Termination Date, the Borrower
shall, by notice in substantially the form of Exhibit C hereto (each such
notice, a “Loan Notice”) to the Facility Agent and the Group Agents given by
telecopy or electronic mail (with a copy to the Custodian), request, or cause to
be requested, a Loan secured by certain Mortgage Loans and Related Security. 
Each Loan Notice shall be delivered to the Facility Agent and the Group Agents
no later than 11:00 A.M. (New York time) on the second (2nd) Business Day prior
to the desired Loan Date.  Each Loan Notice shall include all information
required to be included therein and attached thereto under this Agreement and
the Custodial Agreement.  The Borrower shall also deliver, or cause to be
delivered, to the Custodian all other information required by the Custodial
Agreement and each Mortgage File (or, in the case of Wet-Ink Mortgage Loans, the
Wet-Ink Mortgage Information) and otherwise comply with the procedures set forth
in the Custodial Agreement.  Each Loan Notice shall be irrevocable and binding
on the Borrower, and the Borrower shall indemnify the Lenders against any loss
or expense incurred by the Lenders, either directly or indirectly, as a result
of any failure by the Borrower to complete such Loan, including, without
limitation, any actual loss or expense incurred by the Lenders, either directly
or indirectly, by reason of the liquidation or reemployment of funds acquired by
the Lenders (including, without limitation, funds obtained by Conduit Lenders by
issuing Commercial Paper or promissory notes, obtaining deposits as loans from
third parties and reemployment of funds) for the Lenders to fund such Loan.

 

(b)                                 Each Group Agent will promptly notify its
related Conduit Lender and Committed Lenders of such Group Agent’s receipt of
any Loan

 

2

--------------------------------------------------------------------------------


 

Notice, such notice to confirm its Pro Rata Share of the related Loan, the
desired Loan Date and the applicable Yield Rate.  The portion of each Loan made
by the Lenders of a Lending Group on a Loan Date shall equal such Lending
Group’s Pro Rata Share of such Loan.  No Lender shall be obligated to advance
funds to be secured by any Mortgage Loan and Related Security unless all of the
Loan Conditions relating to such Mortgage Loan and Related Security have been
satisfied.  The portion of each Loan made by a Conduit Lender shall be in such
Conduit Lender’s sole and absolute discretion, and any portion of such Loan not
made by the Conduit Lender of a Lending Group will be made by the Committed
Lenders of such Lending Group if the Termination Date has not occurred and all
of the Loan Conditions have been satisfied.   At its option, any Conduit Lender
shall accept or reject any such Loan Notice by notice given to its related Group
Agent by telephone or telecopy.   On each Loan Date, the Facility Agent shall
record on its books and records each Lending Group’s Pro Rata Share of each Loan
made to the Borrower, which records shall be conclusive evidence of Loans made
to the Borrower, absent manifest error.

 

(c)                                  The Borrower agrees to report immediately
to the Custodian, the Facility Agent and the Group Agents within one
(1) Business Day of discovery that any Wet-Ink Mortgage Loan that was previously
pledged to the Facility Agent, on behalf of the Group Agents and the Lenders,
did, in fact, not close or was rescinded for any reason (including that the
related Obligor has rescinded the related Mortgage Note and related documents
under applicable law) or that any other Mortgage Loan has been rescinded and to
cause such Mortgage Loan to be removed from the Collateral as provided herein.

 

(d)                                 As a result of the making of any Loan or the
pledge of Collateral by the Borrower hereunder, no Lender, nor the Facility
Agent nor any Group Agent, shall be required to be licensed, registered or
approved or to obtain permits in any jurisdiction other than those in which such
Person is required to be so licensed or registered on the Effective Date.

 

SECTION 2.3.   Loan Repayment; Yield; Fees.

 

(a)                                  The Borrower shall repay in full on the
Termination Date the Facility Outstanding Principal, all accrued and unpaid
Yield, and all other Aggregate Unpaids. Yield on the Loans shall be payable in
arrears monthly on each Settlement Date in respect to the immediately preceding
Settlement Period and on the Termination Date.

 

(b)                                 If a LIBO Rate is available for a Loan on
the related Loan Date, such Loan shall initially bear interest at a Yield Rate
equal to the applicable Eurodollar Rate.    The Borrower shall pay to the
Lenders Yield on the

 

3

--------------------------------------------------------------------------------


 

unpaid principal balance of each Loan for the period from and including the date
of such Loan to but excluding the date such Loan or portion thereof shall be
paid in full, at a rate per annum equal to the applicable Yield Rate. 
Notwithstanding the foregoing, the Borrower shall pay to the Lenders Yield at
the Base Rate plus 2% on any portion of the Facility Outstanding Principal and
on any other amount payable by the Borrower hereunder that shall not be paid in
full when due (whether at stated maturity, by acceleration or by mandatory
prepayment or otherwise), for the period from and including the due date thereto
to but excluding the date the same is paid in full.  Accrued Yield on each Loan
shall be payable monthly on each Settlement Date and on the Termination Date,
except that Yield payable at the Base Rate plus 2% shall accrue daily and shall
be payable promptly upon receipt of an invoice therefor by the Borrower. 
Promptly after the determination of any interest rate provided for herein or any
change therein, the Facility Agent shall give written notice thereof to the
Borrower.

 

(c)                                  Notwithstanding any limitation or purported
limitation on recourse contained in this Agreement or the other Transaction
Documents, nothing shall limit in any way the obligations of the Borrower to pay
the Aggregate Unpaids as and when due in accordance with this Agreement and the
other Transaction Documents.

 

SECTION 2.4.   Optional Prepayments.

 

(a)                                  The Loans are prepayable without premium or
penalty, in whole or in part, on each Settlement Date in accordance with
Section 2.5(a).    Amounts repaid may be reborrowed in accordance with this
Agreement.  Partial prepayments shall be in an aggregate principal amount of at
least $25,000,000 and integral multiples of $20,000 in excess thereof.  Any
specific Collateral to be released on such Settlement Date from the Lien of the
Facility Agent hereunder shall be in accordance with Sections 2.4(b) and
(c) below, and such Settlement Date shall be treated as a “Prepayment Date” for
purposes of such Sections.

 

(b)                                 The Loans are prepayable by the Borrower, in
whole or in part, on any Business Day other than a Settlement Date (each, a
“Prepayment Date”) upon two (2) Business Days’ prior written notice to the
Facility Agent and the Group Agents, which notice shall specify (i) the Business
Day on which Loans are to be prepaid, (ii) the aggregate principal amount of the
Loans to be prepaid, (iii) the aggregate amount of all accrued and unpaid Yield
on such principal amount through the date of such prepayment and (iv) the
particular Mortgage Loan or Loans that are to be released from the Lien of the
Facility Agent on such Prepayment Date in accordance with Section 2.4(c) below
(each such notice, a “Prepayment Notice”).  Proceeds of any such prepayment
shall be paid ratably to the Group Agents for the benefit of the applicable
Lenders.  No more than three (3) prepayments under this

 

4

--------------------------------------------------------------------------------


 

Section 2.4(b) shall occur during any Settlement Period.  No prepayment by the
Borrower shall be made under this Section 2.4(b) above unless, after giving
effect to such prepayment, all of the Prepayment Conditions have been satisfied.

 

(c)                                  Immediately upon receipt of the prepayment
proceeds into the Collection Account on the related Prepayment Date, and subject
to the satisfaction in full of the Prepayment Conditions, the Facility Agent
shall, at the expense of the Borrower, release all of its right, title and
interest in, to and under the Mortgage Loans and related Collateral specified in
the related Prepayment Notice.

 

SECTION 2.5.   Application of Payments.

 

(a)                                  The Servicer shall cause all Collections in
respect of the Collateral to be deposited to the Collection Account within two
(2) Business Days after receipt thereof by the Borrower, the Servicer or their
Affiliates or agents.  The Servicer shall be permitted, in its reasonable
discretion, to set aside and pay from Collections any accrued and unpaid
Servicing Fee due and owing to it, and such amounts shall not constitute
Available Collections.   On each Settlement Date, the Servicer shall, from the
Available Collections on deposit in the Collection Account that relate to the
immediately preceding Settlement Period, pay the following Persons in the
following order of priority:

 

(i)                                     first, to the Servicer, to repay any
outstanding Servicer Advances;

 

(ii)                                  second, on a pro rata basis, (A) to the
Servicer, the Servicing Fee and any other reasonable amounts due and owing to
the Servicer (to the extent any portion of the accrued and unpaid Servicing Fee
has not been previously set aside from Collections by the Servicer in accordance
with the second sentence of this Section 2.5(a)) and (ii) to the Custodian, the
Custodial Fee and the reasonable out-of-pocket costs and expenses of the
Custodian not covered by the Custodial Fee;

 

(iii)                               third, to the Facility Agent, its
Administration Fee;

 

(iv)                              fourth, to the Lenders, pro rata in proportion
to their portions of the Facility Outstanding Principal, all accrued and unpaid
Yield due and owing to the Lenders for the immediately preceding Settlement
Period;

 

(v)                                 fifth, to the Lenders, all accrued and
unpaid fees and other costs and expenses under the Fee Letters;

 

5

--------------------------------------------------------------------------------


 

(vi)                              sixth, to the Lenders, (A) prior to the
Termination Date, any amount selected by the Borrower in its discretion toward a
reduction of the Facility Outstanding Principal, or any amount necessary to
reduce the Facility Outstanding Principal to cure an Event of Default or
Potential Event of Default or to satisfy the Borrowing Base Test or the Pool
Criteria and (B) following the Termination Date, all remaining Available
Collections will be used to reduce the Facility Outstanding Principal to zero;

 

(vii)                           seventh, to the Facility Agent, the Lenders and
the Group Agents, all costs, expenses and indemnification payments, if any, due
and owing to such Persons under this Agreement and the other Transaction
Documents; and

 

(viii)                        eighth, any remaining funds shall be paid to the
Borrower (prior to the Termination Date if, after giving effect to such payment,
no Event of Default shall occur and the Borrowing Base Test shall be satisfied)
or to the Group Agents, the Lenders and the Facility Agent to reduce the
Aggregate Unpaids to zero (following the Termination Date), to the extent
Aggregate Unpaids remain due and owing.

 

(b)                                 If on any Settlement Date Available
Collections are not sufficient to pay the sum of the amounts described in
clauses (ii) through (v) above that are due and payable, the Servicer may, in
its sole discretion and solely to the extent that the Servicer reasonably
expects to be reimbursed in full pursuant to Section 2.5(a)(i), advance an
amount equal to such amounts due and payable on such Settlement Date (each, a
“Servicer Advance”).

 

(c)                                  All Collections received by the Borrower,
the Servicer or their Affiliates shall promptly (but in any event no later than
two (2) Business Days after receipt thereof) be remitted to the Collection
Account.

 

SECTION 2.6.   Extensions.  From time to time, the Borrower may request the
extension of any Committed Lender’s Scheduled Commitment Expiry Date for an
additional period of time of up to three hundred and sixty-four (364) days by
providing the related Group Agent with a written request for such extension no
fewer than forty-five (45) days but no more than sixty (60) days prior to such
Committed Lender’s Scheduled Commitment Expiry Date then in effect.  Such Group
Agent shall promptly forward such written notice to the relevant Committed
Lender following receipt thereof.  Such Committed Lender shall notify the
Facility Agent, the related Group Agent and the Borrower in writing of its
intent to extend (subject to satisfaction of the Renewal Conditions) or not
extend (which decision

 

6

--------------------------------------------------------------------------------


 

shall be made in such Committed Lender’s sole and absolute discretion) no later
than the thirtieth (30th) day prior to the Scheduled Commitment Expiry Date then
in effect; provided that failure of such Committed Lender to provide such
written notice by such thirtieth (30th) day shall be deemed to be a decision not
to extend.  Any such extension shall be effective on the Scheduled Commitment
Expiry Date then in effect and shall be conditioned upon the satisfaction in
full of the Renewal Conditions.

 

SECTION 2.7.   Security Interest.

 

(a)                                  To secure the repayment by the Borrower of
all of the Aggregate Unpaids, the Borrower hereby grants to the Facility Agent,
on behalf of the Lenders and the Group Agents, a security interest in all of the
Borrower’s right, title and interest in, to and under the Collateral, whether
now owned or hereafter acquired and wherever located, together with all of the
Borrower’s rights in, to and under (i) the Collection Account, (ii) the
Custodial Agreement, (iii) the Purchase Agreement and (iv) the Subservicing
Agreement, and this Agreement shall constitute a security agreement under
applicable law.  The Borrower hereby assigns to the Facility Agent, on behalf of
the Lenders and the Group Agents, all of its rights and remedies under the
Purchase Agreement as collateral security.

 

(b)                                 The Borrower agrees that it will, to the
extent that it is permitted to do so under the Transaction Documents and
applicable law, enforce its rights against the Originator from time to time and,
at its expense, promptly execute and deliver all instruments and documents and
take all actions as may be necessary or as the Facility Agent or the Group
Agents may reasonably request in order to perfect or protect the Collateral or
to enable the Facility Agent, the Group Agents or the Lenders to exercise or
enforce any of their respective rights hereunder and thereunder.  The Borrower
hereby authorizes the Lender to file any financing or continuation statement or
amendment regarding this Agreement and the Lien of the Facility Agent hereunder
without the signature of the Borrower to the extent permitted by applicable law
(including the filing of a financing statement naming the Borrower as debtor and
describing the property secured as “all assets” or “all personal property” of
the Borrower).  The Borrower shall at its expense, upon request of the Facility
Agent or the Group Agents, obtain such additional search reports as the Facility
Agent or the Group Agents shall reasonably request.  To the fullest extent
permitted by applicable law, the Facility Agent shall be permitted to file
continuation statements and amendments thereto and assignments thereof.

 

(c)                                  Pursuant to the Custodial Agreement, the
Custodian shall hold the Mortgage Loan Documents as exclusive bailee and agent
for the Facility Agent, on behalf of the Lenders and the Group Agents, pursuant
to the terms of the Custodial Agreement and shall deliver to the Facility Agent
and the Group

 

7

--------------------------------------------------------------------------------


 

Agents Trust Receipts and Wet-Ink Mortgage Loan Trust Receipts, together with
any applicable Fatal Exception Reports and Permitted Exception Reports, to the
effect that it has received such Mortgage Loan Documents in the manner required
by the Custodial Agreement and identifying any deficiencies in such Mortgage
Loan Documents as so reviewed.

 

(d)                                 The Borrower hereby irrevocably constitutes
and appoints the Facility Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Borrower and in
the name of the Borrower or in its own name, from time to time in the Facility
Agent’s discretion following the occurrence and during the continuation of an
Event of Default, for the purpose of carrying out the terms of this Agreement,
including, without limitation, protecting, preserving and realizing upon the
Collateral, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, including without limitation, to protect, preserve
and realize upon the Collateral and, without limiting the generality of the
foregoing, the Borrower hereby gives the Facility Agent, on behalf of the
Lenders and the Group Agents, the power and the right, on behalf of the
Borrower, without assent by, but with notice to, the Borrower, if an Event of
Default shall have occurred and be continuing, to do the following:

 

(i)                                     In the name of the Borrower or in its
own name, or otherwise, to take possession of and endorse and collect any
checks, drafts, notes, acceptances or other instruments for the payment of money
due under any mortgage insurance or with respect to any other Collateral and to
file any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Facility Agent for the purpose of
collecting any and all such monies due under any such mortgage insurance or with
respect to any other Collateral whenever payable;

 

(ii)                                  To pay or discharge taxes and Liens levied
or placed on or threatened against the Collateral; and

 

(iii)                               (A) to direct any party liable for any
payment under any Collateral to make payment of any and all monies due or to
become due thereunder directly to the Facility Agent or as the Facility Agent
shall direct; (B) to ask or demand for, collect, receive payment and receipt
for, any and all monies, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral; (C) to sign and endorse any
invoices, assignments, verifications, notices and other documents in connection
with any of

 

8

--------------------------------------------------------------------------------


 

the Collateral; (D) to commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any party thereof and to enforce any other right in respect of any
Collateral; (E) to defend any suit, action or proceeding brought against the
Borrower with respect to any Collateral; (F) to settle, compromise or adjust any
suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Facility Agent may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Facility Agent, on behalf of the Lenders and the Group
Agents, were the absolute owner thereof for all purposes, and to do, at the
Facility Agent’s option and at the Borrower’s expense, at any time, or from time
to time, all acts and things which the Facility Agent deems necessary to
protect, preserve or realize upon the Collateral and to effect the intent of
this Agreement, all as fully and effectively as the Borrower might do.

 

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.  The powers conferred on the Facility Agent
are solely to protect the Facility Agent’s interests in the Collateral and shall
not impose any duty upon the Facility Agent, the Group Agents or the Lenders to
exercise any such powers.  In taking the actions described in this
Section 2.7(d), the Facility Agent will comply with all applicable laws,
rules and regulations (including, if necessary or advisable, designating a
Person on its behalf that is permitted under applicable law to take such
action), and the Borrower and its Affiliates will not be required to take any
action in contravention of applicable laws, rules and regulations.

 

(e)                                  Upon termination of this Agreement and the
repayment to the Facility Agent, the Group Agents and the Lenders of all
Aggregate Unpaids and the performance of all obligations under the Transaction
Documents, the Facility Agent, on behalf of the Lenders and the Group Agents,
shall release its security interest in any remaining Collateral; provided that
if any payment, or any part thereof, of any of the Aggregate Unpaids is
rescinded or must otherwise be restored or returned by any of the Facility
Agent, the Group Agents or the Lenders for any reason, this Agreement, all
rights hereunder and the Liens created hereby shall continue to be effective, or
shall be reinstated, until such payments have been made.

 

SECTION 2.8.   Deemed Collections.  (a)  If on any day a Mortgage Loan included
in the Collateral becomes the subject of an event described in Section 2.2(c),
the Borrower shall be deemed to have received on such day a Collection of such
Mortgage Loan equal to the related Mortgage Loan Release Amount, and the

 

9

--------------------------------------------------------------------------------


 

Borrower shall pay such amount to the Collection Account within one (1) Business
Day, upon which such Mortgage Loan shall be released from the Collateral.  Any
such amount shall be reported as such on the next succeeding Servicer Report and
shall be applied by the Servicer as an Available Collection in accordance with
Section 2.5(a).

 

(b)                                 If on any day any of the representations or
warranties in Article III is determined to be incorrect or untrue with regard to
a specific Mortgage Loan included in the Collateral as of the time to which such
representation or warranty speaks, the Borrower shall be deemed to have received
on such day a Collection of such Mortgage Loan equal to the related Mortgage
Loan Release Amount, and the Borrower shall pay such amount to the Collection
Account within one (1) Business Day, upon which such Mortgage Loan shall be
released from the Collateral.  Any such amount shall be reported as such on the
next succeeding Servicer Report and shall be applied by the Servicer as an
Available Collection in accordance with Section 2.5(a).  Simultaneously with any
such payment by the Borrower, the Facility Agent, on behalf of the Lenders and
the Group Agents, shall release all of its right, title and interest in such
Mortgage Loan and related Collateral to the Borrower, and the Facility Agent, on
behalf of the Lenders and the Group Agents, shall take all action reasonably
requested by the Borrower, and at the expense of the Borrower, to effectuate
such release.

 

(c)                                  In lieu of any payment required to be made
pursuant to Sections 2.8(a) and (b) above, the Borrower may elect to include in
the Collateral other mortgage loans and related property that satisfy the
following criteria (each, in the case of Section 2.8(a), an “Additional Mortgage
Loan” and, in the case of Section 2.8(b), a “Substituted Mortgage Loan”) on the
date of inclusion of such mortgage loans and related property into the
Collateral (each, an “Addition Date”):  (i) such mortgage loans and related
property are of reasonably equivalent or greater value to the Mortgage Loans
with respect to which Collections have been deemed to have been received under
Sections 2.8(a) and (b) and are otherwise reasonably acceptable to the Facility
Agent and the Group Agents, (ii) each such mortgage loan and related property
satisfies the definition of “Eligible Asset” and (iii) all of the Loan
Conditions are satisfied as if such mortgage loans and related property were
being included in the Collateral as the subject of a Loan on a Loan Date.

 

SECTION 2.9.   Payments and Computations.   All amounts to be paid or deposited
by the Borrower or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof no later than 11:00 A.M. (New York time) on the
day when due in immediately available funds as notified by the Facility Agent or
the related Group Agent.  No later than 1:00 P.M. (New York time) on each Loan
Date, each Lending Group, acting through its Group Agent, will initiate a wire
transfer of immediately available funds to the Borrower for such Lending Group’s

 

10

--------------------------------------------------------------------------------


 

Pro Rata Share of the amount of such Loan on such day by remitting such amount
to an account of the Borrower specified in the related Loan Notice.   All
computations of Yield and all per annum fees hereunder shall be made on the
basis of a year of 360 days (or, in the case of Yield calculated at the Base
Rate, a year of 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed.  Any computations by
the Facility Agent or a Group Agent of amounts payable by the Borrower hereunder
shall be binding upon the Borrower absent manifest error.

 

SECTION 2.10.   Reports.    No later than 5:00 P.M. (New York time) on the first
Business Day following the last day of each Settlement Period, the Facility
Agent shall provide notice to the Borrower of all accrued and unpaid Yield (and
all other fees, indemnified amounts and other costs and expenses due and owing
to the Facility Agent, the Group Agents and the Lenders) for the immediately
preceding Settlement Period.  No later than 5:00 P.M. on the second (2nd)
Business Day prior to each Settlement Date, the Servicer shall deliver a duly
completed Servicer Report to the Facility Agent and the Group Agents with
respect to the immediately preceding Settlement Period and, on any other
Business Day, such other information as the Facility Agent or the Group Agents
may reasonably request.

 

SECTION 2.11.   Collection Account.

 

(a)                                  There shall be established by the Borrower
on or before the Effective Date and maintained, for the benefit of the Facility
Agent on behalf of the Lenders and the Group Agents, one (1) segregated,
non-interest-bearing deposit account (the “Collection Account”), bearing a
designation for each such account clearly indicating that the funds deposited
therein are held for the benefit of the Facility Agent on behalf of the Lenders
and the Group Agents, which account shall be held with JPMorgan Chase Bank,
N.A., in its capacity as a “bank” (as defined in Section 9-102 of the Relevant
UCC).  The Servicer shall remit or cause to be remitted to the Collection
Account all Collections received by the Borrower or its Affiliates with respect
to any Collateral within two (2) Business Days of receipt thereof.  Funds on
deposit in the Collection Account will not be invested except in Permitted
Investments.    The Collection Account will at all times constitute a “deposit
account” (as defined in Section 9-102(a)(29) of the Relevant UCC) and not a
“securities account” (as defined in Section 8-501 of the Relevant UCC).

 

SECTION 2.12.   Right of Setoff.  Each of the Facility Agent, the Group Agents
and the Lenders is hereby authorized (in addition to any other rights it may
have), at any time after the occurrence of the Termination Date or during the
continuation of a Potential Event of Default that has been declared by the
Facility Agent, to set-off, appropriate and apply (without presentment, demand,
protest or other notice which are hereby expressly waived) any deposits and any
other

 

11

--------------------------------------------------------------------------------


 

indebtedness held or owing by such Person to, or for the account of, the
Borrower against the amount of the Aggregate Unpaids owing by the Borrower to
such Person (even if contingent or unmatured).

 

SECTION 2.13.   Sharing of Payments, Etc.  If any Lender (for purposes of this
Section 2.13 only, being a “Recipient”) shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of any interest in the Collateral pledged to it in excess
of its ratable share of payments on account of any interest in the Collateral
obtained by the Lenders entitled thereto, such Recipient shall forthwith
purchase from the Lenders entitled to a share of such amount participations in
the percentage interests owned by such Persons as shall be necessary to cause
such Recipient to share the excess payment ratably with each such other Person
entitled thereto; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such Recipient, such purchase from each
such other Person shall be rescinded and each such other Person shall repay to
the Recipient the purchase price paid by such Recipient for such participation
to the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.

 

SECTION 2.14.   Broken Funding.  In the event of (a) in the case of a Conduit
Lender, a sale of the portion of the Facility Outstanding Principal held by such
Conduit Lender to its related Committed Lenders, (b) the payment of any
principal of any Loan other than on the last day of the Funding Period
applicable thereto (including as a result of the occurrence of the Termination
Date or an optional prepayment of a Loan), (c) the conversion of any Loan other
than on the last day of the related Funding Period, or (d) any failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall
compensate the Lenders, without duplication, for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of Yield which would have accrued on the outstanding principal
amount of such Loan had such event not occurred, at the Yield Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the related Funding Period (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the related
Funding Period), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the interbank eurodollar
market.  Within ten (10) days after any Lender hereunder receives actual
knowledge of any of the events

 

12

--------------------------------------------------------------------------------


 

specified in this Section 2.14, a certificate of such Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.14 and the reason(s) therefor shall be delivered to the Borrower (with
a copy to the Facility Agent and the related Group Agent) and shall be
conclusive absent manifest error.  The Borrower shall pay each such Lender the
amount shown as due on any such certificate on the next succeeding Settlement
Date following receipt thereof.  Each Lender hereby agrees to take all
commercially reasonable action necessary to mitigate the amount of any costs
incurred pursuant to this Section 2.14.

 

SECTION 2.15.   Conversion and Continuation of Outstanding Loans.  Prior to the
occurrence of the Termination Date, each Loan may, at the option of the Borrower
at the end of the related Funding Period, be continued at the same Yield Rate or
converted to another Yield Rate.  If the Termination Date has occurred and is
continuing, then (i) no outstanding Loan funded by the Lenders may be converted
to, or continued as, a Eurodollar Loan and (ii) unless repaid, each Eurodollar
Loan shall bear interest at a Base Rate on the last day of the Funding Period
related thereto.  For any such conversion or continuation, the Borrower shall
give the Facility Agent and the related Group Agent irrevocable notice (each, a
“Conversion/Continuation Notice”) of such request not later than 12:30 P.M. (New
York time) (i) in the case of a conversion of a BR Loan into a Eurodollar Loan,
or a continuation of a Eurodollar Loan as a Eurodollar Loan, three (3) Business
Days before the date of such conversion or continuation, as applicable, and
(ii) in the case of a conversion of a Eurodollar Loan into a BR Loan or a
continuation of a BR Loan, on the Business Day of such conversion or
continuation.  If a Conversion/Continuation Notice has not been timely delivered
with respect to any Loan, such Loan shall be automatically continued as, or
converted to, a BR Loan.  Each Conversion/Continuation Notice shall specify
(a) the requested date (which shall be a Business Day) of such conversion or
continuation, (b) the aggregate amount and rate option applicable to the Loan
which is to be converted or continued and (c) the amount and rate option(s) of
Loan(s) into which such Loan is to be converted or continued.  For
administrative convenience, Conversion/Continuation Notices may be in the form
of standing instructions mutually agreeable to the Borrower, the Facility Agent
and the Group Agents.

 

SECTION 2.16.   Illegality.  (a)  Notwithstanding any other provision herein,
if, after the Effective Date, the adoption of any Law or bank regulatory
guideline or any amendment or change in the interpretation of any existing or
future Law or bank regulatory guideline by any Official Body charged with the
administration, interpretation or application thereof, or the compliance with
any directive of any Official Body (in the case of any bank regulatory
guideline, whether or not having the force of Law), shall make it unlawful for
any Lender to acquire or maintain a Eurodollar Loan as contemplated by this
Agreement, (i) such Lender shall, within ten (10) days after receiving actual
knowledge thereof, deliver a

 

13

--------------------------------------------------------------------------------


 

certificate to the Borrower (with a copy to the Facility Agent and the Group
Agents) setting forth the basis for such illegality, which certificate shall be
conclusive absent manifest error, (ii) the commitment of such Lender hereunder
to make a portion of a Eurodollar Loan, continue any portion of a Eurodollar
Loan as such and convert a BR to a Eurodollar Loan shall forthwith be suspended,
and such suspension shall remain in effect so long as the circumstance described
above exists, and (iii) such Lender’s portion of any Loan then outstanding shall
be converted automatically to a BR Loan on the last day of the related Funding
Period, or within such earlier period as required by law.

 

If any such conversion of a portion of a Eurodollar Loan occurs on a day that is
not the last day of the related Funding Period, the Borrower shall pay to such
Lender such amounts, if any, as may be required to compensate such Lender.  If
circumstances subsequently change so that it is no longer unlawful for an
affected Lender to acquire or to maintain a portion of a Eurodollar Loan as
contemplated hereunder, such Lender will, as soon as reasonably practicable
after such Lender knows of such change in circumstances, notify the Borrower and
the Facility Agent, and upon receipt of such notice, the obligations of such
Lender to acquire or maintain its acquisition of portions of Eurodollar Loans or
to convert its portion of a Eurodollar Loan into portions of Eurodollar Loans
shall be reinstated.

 

(b)                                 Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.16(a) with respect to
such Lender, it will, if requested by the Borrower and to the extent permitted
by law or by the relevant Official Body, endeavor in good faith to change the
office at which it books its portions of Eurodollar Loans hereunder if such
change would make it lawful for such Lender to continue to acquire or to
maintain its acquisition of portions of Eurodollar Loans hereunder; provided,
however, that such change may be made in such manner that such Lender, in its
sole determination, suffers no unreimbursed cost or expense or any other
disadvantage whatsoever.

 

SECTION 2.17.   Inability to Determine Yield Rate.  (a)  If, prior to the first
day of any Funding Period:

 

(1)                                  any Group Agent shall have determined
(which determination in the absence of manifest error shall be conclusive and
binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Funding Period with respect to such Group Agent’s
related Lenders; or

 

(2)                                  any Group Agent shall have received notice
from its related Lenders that the Eurodollar Rate determined or to be

 

14

--------------------------------------------------------------------------------


 

determined for such Funding Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of purchasing
or maintaining their affected portions of Eurodollar Loans during such Funding
Period;

 

then, in either such event, such Group Agent shall give telecopy or telephonic
notice thereof (confirmed in writing) to the Borrower and such Group Agent’s
related Lenders as soon as practicable (but, in any event, within ten (10) days
after such determination or notice, as applicable) thereafter.  Until such
notice has been withdrawn by such Group Agent, no further Eurodollar Loans shall
be made by the related Lenders.  The related Group Agent agrees to withdraw any
such notice as soon as reasonably practicable after it is notified of a change
in circumstances which makes such notice inapplicable.

 

(b)  The Borrower shall have the right, upon no less than thirty (30) days’
prior written notice to the Facility Agent and the Group Agents, to replace the
Lenders and related Group Agent of any Lending Group with respect to which an
event described in Section 2.16 or in this Section 2.17 has occurred.  Any such
replacement Lenders and related Group Agent shall be with the consent of the
Facility Agent, which consent shall not be unreasonably withheld, delayed or
conditioned; provided that if the Facility Agent is the same Person (or an
Affiliate thereof) as the affected Group Agent or Lenders, then no such consent
shall be required.  Any such assignment of the rights of the affected Group
Agent and Lenders to a replacement Lending Group will be made by the affected
Group Agent and Lenders without recourse, representation and warranty and upon
payment in full, in immediately available funds, of all Aggregate Unpaids due
and owing to the affected Group Agent and Lenders through the date of such
assignment.

 

15

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1.   Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants to the Facility Agent, the Group Agents and the
Lenders as of the Effective Date, each Loan Date, each Addition Date, each
Prepayment Date and on any other date specified in any Servicer Report or other
certificate or report delivered by or on behalf of the Borrower hereunder that:

 

(a)                                  Existence and Power.  The Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation and has all requisite power and
all governmental licenses, authorizations, consents and approvals required to
carry on its business in each jurisdiction in which its business is now
conducted.  The Borrower is duly qualified to do business in, and is in good
standing in, every other jurisdiction in which the nature of its business
requires it to be so qualified.

 

(b)                                 Limited Liability Company and Governmental
Authorization; Contravention.  The execution, delivery and performance by the
Borrower of this Agreement and the other Transaction Documents to which it is a
party are within the Borrower’s limited liability company powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any Official Body or official thereof (except as contemplated by
Section 2.7 hereof), and do not contravene, or constitute a default under, any
provision of applicable law, rule or regulation or of the Certificate of
Formation or Limited Liability Company Agreement of the Borrower or of any
agreement or of any judgment, injunction, order, writ, decree or other
instrument binding upon the Borrower or result in the creation or imposition of
any Lien on the assets of the Borrower (other than the Lien of the Facility
Agent hereunder).

 

(c)                                  Binding Effect.  Each of this Agreement and
the other Transaction Documents to which the Borrower is a party constitutes the
legal, valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
general equitable principles (whether considered in a proceeding at law or in
equity).

 

(d)                                 Perfection.  Immediately preceding the
making of each Loan hereunder, the Borrower shall be the owner of all of the
Collateral being

 

16

--------------------------------------------------------------------------------


 

pledged to the Facility Agent in connection with such Loan, free and clear of
all Liens.  On or prior to the making of each Loan, all financing statements and
other documents required to be recorded or filed in order to perfect the
Collateral in favor of the Facility Agent free and clear of any Lien will have
been duly filed in each filing office necessary for such purpose, and all filing
fees and taxes, if any, payable in connection with such filings shall have been
paid in full (and, as applicable, all documents required to be delivered to the
Custodian under the Custodial Agreement have been delivered in accordance with
the terms thereof).

 

(e)                                  Accuracy of Information.  All information
heretofore furnished by or on behalf of the Borrower (including, without
limitation, the Servicer Reports and any other document, instrument, certificate
or notice delivered to the Facility Agent, the Group Agents or the Lenders) to
the Facility Agent, the Group Agents or the Lenders for purposes of, or in
connection with, this Agreement and the other Transaction Documents is true and
accurate in every material respect as of the date to which such information
speaks.

 

(f)                                    Tax Status.  The Borrower has filed all
tax returns (Federal, state and local) required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges.

 

(g)                                 Action, Suits.  Except as set forth on
Exhibit G, there are no actions, suits or proceedings pending or, to the
knowledge of the Borrower threatened, against or affecting the Borrower, the
Originator, the Servicer or their respective properties, in or before any court,
arbitrator or other body, which, individually or in the aggregate, is reasonably
likely to result in a Material Adverse Effect.

 

(h)                                 Use of Proceeds.  No proceeds of any Loan
will be used by the Borrower in any way which would violate Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

(i)                                     Place of Business.  The principal place
of business of the Borrower is located at the address of the Borrower indicated
in Section 10.3 hereof, and the locations of the offices where the Borrower
keeps Servicing Records are located at the address(es) described on Exhibit H or
at such other locations as are identified to the Facility Agent in writing.

 

(j)                                     Good Title.  Upon the making of each
Loan by the Lenders, the Facility Agent, on behalf of the Lenders and the Group
Agents, shall have a valid and perfected security interest in all of the
Collateral, free and clear of any Lien (other than the Lien of the Facility
Agent hereunder).

 

17

--------------------------------------------------------------------------------


 

(k)                                  Tradenames, Etc.  As of the date hereof: 
(i) the Borrower has no subsidiaries and divisions; and (ii) the Borrower has no
tradenames and has not changed its name, merged with or into or consolidated
with any other corporation or been the subject of any proceeding under Title 11,
United States Code (Bankruptcy).

 

(l)                                     Eligible Assets.  Each Mortgage Loan and
related Collateral (x) represented by the Borrower or the Servicer to be an
Eligible Asset (including in any Loan Notice, Servicer Report or other report
delivered to the Funding Agent, the Group Agent or the Lenders) or (y) included
in the calculation of the Net Eligible Assets Balance, in each case meets the
requirements of the definition of “Eligible Asset” as of the date of such
representation or inclusion, as applicable.

 

(m)                               Underwriting Policy & Servicing Standards. 
Since November 1, 2004, there have been no changes in the Underwriting Policy
and the Servicing Standards which are reasonably likely to result in a Material
Adverse Effect.

 

(n)                                 [Reserved]

 

(o)                                 No Event of Default.  No event has occurred
and is continuing and no condition exists that constitutes an Event of Default
or Potential Event of Default.

 

(p)                                 Not an Investment Company.  The Borrower is
not, and is not controlled by, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or is exempt from all provisions of
such Act.

 

(q)                                 ERISA.  Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with ERISA, and no Lien
exists in favor of the Pension Benefit Guaranty Corporation (or any Benefit
Plan) on any of the Collateral.

 

(r)                                    Collections.  Only Collections are
deposited into the Collection Account.

 

(s)                                  Bulk Sales.  No transaction contemplated
hereby or by the other Transaction Documents requires compliance with any “bulk
sales” act or similar law.

 

(t)                                    Sales Under Purchase Agreement.  Each
Mortgage Loan which has been sold to the Borrower by the Originator has been
purchased or

 

18

--------------------------------------------------------------------------------


 

acquired by the Borrower from the Originator pursuant to, and in accordance
with, the terms of the Purchase Agreement.

 

(u)                                 Preference; Voidability.  The Borrower has
given reasonably equivalent value to the Originator in consideration for the
conveyance by the Originator of Mortgage Loans and related property under the
Purchase Agreement, and each such conveyance shall not have been made for or on
account of an antecedent debt owed by the Originator to the Borrower, and no
such conveyance is intended to be voidable under the Bankruptcy Code.

 

(v)                                 Mortgage Loans.  On each Loan Date, Addition
Date and Prepayment Date, the Borrower represents and warrants that (i) each
Mortgage Loan and related property that is to be included in the Collateral on
such day, as applicable, is an Eligible Asset and (ii) each such Mortgage Loan
and related property satisfies all of the criteria contained in Exhibit D
hereto.

 

19

--------------------------------------------------------------------------------


 

SECTION 3.2.   Representations and Warranties of the Servicer.  The Servicer
hereby represents and warrants to the Facility Agent, the Group Agents and the
Lenders as of the Effective Date, each Loan Date, each Addition Date, each
Prepayment Date and on any other date specified in any Servicer Report or other
certificate or report delivered by or on behalf of the Servicer hereunder that:

 

(a)                                  Corporate Existence and Power.  The
Servicer is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and has all requisite power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is now
conducted.  The Servicer is duly qualified to do business in, and is in good
standing in, every other jurisdiction in which the nature of its business
requires it to be so qualified.

 

(b)                                 Corporate and Governmental Authorization;
Contravention.  The execution, delivery and performance by the Servicer of this
Agreement and the other Transaction Documents to which it is a party are within
the Servicer’s corporate powers, have been duly authorized by all necessary
action, require no action by or in respect of, or filing with, any Official Body
or official thereof, and do not contravene, or constitute a default under, any
provision of applicable law, rule or regulation or of the certificate of
incorporation or bylaws of the Servicer or of any agreement or of any judgment,
injunction, order, writ, decree or other instrument binding upon the Servicer or
result in the creation or imposition of any Lien on the assets of the Servicer.

 

(c)                                  Binding Effect.  Each of this Agreement and
the other Transaction Documents to which the Servicer is a party constitutes the
legal, valid and binding obligation of the Servicer, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
general equitable principles (whether considered in a proceeding at law or in
equity).

 

(d)                                 Accuracy of Information.  All information
heretofore furnished by or on behalf of the Servicer (including, without
limitation, the Servicer Reports and any other document, instrument, certificate
or notice delivered to the Facility Agent, the Group Agents or the Lenders) to
the Facility Agent, the Group Agents or the Lenders for purposes of, or in
connection with, this Agreement and the other Transaction Documents is true and
accurate in every material respect as of the date to which such information
speaks.

 

(e)                                  Tax Status.  The Servicer has filed all tax
returns (Federal, state and local) required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges.

 

20

--------------------------------------------------------------------------------


 

(f)                                    Action, Suits.  Except as set forth on
Exhibit G, there are no actions, suits or proceedings pending or, to the
knowledge of the Servicer threatened, against or affecting the Servicer, the
Originator or the Borrower or their respective properties, in or before any
court, arbitrator or other body, which, individually or in the aggregate, is
reasonably likely to result in a Material Adverse Effect.

 

(g)                                 Place of Business.  The principal place of
business of the Servicer is located at the address of the Servicer indicated in
Section 10.3 hereof, and the locations of the offices where the Servicer keeps
Servicing Records are located at the address(es) described on Exhibit H or at
such other locations that are notified to the Facility Agent in writing.

 

(h)                                 Eligible Assets.  Each Mortgage Loan and
related Collateral (x) represented by the Servicer to be an Eligible Asset
(including in any Loan Notice, Servicer Report or other report delivered to the
Funding Agent, the Group Agent or the Lenders) or (y) included in the
calculation of the Net Eligible Assets Balance, in each case meets the
requirements of the definition of “Eligible Asset” as of the date of such
representation or inclusion, as applicable.

 

(i)                                     Underwriting Policy & Servicing
Standards.  Since November 1, 2004, there have been no changes in the
Underwriting Policy and the Servicing Standards which are reasonably likely to
result in a Material Adverse Effect.

 

(j)                                     Collections and Servicing.  The Servicer
or an Affiliate is an approved seller/servicer of conventional Mortgage Loans
for Fannie Mae and Freddie Mac.  The Servicer or an Affiliate is in good
standing to service Mortgage Loans for either Fannie Mae or Freddie Mac, and no
event has occurred, including a change in insurance coverage, which would make
the Servicer or an Affiliate unable to comply with either Fannie Mae or Freddie
Mac eligibility requirements or which would require notification to either
Fannie Mae or Freddie Mac.  Since November 1, 2004, there has been no change in
the ability of the Servicer to perform its obligations hereunder which is
reasonably likely to result in a Material Adverse Effect.

 

(k)                                  No Event of Default.  No event has occurred
and is continuing and no condition exists that constitutes an Event of Default
or Potential Event of Default.

 

(l)                                     Not an Investment Company.  The Servicer
is not, and is not controlled by, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or is exempt from all provisions
of such Act.

 

21

--------------------------------------------------------------------------------


 

(m)                               ERISA.  Each of the Servicer and its ERISA
Affiliates is in compliance in all material respects with ERISA, and no Lien
exists in favor of the Pension Benefit Guaranty Corporation (or any Benefit
Plan) on any of the Collateral.

 

(n)                                 Collections.  Only Collections are deposited
into the Collection Account.

 

(o)                                 Mortgage Loans.  On each Loan Date, Addition
Date and Prepayment Date, the Servicer represents and warrants that (i) each
Mortgage Loan and related property that is to be included in the Collateral on
such date, as applicable, is an Eligible Asset and (ii) each such Mortgage Loan
and related property satisfies all of the criteria contained in Exhibit D
hereto.

 

22

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.1.   Conditions to Effectiveness of this Agreement.  This Agreement
shall become effective on the first day on which the Facility Agent and the
Group Agents shall have received the following documents, instruments and fees,
all of which shall be in a form and substance acceptable to the them (such day,
the “Effective Date”):

 

(a)                                  A certificate of the Secretary of each of
the Borrower, the Originator and the Servicer (i) certifying the names and
signatures of the officers and employees authorized on such Person’s behalf to
execute all of the Transaction Documents to which it is a party, (ii) attaching
a copy of such Person’s organizational documents, including, as applicable, its
certificate of incorporation or formation, limited liability company agreement
and Bylaws, (iii) attaching a copy of transaction resolutions of, as applicable,
the board of directors, board of managers or sole member of such Person and
(iv) attaching a certificate of good standing of the Secretary of State of the
jurisdiction of organization of such Person.

 

(b)                                 A copy of a proper financing statement
naming the Borrower as the debtor and the Facility Agent, as secured party, and
other similar instruments or documents as may be necessary or, in the reasonable
opinion of the Facility Agent and the Group Agents, desirable under the Relevant
UCC of all appropriate jurisdictions or any comparable law to perfect the
Facility Agent’s security interest in all Collateral.

 

(c)                                  A copy of a proper financing statement
naming FIC as debtor, the Borrower as secured party, and the Facility Agent as
assignee of the secured party, and other similar instruments or documents as may
be necessary or, in the reasonable opinion of the Facility Agent and the Group
Agents, desirable under the Relevant UCC of all appropriate jurisdictions or any
comparable law to perfect the Collateral that is the subject of the Purchase
Agreement.

 

(d)                                 Copies of proper financing statements, if
any, necessary to terminate all security interests and other rights of any
Person in Collateral previously granted by the Borrower and the Originator,
together with copies of executed lien releases, if any, necessary to terminate
all security interests and other rights of any person in Collateral previously
granted by the Borrower and the Originator.

 

23

--------------------------------------------------------------------------------


 

(e)                                  Certified copies of requests for
information or copies, dated a date reasonably near the Effective Date, listing
all effective financing statements which name any of the Originator and the
Borrower (under their respective present names and any previous names) as debtor
and which are filed both in jurisdictions in which the filings were made
pursuant to items (c), (d) and (e) and in those jurisdictions that would have
been applicable under the Relevant UCC prior to the enactment of Revised
Article 9 thereof, together with copies of such financing statements (none of
which shall cover any Collateral or any other property that is the subject of
the Transaction Documents).

 

(f)                                    Evidence of the establishment of the
Collateral Account.

 

(g)                                 Fully executed copies of all Transaction
Documents.

 

(h)                                 An opinion of in-house counsel to the
Originator, the Borrower and the Servicer, re:  corporate matters.

 

(i)                                     An opinion of Hogan & Hartson L.L.P.,
special counsel to the Originator, the Servicer and the Borrower, re: 
enforceability of the Transaction Documents to which each is a party and other
corporate matters.

 

(j)                                     Opinions of special counsel to the
Originator and the Borrower, re:  validity and perfection of the security
interests granted by the Originator and the Borrower under the Transaction
Documents, and other matters.

 

(k)                                  An opinion of Hogan & Hartson L.L.P.,
special counsel to the Originator and the Borrower, re:  nonconsolidation.

 

(l)                                     An opinion of Hogan & Hartson L.L.P.,
special counsel to the Originator and the Borrower, re:  true sales.

 

(m)                               An opinion of counsel to the Custodian, re: 
corporate matters.

 

(n)                                 Evidence that the fees specified in the Fee
Letters for payment on or prior to the Effective Date have been paid to the
related Group Agents.

 

(o)                                 A pro forma Servicer Report for June 2005.

 

(p)                                 Such other documents, instruments,
certificates, information and opinions of counsel as the Facility Agent and the
Group Agents may reasonably request.

 

24

--------------------------------------------------------------------------------


 

SECTION 4.2.   Conditions to Each Loan.  Each Loan is subject to the following
conditions precedent on the related Loan Date, Addition Date or Prepayment Date
(collectively, the “Loan Conditions”):

 

(a)                                  Before and after giving effect to such
Loan, all of the representations and warranties made by the Borrower, the
Originator and the Servicer in this Agreement and the other Transaction
Documents shall be true and correct;

 

(b)                                 Before and after giving effect to such Loan,
no Event of Default or Potential Event of Default has occurred and is
continuing;

 

(c)                                  The Termination Date has not occurred;

 

(d)                                 After giving effect to such Loan, the
Borrowing Base Test and the Pool Criteria are satisfied;

 

(e)                                  After giving effect to such Loan, (i) the
Facility Outstanding Principal does not exceed the Facility Limit and (ii) each
Group Facility Outstanding Principal shall not exceed the related Group Facility
Limit;

 

(f)                                    After giving effect to such Loan, the
aggregate Outstanding Principal Balance of Wet-Ink Mortgage Loans included in
the Collateral shall not exceed the greater of (i) 20% of the Facility
Outstanding Principal and (ii) $100,000,000;

 

(g)                                 After giving effect to such Loan, the
aggregate Outstanding Principal Balance of Fixed Rate Mortgage Loans included in
the Collateral shall not exceed an amount equal to 50% of the Outstanding
Principal Balance of all Mortgage Loans included in the Collateral;

 

(h)                                 On the related Loan Date or Addition Date,
as applicable, the Loan shall have an outstanding principal balance of no less
than $25,000,000;

 

(i)                                     No event has occurred and is continuing
that, in the sole discretion of the Facility Agent, is reasonably likely to
result in a Material Adverse Effect;

 

(j)                                     The credit, risk management and
collection policies of the Originator and the Servicer are satisfactory to the
Facility Agent, and the Originator and the Servicer have adequate ability to
underwrite Mortgage Loans and to administer the Underwriting Policy and the
Servicing Standards;

 

25

--------------------------------------------------------------------------------


 

(k)                                  In connection with a Loan Date or Addition
Date, the Borrower has delivered or caused to be delivered (i) to the Facility
Agent and each Group Agent a duly completed Loan Notice, substantially free of
error, together with all required attachments and such other additional
information as any of them may reasonably request and (ii) to the Custodian, all
documents and other information required to be delivered pursuant to the
Custodial Agreement;

 

(l)                                     In connection with a Loan Date or
Addition Date, the Facility Agent and the Group Agents shall have received from
the Custodian (i) in the case of Wet-Ink Mortgage Loans, a copy of the related
Mortgage Loan Schedule for such Wet-Ink Mortgage Loans, together with a duly
completed Wet-Ink Mortgage Loan Trust Receipt and (ii) in the case of Mortgage
Loans other than Wet-Ink Mortgage Loans, (A) a copy of a cumulative Mortgage
Loan Schedule that reflects the new Mortgage Loans to be included in the
Collateral (other than Wet-Ink Mortgage Loans), (B) copies of a cumulative
Permitted Exception Report and cumulative Fatal Exception Report that reflects
the new Mortgage Loans to be included in the Collateral (other than Wet-Ink
Mortgage Loans) and (C) a copy of a cumulative Trust Receipt that reflects the
new Mortgage Loans to be included in the Collateral (other than Wet-Ink Mortgage
Loans); and

 

(m)                               In connection with a Loan Date or Addition
Date, the Facility Agent and the Group Agents shall otherwise approve of the
Mortgage Loans and related property to be included in the Collateral and the
information with respect thereto.

 

26

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS

 

SECTION 5.1.   Affirmative Covenants of Borrower.  At all times from the
Effective Date to the later to occur of (i) the Termination Date or (ii) the
date on which the Facility Outstanding Principal has been reduced to zero and
all other Aggregate Unpaids shall have been paid in full, unless the Group
Agents shall otherwise consent in writing:

 

(a)                                  Financial Reporting.  The Borrower will
furnish to the Facility Agent and the Group Agents:

 

(i)                                     Annual Reporting.  Within ninety (90)
days after the close of the Originator’s fiscal year, audited financial
statements for the Originator and the Borrower, in each case prepared in
accordance with GAAP on a consolidated and consolidating basis including balance
sheets as of the end of such period, related statements of operations,
shareholder’s/member’s equity and cash flows, accompanied by (A) an unqualified
audit report certified by nationally recognized independent certified public
accountants prepared in accordance with GAAP, (B) any management letter prepared
by said accountants and (C) a certificate of said accountants that, in the
course of the foregoing, nothing has come to their attention to cause such
accountants to believe that any Event of Default or Potential Event of Default
has occurred, or if, in the opinion of such accountants, any Event of Default or
Potential Event of Default shall exist, stating the nature and status thereof. 
No later than sixty (60) days prior to each Scheduled Commitment Expiry Date, an
annual agreed upon procedures report prepared by a nationally recognized
independent certified public accounting firm using criteria agreed upon between
the Facility Agent and the Servicer, and which report shall otherwise be
acceptable to the Facility Agent.

 

(ii)                                  Quarterly Reporting.  Within thirty (30)
days after the close of each fiscal quarter of the Originator and the Borrower
(commencing with the fiscal quarter ending December 31, 2005), consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating related statements of operations,
shareholder’s/member’s equity and

 

27

--------------------------------------------------------------------------------


 

cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by a senior financial officer of the Originator.

 

(iii)                               Monthly Reporting.  On the dates specified
in Section 2.10, a copy of a duly completed Servicer Report.

 

(iv)                              Compliance Certificate.  Together with the
financial statements required hereunder and any Servicer Report, a compliance
certificate signed by the Originator’s chief financial officer stating that (x)
the attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Persons that are the subject
of such financial statements as of the time periods to which such financial
statements relate and (y) no Event of Default or Potential Event of Default
exists, or if any Event of Default or Potential Event of Default exists, stating
the nature and status thereof.

 

(v)                                 Shareholders Statements and Reports. 
Promptly upon the furnishing thereof to the shareholders of the Originator,
copies of all financial statements, reports and proxy statements so furnished,
if any.

 

(vi)                              S.E.C. Filings.  Promptly upon the filing
thereof, copies of all registration statements and annual, quarterly, monthly or
other regular reports which the Originator or any Affiliate of the Originator
files with the Securities and Exchange Commission, if any.

 

(vii)                           Notice of Certain Events.  As soon as possible
and in any event within two (2) Business Days after the Borrower or any of its
Affiliates know or should have known of the occurrence of an Event of Default or
Potential Event of Default or any other event that is reasonably likely to
result in a Material Adverse Effect, a statement of the chief financial officer
or chief accounting officer of the Borrower setting forth reasonable details of
such event and the action which the Borrower proposes to take with respect
thereto.

 

(viii)                        Change in Underwriting Policy and Debt Ratings. 
Promptly, and no later than three (3) Business Days after the date of any
material change in the Underwriting Policy, notice of any such material change
and an explanation therefor, together with, if the Underwriting Policy is not
otherwise available on the Originator’s

 

28

--------------------------------------------------------------------------------


 

Internet website, a complete copy of the Underwriting Policy then in effect. 
Promptly, and no later than three (3) Business Days after the date of any change
in the Originator’s public or private debt ratings, if any, a written
certification of such Originator’s public and private debt ratings after giving
effect to any such change.

 

(ix)                                ERISA.  Promptly after the filing or
receiving thereof, copies of all reports and notices with respect to any
Reportable Event (as defined in Title IV of ERISA) which the Borrower, the
Originator, the Servicer or any ERISA Affiliate of any of them files under ERISA
with the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or
which the Borrower, the Originator, the Servicer or any ERISA Affiliates of any
of them receives from the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor.

 

(x)                                   Other Information.  Such other reports and
information (including non-financial information) as the Facility Agent or the
Group Agents may from time to time reasonably request with respect to the
Collateral and the Originator, the Borrower, the Servicer or any Subsidiary of
any of the foregoing.

 

(b)                                 Conduct of Business.  The Borrower will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will, and will cause the Originator to, do all things necessary to remain duly
organized, validly existing and in good standing as a domestic limited liability
company or corporation (as applicable) in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except, in the case of the Originator, where
the absence of such authority is not reasonably likely to result in a Material
Adverse Effect.

 

(c)                                  Compliance with Laws.  The Borrower will
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it or its respective properties may be subject.

 

(d)                                 Furnishing of Information and Inspection of
Records.  At its expense, the Borrower will furnish to the Facility Agent and
the Group Agents from time to time such information with respect to the
Collateral as the Facility Agent or the Group Agents may reasonably request,
including, without limitation, listings identifying the Obligor and the
Outstanding Principal Balance for each Mortgage Loan, together with an aging
history of the Mortgage Loans.  At its expense, the Borrower will at any time
and from time to time during regular business

 

29

--------------------------------------------------------------------------------


 

hours and upon reasonable notice permit the Facility Agent and the Group Agents,
or their respective agents or representatives, (i) to examine and make copies of
and abstracts from all Servicing Records and (ii) to visit the offices and
properties of the Borrower for the purpose of examining the Servicing Records
and other related systems and information, and to discuss matters relating to
the Collateral or the performance of any such Person hereunder and under the
other Transaction Documents to which such Person is a party with any of the
officers, directors, employees or independent public accountants of such Person,
as applicable, having knowledge of such matters.

 

(e)                                  Keeping of Records and Books of Account. 
The Borrower will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Collateral in the event of the destruction of the originals thereof), and keep
and maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of the Collateral (including, without
limitation, records adequate to permit the daily identification of each
outstanding Mortgage Loan and all Collections of and adjustments to each
outstanding Mortgage Loan).  The Borrower will give the Facility Agent and the
Group Agents notice of any material change in the administrative and operating
procedures of such Persons, as applicable, referred to in the previous sentence.

 

(f)                                    Performance and Compliance with Mortgage
Loan Documents.  The Borrower will take no action to hinder or delay the timely
and full compliance of the Originator with all material provisions, covenants
and other promises required to be observed by the Originator under the Mortgage
Loan Documents related to the Collateral.

 

(g)                                 Underwriting Policy; Servicing.  The
Borrower will comply in all material respects with the Underwriting Policy and
Servicing Standards in regard to each Mortgage Loan and related Collateral.  Any
Mortgage Loan originated by FIC shall at all times be subserviced by an Eligible
Subservicer pursuant to a binding and enforceable agreement between the Servicer
and such Eligible Subservicer (copies of which, together with all amendments and
modifications thereto, shall be provided to the Facility Agent and the Group
Agents).

 

(h)                                 Collections.  The Borrower shall hold in
trust and cause all Collections to be deposited directly into the Collection
Account within two (2) Business Days after receipt thereof.

 

(i)                                     Sale Treatment.  The Borrower will not
(i) account for (excluding for tax and accounting purposes, which shall be in
the discretion of the Borrower and the Originator), or otherwise treat, the
transactions contemplated by

 

30

--------------------------------------------------------------------------------


 

the Purchase Agreement in any manner other than as sales of Mortgage Loans, or
(ii) account for or otherwise treat the transactions contemplated by this
Agreement in any manner other than as loans made by the Lenders (or the Facility
Agent on their behalf) secured by the Collateral.  In addition, the Borrower
shall disclose (in a footnote or otherwise) in all of its respective financial
statements (including any such financial statements consolidated with any other
Person’s financial statements) that the assets of the Originator and the
Borrower are not available to satisfy the creditors of any other Person.

 

(j)                                     Authorized Business.  The Borrower shall
not engage in any business not permitted by its Certificate of Formation and
Limited Liability Company Agreement as in effect on the Effective Date or as
amended from time to time with the prior written consent of the Facility Agent.

 

(k)                                  Organizational Documents.  The Borrower
shall only amend, alter, change or repeal its Certificate of Formation or
Limited Liability Company Agreement with the prior written consent of the
Facility Agent (acting at the direction of the Required Committed Lenders).

 

(l)                                     Solvency.  The Borrower will at all
times have assets sufficient (i) to enable it to pay its debts generally as they
become due and (ii) such that it will not be rendered insolvent by the
transactions contemplated herein and in the other Transaction Documents.

 

(m)                               Enforcement of Purchase Agreement.  The
Borrower shall use its best efforts to enforce all rights held by it under the
Purchase Agreement and shall not waive any breach of any covenant contained
thereunder without the prior written consent of the Facility Agent (acting at
the direction of the Required Committed Lenders).

 

(n)                                 Separate Existence.  The Borrower shall at
all times until all of the Aggregate Unpaids are paid in full:

 

(i)                                     maintain accurate and separate books,
records and accounts, including, but not limited to, payroll and intercompany
transaction accounts, maintain the Borrower’s own deposit account or accounts,
separate from those of any other Person, with commercial banking institutions
and ensure that (1) the funds of the Borrower will not be diverted to any other
Person or for other than limited liability company uses of the Borrower and
(2) such funds not be commingled with the funds of any other Person;

 

31

--------------------------------------------------------------------------------


 

(ii)                                  at all times hold itself out to the public
and all other Persons as a legal entity separate from its equity owners and any
other Person;

 

(iii)                               have a Board of Directors separate from that
of its equity owners and any other Person;

 

(iv)                              file its own tax returns, if any, as may be
required under applicable law, to the extent (1) not part of a consolidated
group filing a consolidated return or returns or (2) not treated as a division
for tax purposes of another taxpayer, and pay any taxes so required to be paid
under applicable law;

 

(v)                                 not commingle its assets with assets of any
other Person;

 

(vi)                              conduct its business in its own name and
strictly comply with all organizational formalities to maintain its separate
existence;

 

(vii)                           maintain and issue separate financial statements
(other than consolidated financial statements as required by generally accepted
accounting principles and as permitted in the Transaction Documents) prepared
not less frequently than quarterly and prepared in accordance with the generally
accepted accounting principles set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such accounting profession as in
effect from time to time;

 

(viii)                        pay its own obligations only out of its own funds;

 

(ix)                                maintain an arm’s length relationship with
its Affiliates and its equity owners including but not limited entering into all
material transactions between the Borrower and any of its Affiliates, whether
currently existing or hereafter entered into, only on an arm’s-length basis, it
being understood and agreed that the transactions contemplated in the
Transaction Documents meet the requirements of this clause (ix);

 

(x)                                   pay the salaries of its own employees, if
any and, to the extent that the Borrower shares the same officers or other

 

32

--------------------------------------------------------------------------------


 

employees as any of its equity owners or Affiliates, the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees;

 

(xi)                                not hold out its credit or assets as being
available to satisfy the obligations of others;

 

(xii)                             to the extent that the Borrower jointly
contracts with any of its equity owners or Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs;

 

(xiii)                          to the extent that the Borrower contracts or
does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods or services are provided, and each such entity shall bear its
fair share of such costs;

 

(xiv)                         either maintain office space separate from the
office space of the Originator or its Affiliates or, to the extent that the
Borrower and any of its equity owners or Affiliates have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
among them, and each such entity shall bear its fair share of such expenses

 

(xv)                            use separate stationery, invoices and checks;

 

(xvi)                         except as contemplated by the Transaction
Documents, not pledge its assets for the benefit of any other Person;

 

(xvii)                      correct any known misunderstanding regarding its
separate identity;

 

(xviii)                   maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities;

 

(xix)                           cause its Board of Directors to meet at least
annually or act pursuant to written consent and keep minutes of such meetings
and actions and observe all other Delaware limited liability company
formalities;

 

33

--------------------------------------------------------------------------------


 

(xx)                              conduct its affairs strictly in accordance
with its Certificate of Formation and this Agreement and observe all necessary,
appropriate and customary corporate formalities, including, but not limited to,
holding all regular and special meetings of its Board of Directors and equity
owners appropriate to authorize all limited liability company action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken;

 

(xxi)                           not assume or guarantee any of the liabilities
of any other Person;

 

(xxii)                        not acquire any securities of its equity owners;

 

(xxiii)                     cause the Directors, Officers, agents and other
representatives of the Borrower to act at all times with respect to the Borrower
consistently and in furtherance of the foregoing and in the best interests of
the Borrower; and

 

(xxiv)                    take, or refrain from taking, as the case may be, all
other actions that are reasonably necessary to be taken or not to be taken in
order to comply with this Section 5.1(n).

 

SECTION 5.2.   Negative Covenants of the Borrower.  At all times from the
Effective Date to the later to occur of (i) the Termination Date or (ii) the
date on which the Facility Outstanding Principal has been reduced to zero and
all other Aggregate Unpaids shall have been paid in full, unless the Group
Agents shall otherwise consent in writing:

 

(a)                                  No Sales, Liens, Etc.  Except as otherwise
provided herein and in the Purchase Agreement, the Borrower will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Lien upon or the filing of any financing statement with
respect to (x) any of the Collateral, or (y)  the Collection Account or assign
any right to receive income in respect thereof (other than the Lien of the
Facility Agent hereunder).

 

(b)                                 No Extension or Amendment of Mortgage
Loans.  The Borrower will not extend, amend or otherwise modify the terms of any
Mortgage Loan, or amend, modify or waive any term or condition of any Mortgage
Loan Document related thereto, except in accordance with the Underwriting Policy
and the Servicing Standards, without the prior written consent of the Facility
Agent and the Group Agents.

 

34

--------------------------------------------------------------------------------


 

(c)                                  No Change in Business, Underwriting Policy
or Servicing Standards.  The Borrower will not make any change in the character
of its business or in the Underwriting Policy or the Servicing Standards, which
change would, in either case, impair the collectibility of any material portion
of the Collateral or otherwise have a Material Adverse Effect.

 

(d)                                 No Mergers, Etc.  The Borrower will not
consolidate or merge with or into any other Person, or sell, lease or loan all
or substantially all of its assets to any other Person.

 

(e)                                  Change in Payment Instructions to Obligors;
Deposits to Collection Account.  The Borrower will not add or terminate any
financial institution as the holder of the Collection Account or make any change
in procedures regarding payments of Collections or any change in its
instructions to the financial institution holding the Collection Account
regarding payment and deposits of Collections, without the prior written consent
of the Facility Agent and the Group Agents.  The Borrower will not, and will not
permit the Originator or the Servicer to, deposit or otherwise credit, or cause
or permit to be so deposited or credited, to the Collection Account cash or cash
proceeds other than Collections of Collateral.

 

(f)                                    Change of Name, Etc.  The Borrower will
not change its name, identity, corporate form or jurisdiction of organization
unless at least ten (10) days prior to the effective date of any such change it
delivers to the Facility Agent such documents, instruments or agreements as are
necessary or advisable to reflect such change and to continue the perfection of
the Facility Agent’s security interest in the Collateral.

 

(g)                                 Amendments to Purchase Agreement.  The
Borrower will not consent to any amendment, modification or waiver of, or
supplement to, any provision of the Purchase Agreement, except with the prior
written consent of the Group Agents; nor shall the Borrower take any other
action under the Purchase Agreement that is inconsistent with the terms of this
Agreement or the Purchase Agreement.

 

(h)                                 Other Debt.  Except as provided for herein,
the Borrower will not create, incur, assume or suffer to exist any indebtedness,
whether current or funded, or any other liability other than (i) indebtedness of
the Borrower under or as specifically permitted by the Transaction Documents and
(ii) other indebtedness with Persons who have not executed an agreement not to
institute an insolvency proceeding against the Borrower in substantially the
form of Section 10.8 in an amount not to exceed $10,500 at any one time
outstanding.

 

35

--------------------------------------------------------------------------------


 

(i)                                     ERISA Matters.  The Borrower will not,
and will not permit the Originator to, (i) engage or permit any of its
respective ERISA Affiliates to engage in any prohibited transaction (as defined
in Section 4975 of the Code and Section 406 of ERISA) for which an exemption is
not available or has not previously been obtained from the U.S. Department of
Labor; (ii) permit to exist any accumulated funding deficiency (as defined in
Section 302(a) of ERISA and Section 412(a) of the Code) or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan; (iii) fail to
make any payments to any Multiemployer Plan that the Borrower, the Originator or
any ERISA Affiliate of any of them is required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, or permit an
ERISA Affiliate of any of them to fail to make any such material payments to any
Multiemployer Plan such ERISA Affiliate is so required to make; (iv) terminate
any Benefit Plan so as to result in any liability; or (v) permit to exist any
occurrence of any reportable event described in Title IV of ERISA which
represents a material risk of a liability to the Borrower, the Originator or any
ERISA Affiliate of any of them under ERISA or the Code, if such prohibited
transactions, accumulated funding deficiencies, payments, terminations and
reportable events occurring within any fiscal year of any of them, in the
aggregate, involve a payment of money or an incurrence of liability by any of
them or any ERISA Affiliate of any of them.

 

(j)                                     Payments to the Originator.  With
respect to any Mortgage Loan and related property sold or contributed by the
Originator to the Borrower, the Borrower shall effect such sale or contribution
under, and pursuant to the terms of, the Purchase Agreement, including, without
limitation, the payment by the Borrower of consideration equal to the purchase
price for such Mortgage Loan and related property as required by the terms of
the Purchase Agreement.

 

(k)                                  Enforcement of Rights and Remedies.  The
Borrower agrees to take all action (or to refrain from taking action) reasonably
necessary or advisable to enforce its rights and remedies under the Purchase
Agreement and to cause the parties to the Purchase Agreement to comply with
their representations, warranties, covenants, duties and obligations.  In
determining whether or not to take action (or to refrain from taking action)
under the Purchase Agreement, the Borrower shall (i) consult with (and, after an
Event of Default, take direction from) the Facility Agent and the Group Agents
and (ii) take into account with its own interests the significant interests of
the Facility Agent, the Group Agents and the Lenders under this Agreement and in
the Collateral.  Notwithstanding the foregoing, the Borrower shall not be
required to take any action (or to refrain from taking action) in contravention
of applicable laws, rules, regulations and the terms of the Transaction
Documents and the Mortgage Loan Documents. 

 

36

--------------------------------------------------------------------------------


 

SECTION 5.3.   Covenants of the Servicer.  At all times from the Effective Date
to the later to occur of (i) the Termination Date or (ii) the date on which the
Facility Outstanding Principal has been reduced to zero and all other Aggregate
Unpaids shall have been paid in full, unless the Group Agents shall otherwise
consent in writing:

 

(a)                                  Conduct of Business.  The Servicer will,
and will cause the Originator to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will, and will cause the Originator to, do all
things necessary to remain duly incorporated, validly existing and in good
standing as a domestic corporation in its jurisdiction of incorporation and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted except, in the case of the Originator, where the
absence of such authority is not reasonably likely to result in a Material
Adverse Effect.

 

(b)                                 Compliance with Laws and Agreements.  The
Servicer will, and will cause the Originator to, (i) comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it or its respective properties may be subject and (ii) perform all of its
obligations under each Transaction Document, Mortgage Loan and Mortgage Loan
Document to which it is a party, except where the failure to comply and/or
perform is not reasonably likely to result in a Material Adverse Effect.

 

(c)                                  Furnishing of Information and Inspection of
Records.  The Servicer will, and will cause the Originator to, furnish to the
Facility Agent and the Group Agents from time to time such information and
reports with respect to the Servicer, the Originator and the Collateral as the
Facility Agent or the Group Agents may reasonably request (including, without
limitation, listings identifying the Obligor and the Outstanding Principal
Balance for each Mortgage Loan, together with an aging history of the Mortgage
Loans).  The Servicer will, and will cause the Originator to, at any time and
from time to time during regular business hours and upon reasonable notice
permit the Facility Agent and the Group Agents, or their respective agents or
representatives, (i) to examine and make copies of and abstracts from all
Servicing Records and (ii) to visit the offices and properties of the Servicer
or the Originator, as applicable, for the purpose of examining the Servicing
Records and other related systems and information, and to discuss matters
relating to the Collateral or the performance of any such Person hereunder and
under the other Transaction Documents to which such Person is a party with any
of the officers, directors, employees or independent public accountants of such
Person, as applicable, having knowledge of such matters.

 

37

--------------------------------------------------------------------------------


 

(d)                                 Keeping of Records and Books of Account. 
The Servicer will, and will cause the Originator to, maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Collateral in the event of the
destruction of the originals thereof), and keep and maintain, all documents,
books, records and other information reasonably necessary or advisable for the
collection of the Collateral (including, without limitation, records adequate to
permit the daily identification of each outstanding Mortgage Loan and all
Collections of and adjustments to each outstanding Mortgage Loan).  The Servicer
will, and will cause the Originator to, give the Facility Agent and the Group
Agents notice of any material change in the administrative and operating
procedures of such Persons, as applicable, referred to in the previous sentence.

 

(e)                                  Underwriting Policy; Servicing.  The
Servicer will, and will cause the Originator to, comply in all material respects
with the Underwriting Policy and Servicing Standards in regard to each Mortgage
Loan and related Collateral.  Any Mortgage Loan originated by FIC shall at all
times be subserviced by an Eligible Subservicer pursuant to a binding and
enforceable agreement between the Servicer and such Eligible Subservicer (copies
of which, together with all amendments and modifications thereto, shall be
provided to the Facility Agent and the Group Agents).

 

(f)                                    Collections.  The Servicer shall, and
shall cause the Originator and the Borrower to, hold in trust and to cause all
Collections to be deposited directly into the Collection Account within two
(2) Business Days after receipt thereof.

 

(g)                                 Solvency.  The Servicer will at all times
have assets sufficient (i) to enable it to pay its debts generally as they
become due and (ii) such that it will not be rendered insolvent by the
transactions contemplated herein and in the other Transaction Documents.

 

(h)                                 No Extension or Amendment of Mortgage
Loans.  The Servicer will not, and will not permit the Originator to, extend,
amend or otherwise modify the terms of any Mortgage Loan, or amend, modify or
waive any term or condition of any Mortgage Loan Document related thereto,
except in accordance with the Underwriting Policy and the Servicing Standards,
without the prior written consent of the Facility Agent and the Group Agents.

 

(i)                                     No Change in Business, Underwriting
Policy or Servicing Standards.  The Servicer will not, and will not permit the
Originator to, make any change in the character of its business or in the
Underwriting Policy or the

 

38

--------------------------------------------------------------------------------


 

Servicing Standards, which change would, in either case, impair the
collectibility of any material portion of the Collateral or otherwise have a
Material Adverse Effect.

 

(j)                                     Change in Payment Instructions to
Obligors; Deposits to Collection Account.  The Servicer will not, and will not
permit the Originator to, add or terminate any financial institution as the
holder of the Collection Account or make any change in procedures regarding
payments of Collections or any change in its instructions to the financial
institution holding the Collection Account regarding payment and deposits of
Collections, without the prior written consent of the Facility Agent and the
Group Agents.  The Servicer will not, and will not permit the Originator to,
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to the Collection Account cash or cash proceeds other than Collections or
proceeds of Collateral.

 

(k)                                  Maintenance of Insurance.  The Servicer
shall, and shall cause the Originator to, at all times maintain errors and
omissions insurance and/or mortgage impairment insurance and blanket fidelity
bond coverage in such amounts as are in effect on the Effective Date (as
disclosed to the Facility Agent and the Group Agents in writing), and shall not
reduce such coverage without the prior written consent of the Facility Agent and
the Group Agents, and shall also maintain such other insurance with financially
sound and reputable insurance companies, and with respect to property and risks
of a character usually maintained by Persons engaged in the same or similar
business similarly situated, against loss, claims, damage and liability of the
kinds and in the amounts customarily maintained by such Persons.

 

(l)                                     Committed Warehouse Facility.  While FIC
or an Affiliate of FIC is the Servicer, the Servicer shall cause the Originator
to maintain, at all times during the term of this Agreement, one or more
committed loan facilities with one or more nationally recognized and established
lenders (other than the Facility Agent and its Affiliates) that, in the
aggregate on a committed basis, have an aggregate committed amount of funds
available to the Originator equal to at least $500,000,000.

 

(m)                               Minimum Consolidated Adjusted Tangible Net
Worth.  While FIC or an Affiliate of FIC is the Servicer, the Servicer shall
cause the Originator to maintain, at all times, a minimum Consolidated Adjusted
Tangible Net Worth of at least $250,000,000.

 

(n)                                 Indebtedness to Consolidated Adjusted
Tangible Net Worth Ratio.  While FIC or an Affiliate of FIC is the Servicer, the
Servicer shall cause the Originator’s (i) combined ratio of consolidated
Indebtedness to Consolidated Adjusted Tangible Net Worth not to exceed 16:1 at
any time and

 

39

--------------------------------------------------------------------------------


 

(ii) combined ratio of consolidated Indebtedness (net of non-recourse
Indebtedness) to Consolidated Adjusted Tangible Net Worth not to exceed 10:1 at
any time.

 

(o)                                 Maintenance of Liquidity.  While FIC or an
Affiliate of FIC is the Servicer, the Servicer shall cause the Originator to
maintain, on a combined basis, cash, cash equivalents and unencumbered mortgage
loans held for sale or securitization of at least $15,000,000.

 

40

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ADMINISTRATION AND COLLECTIONS

 

SECTION 6.1.   Appointment of Servicer.  The servicing, administering and
collection of the Mortgage Loans and related Collateral shall be conducted by
such Person (the “Servicer”) as may be designated from time to time in
accordance with this Section 6.1.  Until the Facility Agent (acting at the
direction of the Required Committed Lenders) gives notice to the Borrower of the
designation of a new Servicer pursuant to the next sentence, FIC is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer under this Agreement and the other Transaction Documents.  If an Event
of Default has occurred and is continuing, the Facility Agent may (with the
consent of the Required Committed Lenders), and upon the direction of the
Required Committed Lenders the Facility Agent shall, designate as Servicer any
Person (including itself) to succeed FIC or any successor Servicer, on the
condition in each case that any such Person so designated shall agree in writing
to perform the duties and obligations of the Servicer pursuant to the terms
hereof, and such Person can perform its obligations under this Agreement and the
other Transaction Documents in compliance with all applicable laws, rules or
regulations.  If an Event of Default has occurred and is continuing, the
Facility Agent (acting at the direction of the Required Committed Lenders) may
notify any Obligor of the designation of a successor Servicer.  FIC may not
delegate any of its rights, duties or obligations hereunder except to an
Eligible Subservicer upon notice to the Facility Agent; provided that such
delegation shall not relieve FIC of its duties and obligations as Servicer
hereunder and under the other Transaction Documents.

 

SECTION 6.2.   Duties of Servicer.  (a)  The Servicer shall take or cause to be
taken all such action as may be necessary or advisable to collect amounts due
under each Mortgage Loan from time to time, with such servicing and collection
activities to be in compliance with all applicable laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Transaction
Documents and the Servicing Standards.  In performing its duties hereunder and
under the other Transaction Documents, the Servicer shall (i) take, or refrain
from taking, action in accordance with the Servicing Standards, the Transaction
Documents and the instructions of the Facility Agent, (ii) comply with all
applicable Federal, state and local laws, rules, regulations and orders,
(iii) maintain all Federal, state and local licenses, permits and consents
necessary or advisable in each applicable jurisdiction for it to perform its
duties as Servicer as described above and (iv) not impair in any manner the
rights of the Facility Agent, the Group Agents and the Lenders in any Collateral
or proceeds of Collateral.  If the Servicer shall discover that it, the

 

41

--------------------------------------------------------------------------------


 

Borrower or the Originator (or any agent on behalf of either of them) has failed
to perform such Person’s obligations under any Transaction Document or any
Mortgage Loan Document, the Servicer shall provide immediate written notice to
the Facility Agent and the Group Agents.

 

Each of the Borrower, the Facility Agent, the Group Agents and the Lenders
hereby appoints as its agent the Servicer, from time to time designated pursuant
to Section 6.1 hereof, to enforce its respective rights and interests in, to and
under the Collateral, and FIC hereby accepts such appointment on the Effective
Date.  To the extent permitted by applicable law, each of the Borrower and FIC
(to the extent not then acting as Servicer hereunder) hereby grants to any
Servicer appointed hereunder an irrevocable power of attorney to take in the
Borrower’s and/or FIC’s name and on behalf of the Borrower or FIC any and all
steps necessary or desirable, in the reasonable determination of the Servicer,
to collect all amounts due under any and all Collateral, including, without
limitation, endorsing the Borrower’s and/or the FIC’s name on checks and other
instruments constituting the Collateral.  The Borrower shall deliver or cause to
be delivered to the Servicer, and the Servicer shall hold in trust for the
Borrower, the Facility Agent, the Group Agents and the Lenders, in accordance
with their respective interests, all Servicing Records relating to the
Collateral.  Notwithstanding anything to the contrary contained herein, if an
Event of Default has occurred and is continuing, the Facility Agent shall have
the absolute and unlimited right to direct the Servicer (whether the Servicer is
FIC or any other Person) to commence or settle any legal action to enforce
collection of any Mortgage Loan or to foreclose upon or repossess any
Collateral.  The Servicer shall not make the Facility Agent, the Group Agents or
the Lenders a party to any litigation relating to a portion of the Collateral
without the prior written consent of such Person.  The Servicer shall not be
liable to the Facility Agent, the Group Agents or the Lenders for any action or
inaction that was directed by the Facility Agent or the Group Agents; provided
that the foregoing shall not apply to any failure of the Servicer to follow the
directions of the Facility Agent or in the case of the gross negligence, bad
faith or willful misconduct of the Servicer.

 

(b)                                 The Servicer shall, as soon as practicable
following receipt thereof, return to the Person entitled thereto any collections
of any indebtedness of any Person which is not related to the Collateral.  If
the Servicer is not FIC or an Affiliate of FIC, the Servicer, by giving thirty
(30) days’ prior written notice to the Facility Agent, may revise the Servicing
Fee; provided that such revised Servicing Fee shall be a reasonable fee agreed
upon by the Servicer and the Facility Agent (acting at the direction of the
Required Committed Lenders) on an arms-length basis reflecting rates and terms
prevailing at such time.  The Servicer, if other than FIC or an Affiliate of
FIC, shall as soon as practicable upon demand, deliver to the Originator all
Servicing Records in its possession which evidence or relate to indebtedness of
an Obligor which is not a part of the Collateral.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
contained in this Article VI, the Servicer, if not FIC or an Affiliate of FIC,
shall have no obligation to collect, enforce or take any other action described
in this Article VI with respect to any indebtedness that is not included in the
Collateral other than to deliver to the Persons entitled thereto the collections
and documents with respect to any such indebtedness as described in
Section 6.2(b) hereof.

 

SECTION 6.3.   Rights After Designation of New Servicer or an Event of Default. 
At any time following the designation of a replacement Servicer pursuant to
Section 6.1 hereof or following an Event of Default:

 

(i)                                     The Facility Agent may (with the consent
of the Required Committed Lenders) or shall, at the direction of the Required
Committed Lenders, direct the underlying mortgage loan borrowers to pay all
amounts payable under any Mortgage Loan directly to the Facility Agent or its
designee for the benefit of the Lenders and Group Agents.

 

(ii)                                  The Borrower and FIC shall, at the request
of the Facility Agent (with the consent of the Required Committed Lenders) and
at the Borrower’s expense, give notice of the Facility Agent’s security interest
in the Collateral to each Obligor and direct that payments be made directly to
the Facility Agent or its designee.

 

(iii)                               The Borrower and FIC shall, at the request
of the Facility Agent (with the consent of the Required Committed Lenders),
(A) assemble all of the Servicing Records, and shall make the same available to
the Facility Agent or its designee at a place selected by the Facility Agent or
its designee, and (B) segregate all cash, checks and other instruments received
by it from time to time constituting Collections and other proceeds of
Collateral in a manner acceptable to the Facility Agent and shall, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Facility Agent or its designee.

 

(iv)                              The Borrower and FIC hereby authorize the
Facility Agent to take any and all steps in the Borrower’s or FIC’s name and on
behalf of the Borrower and FIC necessary or desirable, in the reasonable
determination of the Facility Agent (with the consent of the Required Committed
Lenders), to collect all amounts due under any and all Collateral, including,
without limitation, endorsing the Borrower’s or FIC’s name on checks and other

 

43

--------------------------------------------------------------------------------


 

instruments representing Collections and other proceeds of Collateral and
enforcing the Mortgage Loan Documents relating to the Collateral.

 

SECTION 6.4.   No Liability.  Anything herein to the contrary notwithstanding,
(i) neither the Facility Agent, the Group Agents nor any of the Lenders shall
have any obligation or liability with respect to any Mortgage Loan or related
Collateral, nor shall it be obligated to perform any of the obligations of the
Originator thereunder and (ii) neither the Borrower or its Affiliates shall have
any liability with respect to any private placement memorandum or other
disclosure delivered by or on behalf of a Conduit Lender to holders of such
Conduit Lender’s Commercial Paper.

 

SECTION 6.5.   Servicer Indemnification.  The Servicer shall indemnify and hold
harmless the Facility Agent, the Group Agents and the Lenders and their
permitted assigns (and their respective directors, officers, employees and
agents), from and against any loss, liability, claim, expense, damage or injury
suffered or sustained by reason of any breach by the Servicer of any of its
representations, warranties or covenants contained in this Agreement and the
other Transaction Documents, including any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual action, proceeding or claim; provided that the
Servicer shall not indemnify any such Person if such acts or omissions were
attributable to gross negligence or willful misconduct by such Person or its
officers, directors, agents or Affiliates; provided further that this
Section 6.5 shall not apply to any losses attributable to the financial
inability of an Obligor to pay.  The provisions of such indemnity shall run
directly to and be enforceable by any of the Facility Agent, the Group Agents
and the Lenders.  The provisions of this Section 6.5 shall survive the
termination of this Agreement.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.1.   Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default:

 

(a)                                  the Borrower, the Originator or the
Servicer (if the Servicer is FIC or an Affiliate of FIC) shall fail to make any
payment or deposit to be made by it hereunder or under any of the Transaction
Documents when due hereunder or thereunder; or

 

(b)                                 any representation, warranty, certification
or statement made by the Borrower, the Originator or the Servicer (if the
Servicer is FIC or an Affiliate of FIC) in this Agreement, any other Transaction
Document to which it is a party or in any other document delivered pursuant
hereto or thereto shall prove to have been incorrect in any material respect
when made, and such inaccuracy has not been previously remedied in accordance
with Section 2.8 of this Agreement; or

 

(c)                                  the Borrower, the Originator or the
Servicer (if the Servicer is FIC or an Affiliate of FIC) shall default in the
performance of any material covenant, obligation or undertaking (other than
those covered by clause (a) above); or

 

(d)                                 failure of the Borrower, the Originator or
the Servicer (if the Servicer is FIC or an Affiliate of FIC) to pay when due any
amounts due under any agreement to which any such Person is a party and under
which any Indebtedness greater than $20,000,000 ($10,500 in the case of the
Borrower) is governed (after giving effect to any applicable cure periods); or
any Indebtedness owing by the Borrower, the Originator or the Servicer (if the
Servicer is FIC or an Affiliate of FIC) greater than $20,000,000 ($10,500 in the
case of the Borrower) shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof; or

 

(e)                                  any Event of Bankruptcy shall occur with
respect to the Borrower, the Originator or the Servicer (if the Servicer is FIC
or an Affiliate of FIC); or

 

(f)                                    the Facility Agent, on behalf of the
Lenders and the Group Agents, shall, for any reason, fail or cease to have a
valid and perfected ownership or security interest in any material portion of
Collateral with respect

 

45

--------------------------------------------------------------------------------


 

thereto (as determined by the Facility Agent in its sole good faith discretion)
free and clear of any Liens (other than the Lien of the Facility Agent
hereunder); or

 

(g)                                 the Purchase Termination Date shall have
occurred under the Purchase Agreement; or

 

(h)                                 any change in the property, business,
financial condition or operations of the Borrower, the Originator, the Servicer
or any of their affiliates shall occur, and such change constitutes a material
impairment of any such Person’s ability to perform its obligations under the
Transaction Documents (in each case as determined by the Facility Agent in its
sole good faith discretion), or any other condition shall exist which, in the
Facility Agent’s sole good faith discretion, constitutes a material impairment
of the Borrower’s ability to perform its obligations under the Transaction
Documents; or

 

(i)                                     any of the Borrower, the Originator or
the Servicer shall be required to register as an “investment company” under the
Investment Company Act of 1940, as amended; or

 

(j)                                     any report of nationally recognized
independent auditors of the Originator or the Servicer includes a “going
concern” or similar qualification; or

 

(k)                                  a notice of Lien has been filed against the
Borrower, the Originator or the Servicer or any of their ERISA Affiliates
covering any portion of the Collateral under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a plan to which such provisions apply; or

 

(l)                                     the failure of FIC at any time to be
qualified as a “real estate investment trust” as defined in Section 856 of the
Code; or

 

(m)                               a Change of Control shall have occurred; or

 

(n)                                 the failure at any time to have a Person
satisfying the definition of “Eligible Subservicer” obligated to perform the
duties of Eligible Subservicer with respect to Mortgage Loans and related
property originated by the Originator; or

 

(o)                                 the Yield Test is not satisfied on any date
of determination, and such condition continues unremedied for two (2) Business
Days; or

 

46

--------------------------------------------------------------------------------


 

(p)                                 the Borrowing Base Test is not satisfied,
and such condition continues unremedied for three (3) consecutive Settlement
Dates; or

 

(q)                                 the Facility Outstanding Principal exceeds
94.5% of the aggregate Market Value of all Mortgage Loans included in the
Collateral, and such condition continues unremedied for two (2) Business Days
after the Facility Agent provides notice to the Borrower or the Servicer; or

 

(r)                                    any of the Pool Criteria are not
satisfied, and such condition continues unremedied for ten (10) Business Days.

 

SECTION 7.2.   Remedies Upon the Occurrence of an Event of Default.  (a)  If an
Event of Default has occurred and is continuing, the Facility Agent may (with
the consent of the Required Committed Lenders), or at the direction of the
Required Committed Lenders shall, by notice to the Borrower and the Servicer,
declare the Termination Date to have occurred; provided, however, that in the
case of any event described in Section 7.1(e) above, the Termination Date shall
be deemed to have occurred automatically upon the occurrence of such event.  At
all times after the declaration or automatic occurrence of the Termination Date
pursuant to this Section 7.2(a), the Base Rate plus 2% shall be the Yield Rate
applicable to the Facility Outstanding Principal and, if an Event of Default has
occurred, all Aggregate Unpaids shall become immediately due and payable.  If an
event or condition shall have occurred which constitutes a Potential Event of
Default, the Facility Agent may (at the direction of the Required Committed
Lenders), by notice to the Borrower, declare such event or condition a Potential
Event of Default.

 

(b)                                 In addition, if the Termination Date has
been declared pursuant to Section 7.2(a), (i) the Facility Agent, on behalf of
the Lenders and the Group Agents, shall have all of the rights and remedies
provided to a secured creditor under the Relevant UCC and other applicable law
in respect thereto, (ii) the Facility Limit shall be reduced as of each calendar
date thereafter to equal the Facility Outstanding Principal as of such date, and
(iii) the Facility Agent, at the direction of the Required Committed Lenders,
shall take any other action available to it under this Agreement and the other
Transaction Documents (including, but not limited to, exercising its rights
under Section 2.7 and Article VI hereof, under the Custodial Agreement and its
rights of control of the Collection Account in accordance with the Account
Control Agreement).

 

47

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

INDEMNIFICATION; EXPENSES; RELATED MATTERS

 

SECTION 8.1.   Indemnities by the Borrower.  Without limiting any other rights
which the Facility Agent, the Group Agents or the Lenders may have hereunder or
under applicable law, the Borrower hereby agrees to indemnify the Facility
Agent, the Group Agents and the Lenders and any of their successors and
permitted assigns and their respective officers, directors, agents and employees
(collectively, “Indemnified Parties”) from and against any and all damages,
losses, claims, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees (which such attorneys may be employees of the
Facility Agent or the Group Agents) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them in any action or proceeding between the Borrower and its
agents, on the one hand, and any of the Indemnified Parties or between any of
the Indemnified Parties and any third party or otherwise, on the other hand,
arising out of or as a result of this Agreement, the other Transaction
Documents, the interests, either directly or indirectly, of the Facility Agent,
the Group Agents or the Lenders in the Collateral or any of the other
transactions contemplated hereby or thereby, excluding, however, (i) Indemnified
Amounts to the extent resulting from gross negligence, bad faith or willful
misconduct on the part of an Indemnified Party and (ii) recourse (except as
otherwise specifically provided in this Agreement) for Mortgage Loans that are
uncollectible for reasons other than as a result of the actions or omissions of
the Borrower and its Affiliates.  Without limiting the generality of the
foregoing, but subject in all respects to the limitations set forth in clauses
(i) and (ii) above, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from:

 

(a)                                  any representation or warranty made by the
Borrower or any officers or agents of the Borrower under or in connection with
this Agreement, any of the other Transaction Documents, any Servicer Report or
any other information or report delivered by any of them pursuant hereto or
thereto, which shall have been false or incorrect in any material respect when
made;

 

(b)                                 the failure by the Borrower to comply with
any applicable law, rule, regulation or order with respect to any item of
Collateral, or the nonconformity of any Mortgage Loan or Mortgage Loan Document
with any such applicable law, rule, regulation or order;

 

48

--------------------------------------------------------------------------------


 

(c)                                  the failure to vest and maintain vested in
the Facility Agent, for the benefit of the Lenders and the Group Agents, an
undivided perfected security interest in the Collateral, free and clear of any
Lien (other than the Lien of the Facility Agent hereunder);

 

(d)                                 the failure to file, or any delay in filing,
financing statements, continuation statements, or other similar instruments or
documents under the Relevant UCC or other applicable laws with respect to any
item of Collateral;

 

(e)                                  any dispute, claim, offset or defense
(other than discharge in bankruptcy) of an Obligor to the payment of any
Mortgage Loan (including, without limitation, a defense based on such Mortgage
Loan or related Mortgage Loan Documents not being legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim, loss or liability arising in connection with or resulting
from such Mortgage Loan;

 

(f)                                    any failure of the Borrower or any agent
of the Borrower to perform its duties or obligations in accordance with the
provisions of this Agreement and the other Transaction Documents;

 

(g)                                 any products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with any Mortgage Loan, any
Mortgaged Property or the Mortgage Loan Documents, including any violation or
alleged violation of any environmental law, rule, regulation or order or any
consumer credit laws, including, without limitation, laws, rules, regulations or
orders with respect to unfair or deceptive lending practices and predatory
lending practices, any truth-in-lending act and real estate procedures act;

 

(h)                                 any Loan made with respect to any item of
Collateral that does not constitute an Eligible Asset;

 

(i)                                     the failure by the Borrower or any agent
of the Borrower to comply with any term, provision or covenant made by it
contained in this Agreement or any of the other Transaction Documents to which
it is a party;

 

(j)                                     the failure to pay when due any taxes by
the Borrower or its agents, including without limitation, sales, excise or
personal property taxes payable in connection with any of the Collateral;

 

(k)                                  any repayment by any Indemnified Party of
any amount previously distributed in reduction of Facility Outstanding Principal
which such Indemnified Party believes in good faith is required to be made;

 

49

--------------------------------------------------------------------------------


 

(l)                                     the commingling of Collections of
Collateral by the Borrower or its agents at any time with other funds that do
not constitute Collections or proceeds of Collateral;

 

(m)                               any investigation, litigation or proceeding
related to this Agreement, any of the other Transaction Documents, the Mortgage
Loan Documents, the use of proceeds of Loans, the Facility Agent’s security
interest in the Collateral, or any item of Collateral;

 

(n)                                 the failure of any bank or other financial
institution to remit any Collections or proceeds of Collateral pursuant to the
instructions of the Servicer, the Borrower or the Facility Agent (to the extent
such Person is entitled to give such instructions in accordance with the terms
hereof and under applicable law) whether by reason of the exercise of set-off
rights or otherwise (unless the set-off is made by a Lender);

 

(o)                                 any inability to obtain any judgment in or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Borrower or its agents to
qualify to do business or file any notice of business activity report or any
similar report;

 

(p)                                 any failure of the Borrower to give
reasonably equivalent value to the Originator in consideration of the purchase
by the Borrower from the Originator of any Mortgage Loan and related property,
or any attempt by any Person to void, rescind or set-aside any such transfer and
sale (or purported transfer and sale) under statutory provisions or common law
or equitable action, including, without limitation, any provision of the
Bankruptcy Code; or

 

(q)                                 any action taken by the Borrower or its
agents in the enforcement or collection of any item of Collateral.

 

SECTION 8.2.   Indemnity for Reserves and Expenses.  (a)  If after the date
hereof, the adoption of any Law or bank regulatory guideline or any amendment or
change in the interpretation of any existing or future Law or bank regulatory
guideline by any Official Body charged with the administration, interpretation
or application thereof, or the compliance with any directive of any Official
Body (in the case of any bank regulatory guideline, whether or not having the
force of Law):

 

(i)                                     shall impose, modify or deem applicable
any reserve, special deposit or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System) against assets of, deposits with or for

 

50

--------------------------------------------------------------------------------


 

the account of, or credit extended by, any Indemnified Party or shall impose on
any Indemnified Party or on the United States market for certificates of deposit
or the London interbank market any other condition affecting this Agreement, the
other Transaction Documents, the ownership, maintenance or financing of the
Collateral or payments of amounts due hereunder or its obligation to advance
funds hereunder or under the other Transaction Documents; or

 

(ii)                                  imposes upon any Indemnified Party any
other expense (including, without limitation, reasonable attorneys’ fees and
expenses, and expenses of litigation or preparation therefor in contesting any
of the foregoing) with respect to this Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Collateral or payments
of amounts due hereunder or its obligation to advance funds hereunder or
otherwise in respect of this Agreement or under the other Transaction Documents,

 

and the result of any of the foregoing is to increase the cost to such
Indemnified Party of this Agreement, the other Transaction Documents, the
maintenance or financing of the Collateral, the obligations hereunder, the
funding of any Loans hereunder or under the other Transaction Documents, by an
amount deemed by such Indemnified Party to be material, then, on the next
succeeding Settlement Date after demand therefor by such Indemnified Party
through its related Group Agent, the Borrower shall pay to such Group Agent, for
the benefit of such Indemnified Party, such additional amount or amounts as will
compensate such Indemnified Party for such increased cost or reduction.

 

(b)                                 If any Indemnified Party shall have
determined that after the date hereof, the adoption of any applicable Law or
bank regulatory guideline regarding capital adequacy, or any change therein, or
any change in the interpretation thereof by any Official Body, or any directive
regarding capital adequacy (in the case of any bank regulatory guideline,
whether or not having the force of law) of any such Official Body, has the
effect of reducing the rate of return on capital of such Indemnified Party (or
its parent) as a consequence of such Indemnified Party’s obligations hereunder
or with respect hereto to a level below that which such Indemnified Party (or
its parent) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Indemnified Party to be material, then
from time to time, on the next Settlement Date after demand therefor by such
Indemnified Party through its Group Agent, the Borrower shall pay to such Group
Agent, for the benefit of such Indemnified Party, such additional amount or
amounts as will compensate such Indemnified Party (or its parent) for such

 

51

--------------------------------------------------------------------------------


 

reduction.  The Borrower shall have the same rights under this Section 8.2 as it
has under Section 2.17(b).

 

SECTION 8.3.   Indemnity for Taxes.  (a)  All payments made by the Borrower or
the Servicer to the Facility Agent, the Group Agents or the Lenders under this
Agreement and any other Transaction Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Official Body after the Effective Date, excluding (i) taxes
imposed on the net income of the Facility Agent, the Group Agents or any other
Indemnified Party, however denominated, and (ii) franchise taxes imposed on the
net income of the Facility Agent, the Group Agents or any other Indemnified
Party, in each case imposed: (1) by the United States or any political
subdivision or taxing authority thereof or therein; (2) by any jurisdiction
under the laws of which the Facility Agent, the Group Agents or such Indemnified
Party or lending office is organized or in which its lending office is located,
managed or controlled or in which its principal office is located or any
political subdivision or taxing authority thereof or therein; or (3) by reason
of any, connection between the jurisdiction imposing such tax and the Facility
Agent, the Group Agents such Indemnified Party or such lending office other than
a connection arising solely from this Agreement or any other Transaction
Document or any transaction hereunder or thereunder (all such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
collectively or individually, “Taxes”).  If any such Taxes are required to be
withheld from any amounts payable to the Facility Agent, the Group Agents, the
Lenders or any Indemnified Party hereunder, the amounts so payable to the
Facility Agent, the Group Agents, the Lenders or such Indemnified Party shall be
increased to the extent necessary to yield to the Facility Agent, the Group
Agents or such Indemnified Party (after payment of all Taxes) all amounts
payable hereunder at the rates or in the amounts specified in this Agreement and
the other Transaction Documents.  The Borrower shall indemnify the Facility
Agent, the Group Agents, the Lenders or any such Indemnified Party for the full
amount of any such Taxes on the next Settlement Date after demand therefor by
the Facility Agent, the Lenders or the Group Agents.

 

(b)                                 Each Indemnified Party that is not
incorporated under the laws of the United States of America or a state thereof
or the District of Columbia shall:

 

(i)                                     deliver to the Borrower, the Facility
Agent and the Group Agents (A) two duly completed copies of IRS Form W-8BEN or
Form W-8ECI, or successor applicable form, as the case may be, or (B) in the
case of a Lender that is a “United States person”

 

52

--------------------------------------------------------------------------------


 

within the meaning of Section 7701(a)(3) of the Code, two duly completed copies
of an IRS Form W-9, or successor applicable form;

 

(ii)                                  deliver to the Borrower, the Facility
Agent and the Group Agents two (2) further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and

 

(iii)                               obtain such extensions of time for filing
and complete such forms or certifications as may reasonably be requested by the
Borrower, the Facility Agent and the Group Agents;

 

unless, in any such case, an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Indemnified Party from duly completing and
delivering any such form with respect to it, and such Indemnified Party so
advises the Borrower, the Facility Agent and the Group Agents.  Each such
Indemnified Party so organized shall certify (i) in the case of an IRS
Form W-8BEN or IRS Form W-8ECI, that it is entitled to receive payments under
this Agreement and the other Transaction Documents without deduction or
withholding of any United States federal income taxes and (ii) in the case of an
IRS Form W-9, that it is entitled to an exemption from United States backup
withholding tax.  Each Person that becomes a Lender under this Agreement shall,
prior to the effectiveness thereof, be required to provide all of the forms and
statements required pursuant to this Section 8.3.

 

SECTION 8.4.   Other Costs, Expenses and Related Matters.  (a)  The Borrower
agrees, upon receipt of a written invoice, to pay or cause to be paid, and to
hold the Facility Agent, the Group Agents and the Lenders harmless against
liability for the payment of, all reasonable out-of-pocket expenses (including,
without limitation, reasonable attorneys’, accountants’ and other third parties’
fees and expenses, any filing fees and expenses incurred by officers or
employees of the Facility Agent, the Group Agents and the Lenders) or
intangible, documentary or recording taxes incurred (A) by or on behalf of the
Facility Agent, the Group Agents and the Lenders (i) in connection with the
negotiation, execution, delivery and preparation of this Agreement, the other
Transaction Documents and any documents or instruments delivered pursuant hereto
and thereto and the transactions contemplated hereby or thereby (including,
without limitation, the perfection or protection of the Collateral) and
(ii) from time to time relating to any amendments, waivers or consents under
this Agreement and the other Transaction Documents, and (B) by or on behalf of
the Facility Agent, the Group Agents and the Lenders from

 

53

--------------------------------------------------------------------------------


 

time to time (i) arising in connection with the enforcement or preservation of
the rights of the Facility Agent, the Group Agents and the Lenders (including,
without limitation, the perfection of a security interest in and protection of
the Collateral under this Agreement), and (ii) arising in connection with any
audit, dispute, disagreement, litigation or preparation for litigation involving
this Agreement or any of the other Transaction Documents (all of such amounts,
collectively, “Transaction Costs”).

 

(b)                                 Each Group Agent or Indemnified Party shall,
after receipt of notice of any event occurring after the date hereof which will
entitle an Indemnified Party to compensation pursuant to this Article VIII,
notify the Borrower in writing.  Any notice by a Group Agent or Indemnified
Party claiming compensation under this Article VIII and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, such Group Agent or
any applicable Indemnified Party may use any reasonable averaging and
attributing methods.

 

54

--------------------------------------------------------------------------------


 

ARTICLE IX

 

THE FACILITY AGENT

 

SECTION 9.1.   Appointment.  Each Lender and Group Agent hereby irrevocably
designates and appoints CSFB as Facility Agent hereunder, and authorizes the
Facility Agent to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Facility Agent by the terms of this Agreement, together with
such other powers as are reasonably incidental thereto, subject in each case to
the approval and direction of the Required Committed Lenders.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Facility Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender or Group Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Facility Agent shall be read into this Agreement
or the other Transaction Documents or shall otherwise exist against the Facility
Agent.  In performing its functions and duties hereunder, the Facility Agent
shall act solely as the agent of the Lenders under the Transaction Documents,
and the Facility Agent does not assume, nor shall be deemed to have assumed, any
obligation or relationship of trust or agency with or for any such Person.

 

SECTION 9.2.   Delegation of Duties.  The Facility Agent may execute any of its
duties under this Agreement by or through its subsidiaries, affiliates, agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Facility Agent shall not be responsible
for the negligence or misconduct (other than the gross negligence or willful
misconduct) of any agents or attorneys-in-fact selected by it with reasonable
care.

 

SECTION 9.3.   Exculpatory Provisions.  Notwithstanding any provision of this
Agreement or any other Transaction Document:  (i) the Facility Agent shall not
have any obligations under this Agreement or any other Transaction Document
other than those specifically set forth herein and therein, and no implied
obligations of the Facility Agent shall be read into this Agreement or any other
Transaction Document; and (ii) in no event shall the Facility Agent be liable
under or in connection with this Agreement or any other Transaction Document for
indirect, special, or consequential losses or damages of any kind, including
lost profits, even if advised of the possibility thereof and regardless of the
form of action by which such losses or damages may be claimed.  Neither the
Facility Agent nor any of its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken in good
faith by it or them under or in connection with this Agreement or any other
Transaction Document, except for its or their own gross negligence or willful
misconduct.  Without limiting the foregoing, the Facility Agent (a) may consult
with legal counsel (including counsel for the Lenders), independent public
accountants and other experts selected by it and shall not be liable for any
action taken

 

55

--------------------------------------------------------------------------------


 

or omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (b) shall not be responsible to any party
hereto for any statements, warranties or representations (other than its own
statements) made in or in connection with this Agreement or the other
Transaction Documents, (c) shall not be responsible to the parties hereto for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or the other Transaction Documents (other than the
legality, validity, enforceability or genuineness of its own execution,
authorization and performance hereof and thereof), (d) shall incur no liability
under or in respect of any of the Commercial Paper or other obligations of the
Lenders under this Agreement or the other Transaction Documents and (e) shall
incur no liability under or in respect of this Agreement or the other
Transaction Documents by acting in good faith upon any notice (including notice
by telephone), consent, certificate or other instrument or writing (which may be
by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties.  Notwithstanding anything else herein or in the other
Transaction Documents, it is agreed that where the Facility Agent may be
required under this Agreement or the other Transaction Documents to give notice
of any event or condition or to take any action as a result of the occurrence of
any event or the existence of any condition, the Facility Agent agrees to give
such notice or take such action only to the extent that it has actual knowledge
of the occurrence of such event or the existence of such condition, and shall
incur no liability for any failure to give such notice or take such action in
the absence of such knowledge.

 

SECTION 9.4.   Reliance by Facility Agent.  The Facility Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, in good
faith, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to each of the Lenders), independent accountants and other
experts selected by the Facility Agent.  The Facility Agent shall in all cases
be fully justified in failing or refusing to take any action in good faith under
this Agreement, any other Transaction Document or any other document furnished
in connection herewith or therewith unless it shall first receive such advice or
concurrence of the Required Committed Lenders, as it deems appropriate, or it
shall first be indemnified to its satisfaction by the Required Committed Lenders
against any and all liability, cost and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Facility

 

56

--------------------------------------------------------------------------------


 

Agent shall in all cases be fully protected in acting, or in refraining from
acting, in good faith under this Agreement, the other Transaction Documents or
any other document furnished in connection herewith or therewith in accordance
with a request of the Required Committed Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the Group
Agents and the Lenders.

 

SECTION 9.5.   Action Upon Certain Events.  To the extent the Facility Agent is
entitled to consent to or withhold its consent of any waiver or amendment of
this Agreement or other Transaction Documents in accordance with the terms
hereof or thereof or otherwise take action upon the occurrence of an Event of
Default or Potential Event of Default, the Facility Agent shall (i) give prompt
notice to the Group Agents of any such waiver, amendment, Event of Default or
Potential Event of Default of which it is aware and (ii) take such action with
respect to such waiver, amendment, Event of Default or Potential Event of
Default as shall be directed by the Required Committed Lenders.

 

SECTION 9.6.   Non-Reliance on Facility Agent.  Each of the parties hereto
expressly acknowledges that neither the Facility Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Facility Agent
hereafter taken, including, without limitation, any review of the affairs of
either the Borrower, the Originator or the Servicer, shall be deemed to
constitute any representation or warranty by the Facility Agent.  Except as
expressly provided herein, the Facility Agent shall not have any duty or
responsibility to provide any Person other than each Group Agent and each Lender
with any credit or other information concerning the business, operations,
property, prospects, financial and other condition or creditworthiness of the
Borrower, the Originator or the Servicer which may come into the possession of
the Facility Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

SECTION 9.7.   Indemnification.  The Committed Lenders agree to indemnify the
Facility Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Borrower, the Servicer or the
Originator under the Transaction Documents, and without limiting the obligation
of such Persons to do so in accordance with the terms of the Transaction
Documents), on a pro rata basis, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for the Facility
Agent or the affected Person in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
the Facility Agent or such affected Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the Facility
Agent or such affected Person as a result of, or arising

 

57

--------------------------------------------------------------------------------


 

out of, or in any way related to or by reason of, any of the transactions
contemplated hereunder or under the Transaction Documents or any other document
furnished in connection herewith or therewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the gross negligence or
willful misconduct of the Facility Agent or such affected Person).

 

SECTION 9.8.   Successor Facility Agent.  The Facility Agent may, upon five
(5) days’ notice to each Group Agent (with a copy to the Borrower), and the
Facility Agent will, at the direction of the Required Committed Lenders, resign
as Facility Agent; provided, in either case, that a Group Agent or a Committed
Lender agrees to become the successor Facility Agent hereunder in accordance
with the next sentence with the approval of the Required Committed Lenders.  If
the Facility Agent shall resign as Facility Agent under this Agreement, then the
Required Committed Lenders during such period shall appoint from among the
Committed Lenders a successor agent, whereupon such successor agent shall
succeed to the rights, powers and duties of the Facility Agent, and the term
“Facility Agent” shall mean such successor agent, effective upon its acceptance
of such appointment and its delivery of a duly executed counterpart of this
Agreement and an acknowledgment to each Group Agent, and the former Facility
Agent’s rights, powers and duties as Facility Agent shall be terminated, without
any other or further act or deed on the part of such former Facility Agent or
any of the parties to this Agreement.  After the retiring Facility Agent’s
resignation hereunder as Facility Agent, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Facility Agent under this Agreement.

 

58

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.1.   Term of Agreement.  This Agreement shall terminate on the date
following the Termination Date upon which the Facility Outstanding Principal has
been reduced to zero, and all other Aggregate Unpaids have been paid in full, in
each case, in cash; provided, however, that (i) the rights and remedies of the
Facility Agent, the Group Agents and the Lenders with respect to any
representation and warranty made or deemed to be made by the Borrower or the
Servicer pursuant to this Agreement, (ii) the indemnification and payment
provisions of Articles VI and VIII hereof, and (iii) the agreements set forth in
Sections 10.8 and 10.9 hereof, shall be continuing and shall survive any
termination of this Agreement.  On such date following the Termination Date
described in the preceding sentence, any funds remaining on deposit in the
Collection Account shall be paid to the Borrower.

 

SECTION 10.2.   Waivers; Amendments.  No failure or delay on the part of the
Facility Agent, the Group Agents or the Lenders in exercising any power, right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy. 
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law.  Any provision of this Agreement and the
other Transaction Documents may be amended if, but only if, such amendment is in
writing and is signed by the parties hereto and/or thereto and the Required
Committed Lenders; provided that the Borrower and the Servicer agree not to
unreasonably withhold consent with respect to any amendment to this Agreement
requested by Standard & Poor’s or Moody’s in connection with any amendment to a
Conduit Lender’s asset purchase facility for the purpose of modifying the terms
and conditions on which the Committed Lenders make purchases thereunder.  The
Borrower agrees that it shall not give any consent or waiver required or
permitted to be given under the Purchase Agreement without the prior written
consent of the Facility Agent (acting at the direction of the Required Committed
Lenders).

 

SECTION 10.3.   Notices.  Except as provided below, all communications and
notices provided for hereunder shall be in writing (including telecopy,
electronic mail or similar writing) and shall be given to the other party at its
address or telecopy number set forth below or at such other address or telecopy
number as such party may hereafter specify for the purposes of notice to such
party.  Each such notice or other communication shall be effective (i) if given
by telecopy,

 

59

--------------------------------------------------------------------------------


 

when such telecopy is transmitted to the telecopy number specified in this
Section 10.3 and confirmation is received (provided that, for purposes of this
clause (i), any such transmission or confirmation occurring after regular
business hours or on a non-Business Day shall be effective on the next
succeeding Business Day), (ii) if given by mail three (3) Business Days
following such posting, postage prepaid, U.S. certified or registered, (iii) if
given by overnight courier, one (1) Business Day after deposit thereof with a
national overnight courier service, (iv) if given by electronic mail, when
transmitted, or (v) if given by any other means, when received at the address
specified in this Section 10.3.  However, anything in this Section 10.3 to the
contrary notwithstanding, the Borrower hereby authorizes each Group Agent to
effect Loans, Funding Period and Yield Rate selections based on telephonic
notices made by any Person which such Group Agent in good faith believes to be
acting on behalf of the Borrower.  The Borrower agrees to deliver promptly to
the Facility Agent and each Group Agent a written confirmation of each
telephonic notice signed by an authorized officer of Borrower.  However, the
absence of such confirmation shall not affect the validity of such notice.  If
the written confirmation differs in any material respect from the action taken
by the Facility Agent or the related Group Agent, as applicable, the records of
such Person shall govern absent manifest error.

 

If to Alpine:

 

Alpine Securitization Corp.

c/o Credit Suisse, New York Branch

Eleven Madison Avenue

New York, New York  10010

Attention:  Anthony Giordano

Telephone:  (212) 325-9103

Telecopy:    (212) 325-0873

 

(with a copy to Alpine’s Group Agent)

 

If to the Borrower:

 

Fieldstone Investment Company, LLC

11000 Broken Land Parkway

Suite 600

Columbia, Maryland  21044

Attention:  Treasurer

Telephone:  (410) 772-7275

Telecopy:    (410) 772-7299

 

60

--------------------------------------------------------------------------------


 

If to the Servicer:

 

Fieldstone Investment Corporation

11000 Broken Land Parkway

Suite 600

Columbia, Maryland  21044

Attention:  Treasurer

Telephone:  (410) 772-7275

Telecopy:    (410) 772-7299

 

with a copy to:

 

Fieldstone Investment Corporation

11000 Broken Land Parkway

Suite 600

Columbia, Maryland  21044

Attention:  General Counsel

Telephone:  (410) 772-5108

Telecopy:    (410) 772-7299

 

If to the Facility Agent, Alpine’s Group Agent or Alpine’s Committed Lenders:

 

Credit Suisse, New York Branch

Eleven Madison Avenue

New York, New York  10010

Attention:  Anthony Giordano

Telephone:  (212) 325-9103

Telecopy:    (212) 325-0873

 

If to the Committed Lenders, to the related Group Agents on their behalf.

 

SECTION 10.4.   Governing Law; Submission to Jurisdiction; Integration.  (a) 
This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York.  Each of the parties hereto hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in The City of New
York for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Nothing in
this Section 10.4

 

61

--------------------------------------------------------------------------------


 

shall affect the right of the Facility Agent, the Group Agents or the Lenders to
bring any action or proceeding against the Borrower, the Servicer, or their
respective properties in the courts of other jurisdictions.

 

(b)                                 Each of the parties hereto hereby waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort or otherwise among any of them arising out of, connected with,
relating to or incidental to the relationship between them in connection with
this Agreement or the other Transaction Documents.

 

(c)                                  This Agreement contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

(d)                                 The Borrower and the Servicer each hereby
appoint CT Corporation, New York, New York as the authorized agent upon whom
process may be served in any action arising out of or based upon this Agreement,
the other Transaction Documents to which such Person is a party or the
transactions contemplated hereby or thereby that may be instituted in the United
States District Court for the Southern District of New York and of any New York
State court sitting in The City of New York by the Facility Agent, the Group
Agents or the Lenders or any assignee of any of them.

 

SECTION 10.5.   Severability; Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 10.6.   Successors and Assigns.  This Agreement shall be binding on the
parties hereto and their respective successors and assigns; provided, however,
that neither the Borrower nor the Servicer may assign any of its rights or
delegate any of its duties hereunder or under any of the other Transaction
Documents to which it is a party without the prior written consent of the
Facility Agent (acting at the direction of the Required Committed Lenders).  No
provision of this Agreement shall in any manner restrict the ability of any
Lender to assign, participate, grant security interests in, or otherwise
transfer its interest in the Loans, this Agreement

 

62

--------------------------------------------------------------------------------


 

and its security interest in the Collateral.  Without limiting the foregoing,
any Conduit Lender may (with the consent of each of its related Committed
Lenders), on one or a series of transactions, transfer all or any portion of its
rights in the Collateral held by it, and its rights and obligations under this
Agreement and the other Transaction Documents to which it is a party, to a
Conduit Assignee.

 

SECTION 10.7.   Confidentiality.  (a)  Each of the Borrower and the Servicer
shall maintain, and shall cause each officer, employee and agent of itself and
its Affiliates to maintain, the Confidential Information, except for
(i) Confidential Information that has become publicly available (through no
fault of the Borrower and its Affiliates and only after such Confidential
Information has become publicly available) and Confidential Information that has
become generally available through no fault of the Borrower and its Affiliates
that make secured loans (but only after such Confidential Information has become
generally available to such financial institutions), (ii) Confidential
Information disclosed to legal counsel, accountants, consultants, employees,
nationally recognized rating agencies and other professional advisors to the
Borrower and its Affiliates who need to know such Confidential Information and
are informed of the confidential nature of such Confidential Information,
(iii) Confidential Information disclosed as required in order to comply with any
law, regulation, order or ruling applicable to the Borrower and its Affiliates
(provided that the Group Agents shall receive notice thereof prior to the
disclosure of such Confidential Information (if permitted under applicable law),
and the Person(s) disclosing such Confidential Information shall take all
reasonable precautions, including, if requested by the Group Agents, seeking a
protective order to insure confidential treatment of any Confidential
Information so disclosed), (iv) Confidential Information which was in the
possession of the Borrower and its Affiliates prior to receipt from the Facility
Agent, the Group Agents or the Lenders or (v) Confidential Information disclosed
to a third party consented to by the Facility Agent or the applicable Group
Agent pursuant to a written agreement of confidentiality in form and substance
satisfactory to the Facility Agent or such Group Agent.  Each of the Borrower
and the Servicer hereby consents to the disclosure of any Confidential
Information with respect to it received by the Facility Agent, a Group Agent or
a Lender to (i) any of the Facility Agent, the Group Agents or a Lender,
(ii) any nationally recognized rating agency providing a rating or proposing to
provide a rating to a Conduit Lender’s Commercial Paper, (iii) any placement
agent which proposes to offer and sell a Conduit Lender’s Commercial Paper (but
only information contained in such Conduit Lender’s standard monthly investor
report which does not contain the names of the Borrower and its Affiliates), or
as otherwise agreed, (iv) any provider of program-wide liquidity or credit
support facilities to a Conduit Lender, (v) any potential Committed Lender or
(vi) any participant or potential participant; provided, however, in connection
with any disclosure made pursuant to clause (iv), (v) or (vi) of this sentence,
each Person to receive such Confidential Information shall have entered into a
confidentiality

 

63

--------------------------------------------------------------------------------


 

undertaking in form and substance satisfactory to the Borrower, the Facility
Agent and the Group Agents.

 

(b)                                 Each of the Facility Agent, the Group Agents
and the Lenders shall maintain, and shall cause each officer, employee and agent
of itself and its Affiliates to maintain, the confidentiality of the
Confidential Information, except (i) Confidential Information that has become
publicly available (through no fault of the Facility Agent, the Group Agents or
a Lender and only after such Confidential Information has become publicly
available), (ii) Confidential Information disclosed to legal counsel,
accountants, consultants, employees, nationally recognized rating agencies and
other professional advisors to the Facility Agent, the Group Agents and the
Lenders and their Affiliates who need to know such Confidential Information to
perform their obligations with respect to the Transaction Documents and are
informed of the confidential nature of such Confidential Information,
(iii) Confidential Information disclosed as required by law or regulation,
(iv) Confidential Information disclosed in connection with any legal or
regulatory process or proceeding to which the Facility Agent, the Group Agents
or a Lender or any of their Affiliates is subject; provided that the Facility
Agent, the Group Agents or a Lender shall promptly notify the Borrower (if such
notice is permitted under applicable law) of any such proceeding or process
requiring production of such Confidential Information prior to compliance, or
(v) Confidential Information which was in the possession of the Facility Agent,
the Group Agents or a Lender prior to receipt from the Borrower or its
Affiliates.

 

(c)                                  Each Person party hereto shall protect such
disclosed Confidential Information by using the same degree of care, but no less
than a reasonable degree of care, to prevent the unauthorized use, dissemination
or publication of such Confidential Information as such Person uses to protect
its own Confidential Information of a similar nature.  Each Person party hereto
acknowledges that certain Confidential Information provided hereunder or under
the other Transaction Documents may be the subject of confidentiality
requirements with Persons not party to any of the Transaction Documents (each
such third-party confidentiality requirement, a “Third-Party Confidentiality
Requirement”).  Any party disclosing to another party hereto Confidential
Information that is the subject of a Third-Party Confidentiality Requirement in
connection herewith will notify the recipient of such Confidential Information
prior to the delivery of such Confidential Information of the nature of any such
Third-Party Confidentiality Requirement and provide such recipient with a copy
of the relevant Third-Party Confidentiality Requirement.  Prior to receipt of
any such Confidential Information, such recipient shall execute a
confidentiality undertaking in form and substance satisfactory to the Borrower,
the relevant Lenders, the Servicer, the Facility Agent and the Group Agents.

 

64

--------------------------------------------------------------------------------


 

SECTION 10.8.   No Bankruptcy Petition Against a Conduit Lender.  Each of the
parties hereto hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all outstanding Commercial Paper
or other indebtedness of a Conduit Lender, it will not institute against, or
join any other Person in instituting against, or knowingly or intentionally
encourage or cooperate with any Person in instituting against, such Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

SECTION 10.9.   Limited Recourse.  Notwithstanding anything to the contrary
contained herein, the obligations of any Conduit Lender under this Agreement are
solely the corporate obligations of such Conduit Lender and, in the case of
obligations of a Conduit Lender other than Commercial Paper, shall be payable at
such time as funds are actually received by, or are available to, such Conduit
Lender in excess of funds necessary to pay in full all outstanding Commercial
Paper and, to the extent funds are not available to pay such obligations, the
claims relating thereto shall not constitute a claim against such Conduit Lender
but shall continue to accrue.  Each party hereto agrees that the payment of any
claim (as defined in Section 101 of Title 11 of the Bankruptcy Code) of any such
party shall be subordinated to the payment in full of all of such Conduit
Lender’s Commercial Paper.

 

No recourse under any obligation, covenant or agreement of a Conduit Lender
contained in this Agreement shall be had against any incorporator, stockholder,
officer, director, member, manager, employee or agent of such Conduit Lender,
the Group Agent for such Conduit Lender or any of their Affiliates (solely by
virtue of such capacity) by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is solely a corporate obligation of
such Conduit Lender, and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of such Conduit Lender, the Group Agent for such
Conduit Lender or any of their Affiliates (solely by virtue of such capacity) or
any of them under or by reason of any of the obligations, covenants or
agreements of such Conduit Lender contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by such Conduit
Lender of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions

 

65

--------------------------------------------------------------------------------


 

taken or fraudulent omissions made by them or in any case of the gross
negligence, bad faith or willful misconduct of any such Person.

 

SECTION 10.10.   Characterization of the Transactions Contemplated by the
Agreement.  It is the intention of the parties that the transactions
contemplated hereby constitute a pledge of the Collateral by the Borrower to the
Facility Agent, on behalf of and for the benefit of the Lenders and the Group
Agents, to secure repayment of the Aggregate Unpaids.

 

SECTION 10.11.   Waiver of Setoff.  Each of the Facility Agent, the Borrower,
the Servicer, the Lenders and the Group Agents hereby waives any right of setoff
it may have or to which it may be entitled under this Agreement from time to
time against any Conduit Lender or its assets.

 

SECTION 10.12.   CSFB Conflict Waiver.  CSFB acts as Group Agent and as Facility
Agent for Alpine, as issuing and paying agent for Alpine’s Commercial Paper, as
provider of other backup facilities for Alpine, and may provide other services
or facilities from time to time (the “CSFB Roles”).  Each of the parties hereto
hereby acknowledges and consents to any and all CSFB Roles, waives any
objections it may have to any actual or potential conflict of interest caused by
CSFB’s acting as the Facility Agent or as a Group Agent or a Committed Lender
and acting as or maintaining any of the CSFB Roles, and agrees that in
connection with any CSFB Role, CSFB may take, or refrain from taking, any action
which it in its discretion deems appropriate.

 

SECTION 10.13.   Liability of Group Agents.  Notwithstanding any provision of
this Agreement:  (i) the Group Agents shall not have any obligations under this
Agreement other than those specifically set forth herein, and no implied
obligations of the Group Agents shall be read into this Agreement; and (ii) in
no event shall the Group Agents be liable under or in connection with this
Agreement for indirect, special, or consequential losses or damages of any kind,
including lost profits, even if advised of the possibility thereof and
regardless of the form of action by which such losses or damages may be
claimed.  Neither the Group Agents nor any of their directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken in good
faith by them under or in connection with this Agreement, except for their own
gross negligence or willful misconduct.  Without limiting the foregoing, the
Group Agents (a) may consult with legal counsel (including counsel for the
Lenders), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts,
(b) shall not be responsible to the Lenders, the Facility Agent, the Borrower,
the other Group Agents or the Servicer for any statements, warranties or
representations made in or in connection with this Agreement or the other

 

66

--------------------------------------------------------------------------------


 

Transaction Documents (other than statements made by it), (c) shall not be
responsible to the Lenders, the Facility Agent, the Borrower, the other Group
Agents or the Servicer for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Transaction Documents (other than with respect to itself), (d) shall incur no
liability under or in respect of any of the Commercial Paper or other
obligations of the Lenders under this Agreement or the other Transaction
Documents and (e) shall incur no liability under or in respect of this Agreement
or the other Transaction Documents by acting upon any notice (including notice
by telephone), consent, certificate or other instrument or writing (which may be
by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties.  Notwithstanding anything else herein or in the other
Transaction Documents, it is agreed that where the Group Agents may be required
under this Agreement or the other Transaction Documents to give notice of any
event or condition or to take any action as a result of the occurrence of any
event or the existence of any condition, the Group Agents agree to give such
notice or take such action only to the extent that they have actual knowledge of
the occurrence of such event or the existence of such condition, and shall incur
no liability for any failure to give such notice or take such action in the
absence of such knowledge.

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Funding
Agreement as of the date first written above.

 

 

FIELDSTONE INVESTMENT FUNDING, LLC,

 

as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FIELDSTONE INVESTMENT CORPORATION,

 

individually and as initial Servicer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CREDIT SUISSE, NEW YORK BRANCH, as
Facility Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

68

--------------------------------------------------------------------------------


 

The Alpine Lending Group:

 

 

 

 

 

 

ALPINE SECURITIZATION CORP.,

 

as a Conduit Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

CREDIT SUISSE, NEW YORK BRANCH, as a
Group Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

CREDIT SUISSE, NEW YORK BRANCH,
individually and as a Committed Lender

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

69

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS [a05-18411_1ex10d11.htm#Articlei_150705]

 

 

 

 

SECTION 1.1. Certain Defined Terms [a05-18411_1ex10d11.htm#Section1_1_150204]

 

SECTION 1.2. Other Terms [a05-18411_1ex10d11.htm#Section1_2_150206]

 

SECTION 1.3. Computation of Time Periods
[a05-18411_1ex10d11.htm#Section1_3_150208]

 

 

 

ARTICLE II LOANS AND SETTLEMENTS [a05-18411_1ex10d11.htm#Articleii_150714]

 

 

SECTION 2.1. Facility [a05-18411_1ex10d11.htm#Section2_1_150212]

 

SECTION 2.2. Loans; Procedures [a05-18411_1ex10d11.htm#Section2_2_150214]

 

SECTION 2.3. Loan Repayment; Yield; Fees
[a05-18411_1ex10d11.htm#Section2_3_150218]

 

SECTION 2.4. Optional Prepayments [a05-18411_1ex10d11.htm#Section2_4_150221]

 

SECTION 2.5. Application of Payments [a05-18411_1ex10d11.htm#Section2_5_150225]

 

SECTION 2.6. Extensions [a05-18411_1ex10d11.htm#Section2_6_150230]

 

SECTION 2.7. Security Interest [a05-18411_1ex10d11.htm#Section2_7_150234]

 

SECTION 2.8. Deemed Collections [a05-18411_1ex10d11.htm#Section2_8_150236]

 

SECTION 2.9. Payments and Computations
[a05-18411_1ex10d11.htm#Section2_9_150241]

 

SECTION 2.10. Reports [a05-18411_1ex10d11.htm#Section2_10_150245]

 

SECTION 2.11. Collection Account [a05-18411_1ex10d11.htm#Section2_11_150249]

 

SECTION 2.12. Right of Setoff [a05-18411_1ex10d11.htm#Section2_12_150253]

 

SECTION 2.13. Sharing of Payments, Etc.
[a05-18411_1ex10d11.htm#Section2_13_150256]

 

SECTION 2.14. Broken Funding [a05-18411_1ex10d11.htm#Section2_14_150302]

 

SECTION 2.15. Conversion and Continuation of Outstanding Loans
[a05-18411_1ex10d11.htm#Section2_15_150306]

 

SECTION 2.16. Illegality [a05-18411_1ex10d11.htm#Section2_16_150309]

 

SECTION 2.17. Inability to Determine Yield Rate
[a05-18411_1ex10d11.htm#Section2_17_150311]

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES
[a05-18411_1ex10d11.htm#Articleiii_150720]

 

 

SECTION 3.1. Representations and Warranties of the Borrower
[a05-18411_1ex10d11.htm#Section3_1_150315]

 

SECTION 3.2. Representations and Warranties of the Servicer
[a05-18411_1ex10d11.htm#Section3_2_150320]

 

 

 

ARTICLE IV CONDITIONS PRECEDENT [a05-18411_1ex10d11.htm#Articleiv_150722]

 

 

SECTION 4.1. Conditions to Effectiveness of this Agreement
[a05-18411_1ex10d11.htm#Section4_1_150323]

 

SECTION 4.2. Conditions to Each Loan [a05-18411_1ex10d11.htm#Section4_2_150327]

 

 

 

ARTICLE V COVENANTS [a05-18411_1ex10d11.htm#Articlev_150348]

 

 

SECTION 5.1. Affirmative Covenants of Borrower
[a05-18411_1ex10d11.htm#Section5_1_150343]

 

SECTION 5.2. Negative Covenants of the Borrower
[a05-18411_1ex10d11.htm#Section5_2_150400]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 5.3. Covenants of the Servicer
[a05-18411_1ex10d11.htm#Section5_3_150406]

 

 

 

ARTICLE VI ADMINISTRATION AND COLLECTIONS
[a05-18411_1ex10d11.htm#Articlevi_150410]

 

 

SECTION 6.1. Appointment of Servicer [a05-18411_1ex10d11.htm#Section6_1_150412]

 

SECTION 6.2. Duties of Servicer [a05-18411_1ex10d11.htm#Section6_2_150415]

 

SECTION 6.3. Rights After Designation of New Servicer or an Event of Default
[a05-18411_1ex10d11.htm#Section6_3_150420]

 

SECTION 6.4. No Liability
[a05-18411_1ex10d11.htm#Section6_4_NoLiability_AnythingHe_151704]

 

SECTION 6.5. Servicer Indemnification [a05-18411_1ex10d11.htm#Section6_5_150422]

 

 

 

ARTICLE VII EVENTS OF DEFAULT [a05-18411_1ex10d11.htm#Articlevii_150427]

 

 

SECTION 7.1. Events of Default [a05-18411_1ex10d11.htm#Section7_1_150429]

 

SECTION 7.2. Remedies Upon the Occurrence of an Event of Default
[a05-18411_1ex10d11.htm#Section7_2_150433]

 

 

 

ARTICLE VIII INDEMNIFICATION; EXPENSES; RELATED MATTERS
[a05-18411_1ex10d11.htm#Articleviii_150438]

 

 

SECTION 8.1. Indemnities by the Borrower
[a05-18411_1ex10d11.htm#Section8_1_150440]

 

SECTION 8.2. Indemnity for Reserves and Expenses
[a05-18411_1ex10d11.htm#Section8_2_150444]

 

SECTION 8.3. Indemnity for Taxes [a05-18411_1ex10d11.htm#Section8_3_150448]

 

SECTION 8.4. Other Costs, Expenses and Related Matters
[a05-18411_1ex10d11.htm#Section8_4_150452]

 

 

 

ARTICLE IX THE FACILITY AGENT [a05-18411_1ex10d11.htm#Articleix_150506]

 

 

SECTION 9.1. Appointment [a05-18411_1ex10d11.htm#Section9_1_150509]

 

SECTION 9.2. Delegation of Duties [a05-18411_1ex10d11.htm#Section9_2_150511]

 

SECTION 9.3. Exculpatory Provisions [a05-18411_1ex10d11.htm#Section9_3_150514]

 

SECTION 9.4. Reliance by Facility Agent
[a05-18411_1ex10d11.htm#Section9_4_150517]

 

SECTION 9.5. Action Upon Certain Events
[a05-18411_1ex10d11.htm#Section9_5_150519]

 

SECTION 9.6. Non-Reliance on Facility Agent
[a05-18411_1ex10d11.htm#Section9_6_150522]

 

SECTION 9.7. Indemnification [a05-18411_1ex10d11.htm#Section9_7_150524]

 

SECTION 9.8. Successor Facility Agent [a05-18411_1ex10d11.htm#Section9_8_150526]

 

 

 

ARTICLE X MISCELLANEOUS [a05-18411_1ex10d11.htm#Articlex_150534]

 

 

SECTION 10.1. Term of Agreement [a05-18411_1ex10d11.htm#Section10_1_150529]

 

SECTION 10.2. Waivers; Amendments [a05-18411_1ex10d11.htm#Section10_2_150536]

 

SECTION 10.3. Notices [a05-18411_1ex10d11.htm#Section10_3_150540]

 

SECTION 10.4. Governing Law; Submission to Jurisdiction; Integration
[a05-18411_1ex10d11.htm#Section10_4_150544]

 

SECTION 10.5. Severability; Counterparts
[a05-18411_1ex10d11.htm#Section10_5_150548]

 

SECTION 10.6. Successors and Assigns [a05-18411_1ex10d11.htm#Section10_6_150550]

 

SECTION 10.7. Confidentiality [a05-18411_1ex10d11.htm#Section10_7_150553]

 

SECTION 10.8. No Bankruptcy Petition Against a Conduit Lender
[a05-18411_1ex10d11.htm#Section10_8_150555]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.9. Limited Recourse [a05-18411_1ex10d11.htm#Section10_9_150559]

 

SECTION 10.10. Characterization of the Transactions Contemplated by the
Agreement [a05-18411_1ex10d11.htm#Section10_10_150603]

 

SECTION 10.11. Waiver of Setoff [a05-18411_1ex10d11.htm#Section10_11_150605]

 

SECTION 10.12. CSFB Conflict Waiver [a05-18411_1ex10d11.htm#Section10_12_150607]

 

SECTION 10.13. Liability of Group Agents
[a05-18411_1ex10d11.htm#Section10_13_150610]

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

SCHEDULE A [a05-18411_1ex10d11.htm#Schedulea_115413]

Schedule of Definitions [a05-18411_1ex10d11.htm#Schedulea_115413]

 

 

 

 

EXHIBIT A [a05-18411_1ex10d11.htm#Exhibita_150620]

Form of Loan Note [a05-18411_1ex10d11.htm#Exhibita_150620]

 

 

 

 

EXHIBIT B

Underwriting Policy

 

 

 

 

EXHIBIT C

Form of Loan Notice

 

 

 

 

EXHIBIT D [a05-18411_1ex10d11.htm#Exhibitd_150630]

Mortgage Loan Representations and Warranties
[a05-18411_1ex10d11.htm#Exhibitd_150630]

 

 

 

 

EXHIBIT E

Form of Servicer Report

 

 

 

 

EXHIBIT F [a05-18411_1ex10d11.htm#Exhibitf_115523]

Schedule of Commitments [a05-18411_1ex10d11.htm#Exhibitf_115523]

 

 

 

 

EXHIBIT G

List of Actions and Suits

 

 

 

 

EXHIBIT H

Location of Records

 

 

 

 

EXHIBIT I

List of Divisions, Subsidiaries and Tradenames

 

 

iv

--------------------------------------------------------------------------------


 

FUNDING AGREEMENT

 

by and among

 

FIELDSTONE INVESTMENT FUNDING, LLC,

 

as Borrower,

 

FIELDSTONE INVESTMENT CORPORATION,

 

as Servicer,

 

CREDIT SUISSE, NEW YORK BRANCH,

 

as Facility Agent,

 

and

 

THE SEVERAL CONDUIT LENDERS, COMMITTED LENDERS

 AND GROUP AGENTS PARTY HERETO FROM TIME TO TIME

 

Dated as of July 27, 2005

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF DEFINITIONS

 

“Account Control Agreement” shall mean the Blocked Account Control Agreement,
dated as of July 27, 2005, between the Borrower, FIC, the Facility Agent,
JPMorgan Chase Bank, National Association, a subservicer and JPMorgan Chase
Bank, N.A., as the financial institution holding the account that comprises the
Collection Account, as the same may from time to time be amended, supplemented
or otherwise modified and in effect.

 

“Addition Date” shall have the meaning specified in Section 2.8(c) of the
Funding Agreement.

 

“Additional Mortgage Loan” shall have the meaning specified in Section 2.8(c) of
the Funding Agreement.

 

“Administration Fee” shall have the meaning specified in the Facility Agent’s
Fee Letter.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if the controlling Person possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of voting stock, by contract or otherwise.

 

“Aggregate Commitment” shall mean, at any time, the sum of the Commitments of
the Committed Lenders then in effect.

 

“Aggregate Unpaids” shall mean, at any time, an amount equal to the sum of
(i) the aggregate accrued and unpaid Yield with respect to all Funding Periods
at such time, (ii) the Facility Outstanding Principal at such time, and
(iii) all other amounts owed (whether due or accrued) under the Transaction
Documents by the Borrower, the Originator and the Servicer to the Facility
Agent, the Group Agents and the Lenders at such time.

 

“Alpine” shall mean Alpine Securitization Corp., a Delaware corporation, and its
permitted successors and assigns.

 

--------------------------------------------------------------------------------


 

“Applicable Margin” shall have the meaning specified in the Fee Letters.

 

“Available Collections” shall mean, on any date of determination, all
Collections, together with any investment income from funds on deposit in the
Collection Account; provided that, Available Collections shall not include any
Collections that have been set aside or removed by the Servicer solely in
payment of the Servicer’s accrued and unpaid Servicing Fee.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101
et seq.), and the rules, regulations and decisions promulgated thereunder, as
amended and in effect, and any successor thereto.

 

“Base Rate” or “BR” for any Lending Group shall mean a rate per annum equal to
the higher of (i) the sum of the Applicable Margin and prime rate of interest
announced by the related Group Agent from time to time, changing when and as
said prime rate changes (such rate not necessarily being the lowest or best rate
charged by such Group Agent) and (ii) the sum of (a) 0.50% and (b) the rate
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day for such transactions received by such
Group Agent from three (3) Federal funds brokers of recognized standing selected
by it.

 

“Benefit Plan” shall mean any employee benefit plan as defined in
Section 3(3) of ERISA in respect of which the Borrower, the Originator or any
ERISA Affiliate of the Borrower, or the Originator is, or at any time during the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

 

“Borrower” shall mean Fieldstone Investment Funding, LLC, a Delaware limited
liability company, and its successors and permitted assigns.

 

“Borrowing Base Test” shall mean, on any date of determination, that Facility
Outstanding Principal on such date does not exceed the lesser of (i) 92.5% of
the aggregate Market Value of all Eligible Assets held by the Borrower on such
date and (ii) the Net Eligible Assets Balance on such date.

 

“BR Funding Period” shall mean, with respect to a BR Loan for any Lending Group,
either (i) prior to the Termination Date, a period of up to thirty (30)

 

--------------------------------------------------------------------------------


 

days requested by the Borrower and agreed to by the related Lending Group,
commencing on a Business Day requested by the Borrower and agreed to by the
related Lending Group, or (ii) after the Termination Date, a period of one
(1) day.  If such BR Funding Period would end on a day which is not a Business
Day, such BR Funding Period shall end on the next succeeding Business Day.

 

“BR Loan” shall mean a Loan as to which Yield is calculated at the Base Rate.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which banks in The City of New York are authorized or required by law to close,
and, when used with respect to the determination of any Eurodollar Rate or any
notice with respect thereto, any such day which is also a day for trading by and
between banks in United States dollar deposits in the London interbank market.

 

“Capitalized Lease” of a Person shall mean any lease of property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

 

“Change of Control” shall mean (i) any transaction or event as of a result of
which any Person or Persons own, beneficially or of record, at least 15% of the
outstanding stock of FIC, (ii) any transaction or event as a result of which the
Originator ceases to own, directly or indirectly, 100% of the Borrower (or FIC
shall cease to own, directly or indirectly, 100% of any of its Subsidiaries) or
(iii) the sale, transfer or other disposition of all or substantially all of the
Originator’s assets (excluding any such action taken in connection with any
securitization transaction in the ordinary course of business).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

“Collateral” shall mean, on any date of determination, (i) each and every then
outstanding Mortgage Loan, (ii) all Related Security with respect thereto,
(iii) all Collections with respect thereto, (iv) all rights and remedies of the
Borrower in, to and under the Purchase Agreement, the Custodial Agreement and
the Collection Account and (v) all Proceeds of the foregoing.

 

“Collection Account” shall have the meaning specified in Section 2.11 of the
Funding Agreement.

 

“Collections” shall mean, with respect to any Mortgage Loan, all cash
collections and other proceeds of such Mortgage Loan and Related Security with
respect

 

--------------------------------------------------------------------------------


 

thereto, including, without limitation, all Deemed Collections and proceeds of
any prepayment of a Loan pursuant to Section 2.4.

 

“Commercial Paper” shall mean the short-term promissory notes of a Conduit
Lender issued by such Conduit Lender in the commercial paper market.

 

“Commitment” shall mean, at any time with respect to each Committed Lender, the
amount set forth opposite such Committed Lender’s name on Exhibit F to the
Funding Agreement (as such Exhibit F may be amended, supplemented or otherwise
modified and in effect).

 

“Commitment Expiry Date” shall mean the earliest to occur of (i) the date on
which all amounts due and owing to the Facility Agent, the Group Agents and the
Lenders under the Funding Agreement and the other Transaction Documents have
been paid in full, (ii) the date on which the Aggregate Commitment has been
reduced to zero, and (iii) the Scheduled Commitment Expiry Date.

 

“Committed Lender” shall mean any Person that becomes a party to the Funding
Agreement as a “Committed Lender” thereunder.

 

“Conduit Assignee” shall mean any special purpose vehicle issuing indebtedness
in the commercial paper market that is administered by a Group Agent or one of
its Affiliates and is rated at least A-1 by S&P and P-1 by Moody’s.

 

“Conduit Lender” shall mean any Person that becomes a party to the Funding
Agreement as a “Conduit Lender” thereunder.

 

“Confidential Information” shall mean information concerning the confidentiality
of the Transaction Documents and all other non-public, confidential or
proprietary information with respect to the Borrower, the Originator, the
Servicer, the Facility Agent, the Group Agents, the Lenders and any of their
Affiliates disclosed or obtained in connection with the structuring,
negotiation, execution and performance of the transactions contemplated in the
Transaction Documents.

 

“Consolidated Adjusted Tangible Net Worth” shall mean, for the Originator, the
amount that would, in conformity with GAAP, equal the stockholder’s equity
included on the balance sheet of the Originator and its Subsidiaries, plus any
preferred stock not already included in the calculation of stockholder’s equity,
plus any Indebtedness of the Originator and its Subsidiaries that is fully
subordinated, plus other comprehensive loss arising from FASB 133, minus any
intangibles or goodwill (as defined under GAAP), minus any advances between the
Originator and its Affiliates (other than consolidated Subsidiaries), minus any
loans or advances

 

--------------------------------------------------------------------------------


 

to officers or directors of the Originator (as reported under GAAP), minus other
comprehensive income arising from FASB 133; provided that the non-cash effect
(gain or loss) of any mark-to-market adjustments made directly to stockholder’s
equity for fluctuation of the value of financial instruments as mandated under
FASB 133 shall be excluded from the calculation of Consolidated Adjusted
Tangible Net Worth.

 

“Conversion/Continuation Notice” shall have the meaning specified in
Section 2.15 of the Funding Agreement.

 

“Credit Grade” shall mean, with respect to an Obligor, the risk category for
such Obligor as determined in accordance with the Underwriting Policy.

 

“CSFB” shall have the meaning specified in the recitals to the Funding
Agreement.

 

“CSFB Roles” shall have the meaning specified in Section 10.12 of the Funding
Agreement.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of July 27,
2005, by and among the Custodian, the Borrower, the Originator and the Facility
Agent, as the same may from time to time be amended, supplemented or otherwise
modified and in effect.

 

“Custodial Fee” shall mean the fee payable by the Borrower to the Custodian
pursuant to the Custodial Agreement.

 

“Custodial Fee Percentage” shall mean the per annum percentage used to calculate
the Custodial Fee.

 

“Custodian” shall mean Wells Fargo Bank, National Association, a national
banking association, and its permitted successors and assigns.

 

“Deemed Collections” shall mean any Collections on any Mortgage Loan and related
Collateral deemed to have been received pursuant to Section 2.8(a) or (b) of the
Funding Agreement.

 

“Defaulted Mortgage Loan” shall mean a Mortgage Loan (i) as to which any
scheduled payment, or part thereof, remains unpaid for sixty (60) days or more
from the original scheduled due date for such payment; (ii) as to which an Event
of Bankruptcy has occurred and is continuing with respect to the Obligor
thereof; (iii) as to which the related Obligor has failed to pay in full the
first scheduled

 

--------------------------------------------------------------------------------


 

payment thereunder; (iv) which has been identified by the Borrower, the
Originator or the Servicer as uncollectible; (v) which, consistent with the
Underwriting Policy and the Servicing Standards, has been or should be written
off as uncollectible; or (vi) as to which the related Obligor is otherwise in
default thereunder; provided that any Mortgage Loan as to which any scheduled
payment remains unpaid in full after the scheduled due date therefor for more
than thirty (30) days, but less than sixty (60) days, shall not constitute a
Defaulted Mortgage Loan unless such Mortgage Loan is otherwise a Defaulted
Mortgage Loan for a reason described in clauses (i)-(v) above.

 

“Effective Date” shall have the meaning specified in Section 4.1 of the Funding
Agreement.

 

“Eligible Asset” shall mean, at any time, any Mortgage Loan and related
property:

 

(i)                                     as to which all of the representations
and warranties contained in Exhibit D to the Funding Agreement are true and
correct;

 

(ii)                                  which is not a Defaulted Mortgage Loan;

 

(iii)                               which (together with the Collections and
Related Security related thereto) has been the subject of a valid transfer and
assignment from the Originator to the Borrower of all of the Originator’s right,
title and interest therein;

 

(iv)                              which arises pursuant to Mortgage Loan
Documents with respect to which the applicable Originator and its Affiliates
have performed all obligations required to be performed by such Person
thereunder;

 

(v)                                 the Obligor of which is (A) a resident of
the United States, (B) not an Affiliate of any of the parties to the Funding
Agreement and (C)  not a government or a governmental subdivision or agency;

 

(vi)                              which is an “eligible asset” as defined in
Rule 3a-7 under the Investment Company Act of 1940, as amended;

 

(vii)                           the Mortgage Note with respect to which has been
executed by the related Obligor and constitutes an “instrument” within the
meaning of Article 9 of the Relevant UCC;

 

--------------------------------------------------------------------------------


 

(viii)                        which is denominated and payable only in United
States dollars in the United States;

 

(ix)                                which arises under Mortgage Loan Documents
that, together with such Mortgage Loan, are in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms and is not subject
to any litigation or any dispute;

 

(x)                                   which (A) satisfies all applicable
requirements of the Underwriting Policy, (B) the Mortgage Loan Documents with
respect to which do not contain any requirement of consent by, or notice to, the
related Obligor that is effective under applicable law (taking into account the
Relevant UCC) and (C) complies with such other reasonable criteria and
requirements as the Facility Agent may from time to time specify to the Borrower
upon five (5) days’ prior written notice;

 

(xi)                                which was generated in the ordinary course
of the Originator’s business;

 

(xii)                             the assignment of which under the Purchase
Agreement by the Originator to the Borrower, and the grant of a security
interest therein by the Borrower to the Facility Agent, do not violate, conflict
with or contravene any applicable laws, rules, regulations, orders or writs or
any contractual provision;

 

(xiii)                          which (together with the related Mortgage Loan
Documents) has not been compromised or adjusted (including by the extension of
time for payment or the granting of any discounts, allowances or credits), or
amended, rewritten or otherwise modified, except in accordance with the
Underwriting Policy and the Servicing Standards; provided that such modification
is not reasonably likely to have a material adverse effect on the collectibility
of such Mortgage Loan; and

 

(xiv)                         as to which, in the case of a Wet-Ink Mortgage
Loan, (i) the Borrower, the related Originator and/or the Servicer has not
learned that such Mortgage Loan did not close and fully fund to the order of the
Obligor and (ii) upon recordation, such Mortgage Loan will constitute a First
Lien or Second Lien on the premises described therein.

 

“Eligible Subservicer” shall mean JPMorgan Chase Bank, National Association, or
such other Person as may be approved in writing as a subservicer of

 

--------------------------------------------------------------------------------


 

Mortgage Loans by the Facility Agent (acting at the direction of the Required
Committed Lenders).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, supplemented or otherwise modified and in effect from time to time, and
the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean, with respect to any Person, (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as such Person; (ii) a trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with such Person; or (iii) a member of the same
affiliated service group (within the meaning of Section 414(n) of the Code) as
such Person, any corporation described in clause (i) above or any trade or
business described in clause (ii) above.

 

“Eurodollar Loan” shall mean a Loan as to which Yield is calculated at the
Eurodollar Rate.

 

“Eurodollar Funding Period” shall mean, with respect to a Eurodollar Loan for a
Lending Group, prior to the Termination Date, a period commencing on (and
including) the related Loan Date and ending on (but excluding) the last day of
the Settlement Period in which such Loan Date occurred and, subsequently, a
period from the last day of each Settlement Period to the last day of the next
succeeding Settlement Period; provided that if such Eurodollar Funding Period
would expire on a day that is not a Business Day, such Eurodollar Funding Period
shall expire on the next succeeding Business Day; provided further, that if such
Eurodollar Funding Period would expire on (a) a day that is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Eurodollar Funding Period shall expire on the next preceding
Business Day or (b) a Business Day for which there is no numerically
corresponding day in the applicable subsequent calendar month, such Eurodollar
Funding Period shall expire on the last Business Day of such month.

 

“Eurodollar Rate” shall mean, with respect to any specified Eurodollar Funding
Period for a Lending Group, a rate which exceeds by a rate equal to the
Applicable Margin a rate per annum equal to the sum (rounded upwards, if
necessary, to the next higher 1/100 of 1%) of (A) the rate obtained by dividing
(i) the applicable LIBO Rate by (ii) a percentage equal to 100% minus the
reserve percentage used for determining the maximum reserve requirement as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (including, without limitation, any margin, emergency, supplemental,
special or other reserves) that is applicable to

 

--------------------------------------------------------------------------------


 

the related Group Agent during such Eurodollar Funding Period in respect of
eurocurrency or eurodollar funding, lending or liabilities (or, if more than one
percentage shall be so applicable, the daily average of such percentage for
those days in such Eurodollar Funding Period during which any such percentage
shall be applicable) plus (B) the then daily net annual assessment rate (rounded
upwards, if necessary, to the nearest 1/100 of 1%) as estimated by the related
Group Agent for determining the current annual assessment payable by such Group
Agent to the Federal Deposit Insurance Corporation in respect of eurocurrency or
eurodollar funding, lending or liabilities.

 

“Event of Bankruptcy” shall mean, with respect to any Person, (i) that such
Person (a) shall generally not pay its debts as such debts become due or
(b) shall admit in writing its inability to pay its debts generally or (c) shall
make a general assignment for the benefit of creditors; (ii) any proceeding
shall be instituted by or against such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, and in the case of any proceeding (in the case of any Person other
than the Borrower), such involuntary proceeding shall not have been stayed or
dismissed for ninety (90) days or (iii) such Person shall take any action to
authorize any of the actions set forth in the preceding clauses (i) or (ii).

 

“Event of Default” shall mean an event described in Section 7.1 of the Funding
Agreement.

 

“Facility Agent” shall mean CSFB, in its capacity as Facility Agent for the
benefit of the Lenders under the Transaction Documents, and its permitted
successors and assigns in such capacity.

 

“Facility Limit” shall mean (i) prior to October 31, 2005, $500,000,000 and
(ii) on and after October 31, 2005, $800,000,000; provided that such amount may
not at any time exceed the Aggregate Commitment then in effect; provided,
further, that from and after the Termination Date, the Facility Limit shall at
all times equal the Facility Outstanding Principal.

 

“Facility Outstanding Principal” shall mean, at any time, the aggregate
outstanding principal balance of all Loans made by the Lenders to the Borrower.

 

“Fatal Exception” shall have the meaning specified in the Custodial Agreement.

 

--------------------------------------------------------------------------------


 

“Fatal Exception Report” shall mean, with respect to Mortgage Loans that are (or
are intended to be) included in the Collateral, a duly completed
schedule delivered by the Custodian to the Facility Agent and the Group Agents
prior to a Loan Date or Addition Date listing all Fatal Exceptions with respect
to such Mortgage Loans (as such term is defined in the Custodial Agreement).

 

“Fee Letters” shall mean the letter agreements between the Borrower and the
Group Agents for each Lending Group, with respect to the fees to be paid by the
Borrower under the Transaction Documents, as amended, supplemented or otherwise
modified and in effect from time to time.

 

“FIC” shall mean Fieldstone Investment Corporation, a Maryland corporation, and
its permitted successors and assigns.

 

“FICO” shall mean Fair Isaac & Co., and its permitted successors and assigns.

 

“FICO Score” shall mean, with respect to an Obligor, a rating level assigned by
FICO to such Obligor’s creditworthiness.

 

“Fixed Rate Mortgage Loan” shall mean a Mortgage Loan that bears interest at a
single fixed rate for its entire term.

 

“Floating Rate Mortgage Loan” shall mean a Mortgage Loan that is not a Fixed
Rate Mortgage Loan.

 

“Full Documentation” shall mean, with respect to a Mortgage Loan, that the
related Obligor has provided the highest level of information to the Originator
about its assets, liablities, income, credit history and employment history, as
determined for “full documentation” in accordance with the Underwriting Policy.

 

“Funding Agreement” shall mean the Funding Agreement, dated as of July 27, 2005,
by and among the Borrower, the Servicer, the Facility Agent and the Lenders, as
such agreement may be amended, supplemented or otherwise modified and in effect
from time to time.

 

“Funding Period” shall mean a BR Funding Period or a Eurodollar Funding Period.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements

 

 

--------------------------------------------------------------------------------


 

of the Financial Accounting Standards Board or in such other statements by such
accounting profession as in effect from time to time.

 

“Group Agent” shall mean each of CSFB and any other Person that becomes a party
to the Funding Agreement as a “Group Agent” thereunder.

 

“Group Facility Limit” shall mean, in the case of the Lending Group related to
CSFB and Alpine, $800,000,000 and, in the case of any other Lending Group, such
amount as is specified in the related assumption agreement or other agreement
pursuant to which the Persons in such Lending Group become parties to the
Funding Agreement and assume all of the rights and obligations, as applicable,
of “Committed Lenders”, “Conduit Lenders” and “Group Agents” thereunder.

 

“Group Facility Outstanding Principal” shall mean, for each Lending Group, the
portion of the Facility Outstanding Principal allocated to such Lending Group.

 

“Indebtedness” shall mean, with respect to any Person, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property other than accounts payable arising in the ordinary
course of such Person’s business on terms customary in the trade,
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations that are evidenced by notes, acceptances, or other
instruments, (v) obligations under repurchase agreements, sale/buy-back
agreements or like arrangements, (vi) obligations (contingent or otherwise) of
such Person in respect of letters of credit for the account of such Person and
(vii) Capitalized Lease obligations.

 

“Indemnified Amounts” shall have the meaning specified in Section 8.1 of the
Funding Agreement.

 

“Indemnified Parties” shall have the meaning specified in Section 8.1 of the
Funding Agreement.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

“Lender” shall mean, at any time, any of the Conduit Lenders and the Committed
Lenders.

 

--------------------------------------------------------------------------------


 

“Lending Group” shall mean, at any time, a group consisting of a Conduit Lender,
such Conduit Lender’s related Committed Lenders, and such Conduit Lender’s Group
Agent.

 

“LIBO Rate” shall mean, on any date of determination for any Eurodollar Funding
Period for any Lending Group, the rate of interest (calculated on a per annum
basis) equal to the overnight British Bankers Association Rate as reported on
the display designated as “BBAM” “Page DG8 4A” on Bloomberg (or such other
display as may replace “BBAM” “Page DG8 4A” on Bloomberg) on such date of
determination, and if such rate shall not be so quoted, the rate per annum at
which the related Group Agent is offered Dollar deposits at or about 11:00 A.M.
(London time), on such day, by prime banks in the interbank eurodollar market
where the eurodollar and foreign currency exchange operations in respect of its
loans are then being conducted for delivery on such day for an overnight period,
in either case in an amount approximately equal to the principal balance of the
Loan to which the Eurodollar Rate is to apply and for a period of time
approximately equal to the applicable Eurodollar Funding Period.  The “date of
determination” for any Eurodollar Funding Period shall be the second (2nd)
Business Day prior to the commencement of such Eurodollar Funding Period.

 

“Lien” shall mean a lien, security interest, mortgage, charge, pledge or
encumbrance, or other right or claim in, of or on any Person’s rights, assets or
properties in favor of any other Person (including any financing statement or
any similar instrument under the Relevant UCC filed against such Person’s
rights, assets or properties); provided that a Lien shall not include Permitted
Liens.

 

“Loan” shall have the meaning specified in Section 2.1 of the Funding Agreement.

 

“Loan Conditions” shall mean the conditions precedent to each Loan specified in
Section 4.2 of the Funding Agreement.

 

“Loan Date” shall mean, with respect to each Loan, the Business Day on which
such Loan is made by the Lenders.

 

“Loan Note” shall mean the Loan Note in substantially the form of Exhibit A to
the Funding Agreement, dated as of July 27, 2005, made by the Borrower, as the
same may from time to time be amended, supplemented or otherwise modified with
the consent of the Facility Agent and the Group Agents.

 

“Loan Notice” shall have the meaning specified in Section 2.2(a) of the Funding
Agreement.

 

--------------------------------------------------------------------------------


 

“Market Value” shall mean, with respect to any Mortgage Loan as of any date of
determination, the whole-loan fair market value of such Mortgage Loan on such
date as determined by the Facility Agent in its sole discretion; provided that
(i) the Market Value of any Mortgage Loan included in the Collateral for more
than one (1) year after its related Loan Date will be zero and (ii) the Market
Value of any Wet-Ink Mortgage Loan with respect to which a Trust Receipt has not
been issued by the Custodian to the Facility Agent and the Group Agents on and
after the fifth (5th) day following the related Loan Date or Addition Date, as
applicable, will be zero.

 

“Material Adverse Effect” shall mean (i) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Originator, the Servicer or the
Borrower, taken as a whole, (ii) a material impairment of the ability of any of
the Borrower, the Servicer or the Originator to perform its obligations under
the Transaction Documents to which it is a party and to avoid an Event of
Default, (iii) a material adverse effect upon the collectibility of the
Collateral, the interests of the Facility Agent, the Group Agents or the Lenders
or upon the legality, validity, binding effect or enforceability of any
Transaction Document against the Originator, the Servicer or the Borrower.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors and
assigns.

 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secured debt, assignment of rents, security agreement
and fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

 

“Mortgage File” shall mean, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan as set forth on Annex A to the
Custodial Agreement.

 

“Mortgage Loan” shall mean a closed-end, fixed or floating-rate, first lien or
second lien mortgage loan on a one-to-four family residential mortgage evidenced
by a promissory note and secured by a Mortgage, which mortgage loan has closed
and been funded by the related Originator, satisfies the requirements of the
Underwriting Policy and with respect to which the Custodian has been instructed
to hold such mortgage loan pursuant to and in accordance with the Custodial
Agreement.  A Mortgage Loan shall include an Additional Mortgage Loan and a
Substituted Mortgage Loan.

 

--------------------------------------------------------------------------------


 

“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.

 

“Mortgage Loan Release Amount” shall mean, with respect to any Mortgage Loan
that is the subject of Section 2.8 of the Funding Agreement, an amount selected
by the Borrower that is less than or equal to the Outstanding Principal Balance
of such Mortgage Loan and with respect to which, after giving effect to such
release from the Collateral, the Borrowing Base Test would be satisfied.

 

“Mortgage Loan Schedule” shall mean, with respect to any Loan, a mortgage loan
schedule either in the form attached to the related Loan Notice in Exhibit C to
the Funding Agreement or a computer tape or other electronic medium generated by
the Servicer and delivered to the Facility Agent, the Group Agents and the
Custodian, which list provides information relating to the Mortgage Loans
related to such Loan in a format acceptable to the Facility Agent and the Group
Agents.

 

“Mortgage Note” shall mean the original executed promissory note or other
evidence of indebtedness of an Obligor with respect to a Mortgage Loan.

 

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other property and collateral securing repayment of the
indebtedness evidenced by a Mortgage Loan and Mortgage Note.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by the Borrower, the
Originator or any ERISA Affiliate of the Borrower or the Originator on behalf of
its employees.

 

“Net Eligible Assets Balance” shall mean, at any time, the aggregate Outstanding
Principal Balance of all Eligible Assets included in the Collateral at such
time.

 

“Obligor” shall mean a Person obligated to make payments under a Mortgage Loan
or Mortgage Note (including, but not limited to, any Person who has assumed or
guaranteed the obligations of the obligor or mortgagor thereunder).

 

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality

 

--------------------------------------------------------------------------------


 

of any such government or political subdivision, or any court, tribunal, grand
jury or arbitrator, in each case whether foreign or domestic.

 

“Originator” shall mean FIC.

 

“Outstanding Principal Balance” shall mean, with respect to any Mortgage Loan at
any time, the then outstanding principal amount thereof.

 

“Permitted Exception” shall have the meaning specified in the Custodial
Agreement.

 

“Permitted Exception Report” shall mean, with respect to Mortgage Loans that are
(or are intended to be) included in the Collateral, a duly completed
schedule delivered by the Custodian to the Facility Agent and the Group Agents
prior to a Loan Date or Addition Date listing all Permitted Exceptions with
respect to such Mortgage Loans (as such term is defined in the Custodial
Agreement).

 

“Permitted Investments” shall mean (i)  any investment described as an “Eligible
Investment” in the Subservicing Agreement and (ii) any other investments agreed
upon between the Borrower and the Facility Agent.

 

“Permitted Liens” shall mean (i) liens of current real property taxes and
assessments not yet due and payable, (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording being acceptable to mortgage lending institutions
generally and specifically referred to in the lender’s title insurance policy
delivered to the Originator and which do not adversely affect the Appraised
Value of the Mortgaged Property, (iii) in the case of a Mortgaged Property that
it a condominium or an individual unit in a planned unit development, liens for
common charges permitted by statute, (iv) other matters to which like properties
are commonly subject which do not, individually or in the aggregate, materially
interfere with the benefits of the security intended to be provided by the
related Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

 

“Person” shall mean any corporation, limited liability company, natural person,
firm, joint venture, partnership, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

 

“Pool Criteria” shall mean at any time with respect to the Mortgage Loans and
related property that are included in the Collateral at such time:

 

--------------------------------------------------------------------------------


 

(a)                                  the Weighted Average Mortgage Interest Rate
of all Fixed Rate Mortgage Loans is greater than or equal to 7.5%;

 

(b)                                 the Weighted Average Mortgage Interest Rate
of all Floating Rate Mortgage Loans is greater than or equal to 7%;

 

(c)                                  the Weighted Average FICO Score of all
Fixed Rate Mortgage Loans is greater than or equal to 675;

 

(d)                                 the Weighted Average FICO Score of all
Floating Rate Mortgage Loans is greater than or equal to 630;

 

(e)                                  the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans having FICO Scores that are less than or equal to 500
is less than or equal to 1% of the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans;

 

(f)                                    the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having FICO Scores that are less than or equal to
500 is less than or equal to 0.50% of the Outstanding Principal Balance of all
Floating Rate Mortgage Loans;

 

(g)                                 the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans having FICO Scores that are less than or equal to 550
is less than or equal to 3% of the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans;

 

(h)                                 the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having FICO Scores that are less than or equal to
550 is less than or equal to 15% of the Outstanding Principal Balance of all
Floating Rate Mortgage Loans;

 

(i)                                     the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans having FICO Scores that are less than or equal to 600
is less than or equal to 10% of the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans;

 

(j)                                     the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having FICO Scores that are less than or equal to
600 is less than or equal to 30% of the Outstanding Principal Balance of all
Floating Rate Mortgage Loans;

 

(k)                                  the Weighted Average LTV of all Fixed Rate
Mortgage Loans is less than 87%;

 

--------------------------------------------------------------------------------


 

(l)                                     the Weighted Average LTV of all Floating
Rate Mortgage Loans is less than 85%;

 

(m)                               the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans having an LTV that is greater than or equal to 95% but less
than or equal to 100% is less than 40% of the Outstanding Principal Balance of
all Fixed Rate Mortgage Loans;

 

(n)                                 the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having an LTV that is greater than or equal to 95%
but less than or equal to 100% is less than 15% of the Outstanding Principal
Balance of all Floating Rate Mortgage Loans;

 

(o)                                 the Weighted Average CLTV of all Fixed Rate
Mortgage Loans is less than 95%;

 

(p)                                 the Weighted Average CLTV of all Floating
Rate Mortgage Loans is less than 95%;

 

(q)                                 the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans having a CLTV that is greater than or equal to 95% but
less than or equal to 100% is less than 40% of the Outstanding Principal Balance
of all Fixed Rate Mortgage Loans;

 

(r)                                    the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having a CLTV that is greater than or equal to 95%
but less than or equal to 100% is less than 60% of the Outstanding Principal
Balance of all Floating Rate Mortgage Loans;

 

(s)                                  the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans having an original Outstanding Principal Balance that
is less than or equal to $50,000 is less than 20% of the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans;

 

(t)                                    the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having an original Outstanding Principal Balance
that is less than or equal to $50,000 is less than 5% of the Outstanding
Principal Balance of all Floating Rate Mortgage Loans;

 

(u)                                 the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans having an original Outstanding Principal Balance that
is less than or equal to

 

--------------------------------------------------------------------------------


 

$100,000 is less than 45% of the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans;

 

(v)                                 the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having an original Outstanding Principal Balance
that is less than or equal to $100,000 is less than 10% of the Outstanding
Principal Balance of all Floating Rate Mortgage Loans;

 

(w)                               the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans having a Credit Grade of “A” is greater than or equal to 95%
of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

 

(x)                                   the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having a Credit Grade of “A” is greater than or
equal to 90% of the Outstanding Principal Balance of all Floating Rate Mortgage
Loans;

 

(y)                                 the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans having a Credit Grade of “D” is less than or equal to
0.50% of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

 

(z)                                   the Outstanding Principal Balance of all
Floating Rate Mortgage Loans having a Credit Grade of “D” is less than or equal
to 1% of the Outstanding Principal Balance of all Floating Rate Mortgage Loans;

 

(aa)                            the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Obligors have provided
Full Documentation is greater than 55% of the Outstanding Principal Balance of
all Fixed Rate Mortgage Loans;

 

(bb)                          the Outstanding Principal Balance of all Floating
Rate Mortgage Loans with respect to which the related Obligors have provided
Full Documentation is greater than 40% of the Outstanding Principal Balance of
all Floating Rate Mortgage Loans;

 

(cc)                            the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Obligors are required to
pay interest only on scheduled payment dates for a particular period of time
(and which period of time has not ended) is less than 10% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;

 

(dd)                          the Outstanding Principal Balance of all Floating
Rate Mortgage Loans with respect to which the related Obligors are required to
pay interest

 

--------------------------------------------------------------------------------


 

only on scheduled payment dates for a particular period of time (and which
period of time has not ended) is less than 75% of the Outstanding Principal
Balance of all Floating Rate Mortgage Loans;

 

(ee)                            the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Obligor occupies the
related Mortgaged Property is greater than or equal to 93% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;

 

(ff)                                the Outstanding Principal Balance of all
Floating Rate Mortgage Loans with respect to which the related Obligor occupies
the related Mortgaged Property is greater than or equal to 90% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans;

 

(gg)                          the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Mortgaged Property is
designated for single-family use is greater than or equal to 65% of the
Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

 

(hh)                          the Outstanding Principal Balance of all Floating
Rate Mortgage Loans with respect to which the related Mortgaged Property is
designated for single-family use is greater than or equal to 65% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans;

 

(ii)                                  the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans with respect to which the related Mortgaged Property
is designated for other than single-family use is less than or equal to 35% of
the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

 

(jj)                                  the Outstanding Principal Balance of all
Floating Rate Mortgage Loans with respect to which the related Mortgaged
Property is designated for other than single-family use is less than or equal to
35% of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

 

(kk)                            the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans that are also Second Lien Mortgage Loans is less than or
equal to 40% of the Outstanding Principal Balance of all Fixed Rate Mortgage
Loans;

 

(ll)                                  there are no Floating Rate Mortgage Loans
that are also Second Lien Mortgage Loans;

 

--------------------------------------------------------------------------------


 

(mm)                      the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans with respect to which the related Mortgaged Property is located
in the State of California is less than or equal to 42% of the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans;

 

(nn)                          the Outstanding Principal Balance of all Floating
Rate Mortgage Loans with respect to which the related Mortgaged Property is
located in the State of California is less than or equal to 55% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans;

 

(oo)                          the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans with respect to which the related Mortgaged Property is
located in a particular state of the United States or the District of Columbia
(other than the State of California) is less than or equal to 12% of the
Outstanding Principal Balance of all Fixed Rate Mortgage Loans; and

 

(pp)                          the Outstanding Principal Balance of all Floating
Rate Mortgage Loans with respect to which the related Mortgaged Property is
located in a particular state of the United States or the District of Columbia
(other than the State of California) is less than or equal to 15% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans.

 

“Potential Event of Default” shall mean an event which but for the lapse of time
or the giving of notice, or both, would constitute an Event of Default.

 

“Prepayment” shall mean a prepayment by the Borrower of any portion of the
Facility Outstanding Principal in accordance with Section 2.4(b) of the Funding
Agreement.

 

“Prepayment Conditions” shall mean, with respect to any Collateral that is to be
released from the Lien of the Facility Agent on any Prepayment Date, (i) all of
the conditions to Loans specified in Sections 4.2(a)-(g), (i) and (j) shall be
satisfied in full, as if references to “Loan” therein were “Prepayment”, and
references to “Loan Notice” were “Prepayment Notice”, (ii) the Borrower shall
have delivered a duly completed Prepayment Notice in accordance with
Section 2.4(b) and (iii) the Collateral subject to such release is otherwise
reasonably acceptable to the Facility Agent and the Group Agents.

 

“Prepayment Date” shall have the meaning specified in Section 2.4(b) of the
Funding Agreement.

 

--------------------------------------------------------------------------------


 

“Prepayment Notice” shall have the meaning specified in Section 2.4(b) of the
Funding Agreement.

 

“Proceeds” shall mean “proceeds” as defined in the Relevant UCC.

 

“Pro Rata Share” shall mean, for any Lending Group, the percentage equivalent of
a fraction, the numerator of which is the related Group Facility Limit, and the
denominator of which is the Facility Limit.

 

“Purchase Agreement” shall mean the FIC Mortgage Loan Sale and Purchase
Agreement, dated as of July 27, 2005, between FIC, as seller, and the Borrower,
as purchaser, as the same may from time to time be amended, supplemented or
otherwise modified and in effect.

 

“Purchase Termination Date” shall have the meaning specified in each Purchase
Agreement.

 

“Rating Agencies” shall mean Standard & Poor’s and Moody’s.

 

“Recipient” shall have the meaning specified in Section 2.13 of the Funding
Agreement.

 

“Related Security” shall mean, with respect to any Mortgage Loan, all rights of
the Borrower in, to and under the following:

 

(a)  all Mortgage Loan Documents related to such Mortgage Loan, including
without limitation the Mortgage Note and all other promissory notes or
instruments, all Servicing Records, all Mortgaged Property and any other
collateral pledged or otherwise relating to such Mortgage Loan, together with
all files, material documents, instruments, surveys, certificates,
correspondence, appraisals, computer records, computer storage media, Mortgage
Loan accounting records and other books and records relating thereto, and all
rights under the provisions of, and rights to access, use and possess, the
Mortgage Loan Documents;

 

(b)  all mortgage guaranties and insurance (issued by governmental agencies or
otherwise) and any mortgage insurance certificate or other document evidencing
such mortgage guaranties or insurance relating to such Mortgage Loan and all
claims and payments thereunder;

 

(c)  all other insurance policies and insurance proceeds relating to such
Mortgage Loan or related Mortgaged Property;

 

--------------------------------------------------------------------------------


 

(d)  all interest rate protection agreements relating to any or all of the
foregoing;

 

(e)  all purchase or take-out commitments relating to or constituting any or all
of the foregoing;

 

(f)  all purchase agreements or other agreements or contracts relating to or
constituting any or all of the foregoing;

 

(g)  all “accounts”, “chattel paper”, “commercial tort claims”, “deposit
accounts”, “documents,” “equipment”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter of credit rights”,
“securities’ accounts” and “security interest”, as each of those terms is
defined in the Relevant UCC and all cash and cash equivalents and all products
and proceeds relating to or constituting any or all of the foregoing;

 

(h)  all interests in real property collateralizing such Mortgage Loan;

 

(i)  any and all replacements, substitutions, distributions on or proceeds of
any or all of the foregoing; and

 

(k)  all Proceeds of any of the foregoing.

 

“Relevant UCC” shall mean, with respect to any relevant state, the Uniform
Commercial Code as from time to time in effect in such state.

 

“Renewal Conditions” shall mean, with respect to the extension of any Scheduled
Commitment Expiry Date by a Committed Lender pursuant to Section 2.6 of the
Funding Agreement, (i) the negotiation, execution and delivery of legal
documentation in form and substance acceptable to such Committed Lender, (ii) in
the judgment of such Committed Lender, the satisfactory completion of any
investigation or due diligence regarding the Collateral or the Borrower, the
Originator or the Servicer requested by such Committed Lender (including the
delivery of the agreed upon procedures report relating to such Scheduled
Commitment Expiry Date described in Section 5.1(a)(i) of the Funding Agreement),
(iii) an Event of Default or Potential Event of Default has not occurred,
(iv) all of the representations and warranties of the Borrower, the Originator
and the Servicer under the Transaction Documents are true and correct on the
Scheduled Commitment Expiry Date then in effect (unless a representation and
warranty speaks to an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date), (v) the Facility
Agent, the related Group Agent, the related Conduit Lender and such Committed
Lender have not become aware of any information or any other matter relating

 

--------------------------------------------------------------------------------


 

to the Borrower, the Originator or the Servicer, or relating to the performance
of all or a portion of the Collateral, which is inconsistent with any
information or other matters previously disclosed by the Borrower, the
Originator or the Servicer and (vi) the absence of any event or condition prior
to the Scheduled Commitment Expiry Date then in effect that, in the sole
discretion of such Committed Lender, could have a Material Adverse Effect or a
material adverse effect on any portion of the Collateral or on the business,
operations, property, condition (financial or otherwise) or prospects of such
Committed Lender, its related Conduit Lender, its related Group Agent, the
Borrower, the Originator, the Servicer and/or their respective Affiliates.

 

“Required Committed Lenders” shall mean, at any time, Committed Lenders having
Commitments at least equal to 66 2/3% of the Aggregate Commitment, or, if the
Commitments have been terminated, having at least 66 2/3% of the Facility
Outstanding Principal.

 

“Scheduled Commitment Expiry Date” shall mean July 26, 2006, as such date may be
extended pursuant to Section 2.6 of the Funding Agreement.

 

“Servicer” shall mean, at any time, the Person then authorized pursuant to
Section 6.1 of the Funding Agreement to service, administer and collect the
Mortgage Loans and related Collateral.

 

“Servicer Advance” shall have the meaning specified in Section 2.5(b) of the
Funding Agreement.

 

“Servicer Report” shall mean a report in substantially the form attached to the
Funding Agreement as Exhibit E or in such other form as is mutually agreed to by
the Borrower, the Servicer, the Facility Agent and the Group Agents, delivered
by the Servicer to the Facility Agent and the Group Agents in accordance with
Section 2.10 of the Funding Agreement.

 

“Servicing Fee” shall mean the fees payable by the Lenders to the Servicer on
each Settlement Date in an amount equal to the product of the Servicing Fee
Percentage multiplied by the daily average Outstanding Principal Balance of all
Mortgage Loans included in the Collateral during the immediately preceding
Settlement Period.  Such fee shall accrue from the Effective Date to the later
of the Termination Date or the date on which all Aggregate Unpaids are
permanently reduced to zero.

 

“Servicing Fee Percentage” shall mean 0.50% per annum.

 

--------------------------------------------------------------------------------


 

“Servicing Records” shall mean, with respect to a Mortgage Loan, all servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, licenses, software, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records or
electronic media relating to or evidencing the servicing and collection of such
Mortgage Loan.

 

“Servicing Standards” shall mean, with respect to any Mortgage Loan, the
servicing and administration of such Mortgage Loan for which the Servicer or its
agent is responsible hereunder (a) in the same manner in which, and with the
same care, skill, prudence and diligence with which, the Servicer or such agent,
as applicable, generally services and administers similar mortgage loans with
similar obligors (i) for other third-parties, giving due consideration to
customary and usual standards of practice of prudent institutional residential
mortgage lenders servicing their own loans or (ii) held in the Servicer’s or its
agent’s own portfolio, as applicable, whichever standard is higher, (b) with a
view to the maximization of the recovery on such Mortgage Loans on a net present
value basis and the best interests of the Originator and any Person to which
such Mortgage Loan may be transferred by the Originator or any lender providing
financing to such Person, (c) without regard to: (i) any relationship that the
Servicer or its agent or any Affiliate thereof may have with the related Obligor
or any other party to the transaction; (ii) the right of the Servicer or its
agent to receive compensation or other fees for its services rendered pursuant
to this Agreement; (iii) the obligation of the Servicer or its agent to make
Servicer Advances; (iv) the ownership, servicing or management by the Servicer
or its agent or any Affiliate thereof for others of any other mortgage loans or
mortgaged properties; and (v) any debt the Servicer or any Affiliate of the
Servicer or its agent has extended to the related Obligor or any Affiliate of
such Obligor and (d) in accordance with applicable state, local and federal
laws, rules and regulations.

 

“Settlement Date” shall mean the fifth (5th) Business Day of each calendar
month.

 

“Settlement Period” shall mean a calendar month.

 

“Standard & Poor’s” or “S&P” shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and its successors and assigns.

 

“Subservicing Agreement” shall mean the Servicing Agreement, dated as of
July 27, 2005, between the Borrower, as owner, FIC, as servicer and JPMorgan
Chase Bank, National Association, as subservicer, as the same may from time to
time be amended, supplemented or otherwise modified and in effect.

 

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person shall mean any Person more than 50% of the outstanding
voting interests of which shall at any time be owned or controlled, directly or
indirectly, by such Person or by one or more Subsidiaries of such Person or any
similar business organization which is so owned or controlled.

 

“Substituted Mortgage Loan” shall have the meaning specified in
Section 2.8(c) of the Funding Agreement.

 

“Taxes” shall have the meaning specified in Section 8.3 of the Funding
Agreement.

 

“Termination Date” shall mean the earliest of (i) the Business Day designated by
the Borrower to the Facility Agent and the Group Agents as the Termination Date
at any time following thirty (30) days’ written notice to the Facility Agent and
the Group Agents, (ii) the day upon which a Termination Date is declared or
automatically occurs relating to an Event of Default pursuant to
Section 7.2(a) of the Funding Agreement, (iii) the Commitment Expiry Date or
(iv) the Purchase Termination Date.

 

“Third-Party Confidentiality Agreement” shall have the meaning specified in
Section 10.7(c) of the Funding Agreement.

 

“Transaction Costs” shall have the meaning specified in Section 8.4(a) of the
Funding Agreement.

 

“Transaction Documents” shall mean, collectively, the Funding Agreement, the
Purchase Agreement, the Custodial Agreement, the Account Control Agreement, the
Fee Letters, the Subservicing Agreement and all of the other instruments,
reports, agreements, certificates and other documents executed and delivered by
the Originator, the Servicer or the Borrower in connection with any of the
foregoing, in each case, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Trust Receipt” shall mean a duly completed trust receipt issued by the
Custodian to the Facility Agent and the Group Agents in accordance with the
Custodial Agreement in the form attached to the Custodial Agreement as
Exhibit 1.

 

“Underwriting Policy” shall mean the standards, procedures and guidelines of the
Originator for underwriting and acquiring Mortgage Loans, which are set forth in
the written policies and procedures of the Originator, a copy of which is
attached to the Funding Agreement as Exhibit B, and such other guidelines as are

 

--------------------------------------------------------------------------------


 

identified to and approved in writing by the Facility Agent, as modified and in
effect from time to time in compliance with the Funding Agreement.

 

“U.S.” or “United States” shall mean the United States of America and its
territories.

 

“Weighted Average CLTV” shall mean, at any time with respect to a group of
Mortgage Loans that are included in the Collateral, the weighted average of all
of the CLTVs for such Mortgage Loans, weighted on the basis of the original
Outstanding Principal Balance of such Mortgage Loans.

 

“Weighted Average FICO Score” shall mean, at any time with respect to a group of
Mortgage Loans that are included in the Collateral, the weighted average of all
FICO Scores for such Mortgage Loans, weighted on the basis of the original
Outstanding Principal Balance of such Mortgage Loans.

 

“Weighted Average LTV” shall mean, at any time with respect to a group of
Mortgage Loans that are included in the Collateral, the weighted average of all
of the LTVs for such Mortgage Loans, weighted on the basis of the original
Outstanding Principal Balance of such Mortgage Loans.

 

“Weighted Average Mortgage Interest Rate” shall mean, at any time with respect
to a group of Mortgage Loans that are included in the Collateral, the weighted
average of all Mortgage Interest Rates for such Mortgage Loans, weighted on the
basis of the current Outstanding Principal Balance of such Mortgage Loans.

 

“Wet-Ink Mortgage Information” shall mean, with respect to any Wet-Ink Mortgage
Loan, all of the information required to be delivered by or on behalf of the
Borrower to the Custodian prior to a Loan Date or Addition Date pursuant to the
Custodial Agreement.

 

“Wet-Ink Mortgage Loan” shall mean a “closed” Mortgage Loan that is fully funded
and for which all funds have been disbursed that does not contain an original
Mortgage Note and all of the other required Mortgage Loan Documents in the
related Mortgage File and with respect to which a Trust Receipt including such
Mortgage Loan has not been delivered by the Custodian to the Facility Agent and
the Group Agents in accordance with the Custodial Agreement.  A Wet-Ink Mortgage
Loan shall be considered a Wet-Ink Mortgage Loan until the later of five
(5) days from the related Loan Date and the date on which the Custodian has
issued a Trust Receipt with respect to such Mortgage Loan.

 

--------------------------------------------------------------------------------


 

“Wet-Ink Mortgage Loan Trust Receipt” shall mean a duly completed trust receipt
delivered by the Custodian to the Facility Agent and the Group Agents prior to
the related Loan Date or Addition Date, a form of which is attached to the
Custodial Agreement as Exhibit 14.

 

“Yield” shall mean, with respect to any Funding Period:

 

(YR x FOP x AD)

YD

 

where:

 

YR

 

=

 

the Yield Rate applicable to such Funding Period;

 

 

 

 

 

FOP

 

=

 

the portion of the Facility Outstanding Principal allocated to such Funding
Period;

 

 

 

 

 

AD

 

=

 

the actual number of days during such Funding Period; and

 

 

 

 

 

YD

 

=

 

either (i) if the Yield Rate is the Eurodollar Rate, 360 or (ii) if the Yield
Rate is the Base Rate, 365 or 366, as applicable;

 

provided, however, that no provision of the Transaction Documents shall require
the payment or permit the collection of Yield in excess of the maximum amount
permitted by applicable law; and provided, further, that Yield shall not be
considered paid by any distribution if, at any time, such distribution is
rescinded or must be returned for any reason.

 

“Yield Rate” shall mean, with respect to any Loan, either the Eurodollar Rate or
the Base Rate.

 

“Yield Test” shall mean, for any Settlement Period, the weighted average coupon
of all Mortgage Loans included in the Collateral during such Settlement Period
(weighted based on the aggregate Outstanding Principal Balance of each Mortgage
Loan) minus (i) the Servicing Fee Percentage, (ii) the Custodial Fee Percentage
and (iii) the weighted average interest rate on all Loans outstanding during
such Settlement Period (weighted based on the aggregate outstanding principal
balance of each Loan), is greater than or equal to 1.5%.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTE

 

$800,000,000
July 27, 2005


New York, New York

 

FOR VALUE RECEIVED, FIELDSTONE INVESTMENT FUNDING, LLC, a Delaware limited
liability company (the Borrower”), hereby promises to pay to the order of CREDIT
SUISSE, NEW YORK BRANCH, as facility agent (in such capacity, the “Facility
Agent”) for the benefit of the several lenders and group agents party to the
Funding Agreement (defined below), at the principal office of the Facility Agent
in New York, New York, in lawful money of the United States of America, and in
immediately available funds, the principal sum of Eight Hundred Million Dollars
($800,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lenders to the Borrower under the
Funding Agreement), on the dates and in the principal amounts provided in the
Funding Agreement, and to pay interest on the unpaid principal amount of each
such Loan and all other Aggregate Unpaids, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Funding
Agreement.

 

The date, amount and interest rate of each Loan made by the Lenders to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Facility Agent on its books and, prior to any transfer of this
Loan Note, endorsed by the Facility Agent on the schedule attached hereto or any
continuation thereof; provided that the failure of the Facility Agent to make
any such recordation or endorsement shall not affect the obligations of the
Borrower to make a payment when due of any amount owing under the Funding
Agreement or hereunder.

 

This Loan Note is the Loan Note referred to in the Funding Agreement dated as of
July 27, 2005 (as amended, supplemented or otherwise modified and in effect from
time to time, the “Funding Agreement”) between the Borrower, the Facility Agent,
Fieldstone Investment Corporation, as servicer and the several Lenders and Group
Agents party thereto from time to time. Capitalized terms used but not defined
in this Loan Note have the respective meanings assigned to them in, or
incorporated by reference into, the Funding Agreement.

 

The Borrower agrees to pay all costs of collection and enforcement (including
reasonable attorneys’ fees and disbursements of counsel to the Facility Agent,
the Lenders and the Group Agents) in respect of this Loan Note when incurred,
including, without limitation, reasonable attorneys’ fees through appellate
proceedings.

 

A-1

--------------------------------------------------------------------------------


 

Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Loan Note are
recourse obligations of the Borrower to which the Borrower pledges its full
faith and credit.

 

The Borrower, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Loan Note, (b) expressly agree that this Loan
Note, or any payment hereunder, may be extended from time to time, and consent
to the acceptance of further Collateral, the release of any Collateral for this
Loan Note, the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Facility Agent, the
Lenders and the Group Agents, in order to enforce payment of this Loan Note, to
first institute or exhaust its remedies against the Borrower or any other party
liable hereon or against any Collateral for this Loan Note.  No extension of
time for the payment of this Loan Note, or any installment hereof, made by
agreement by the Facility Agent with any Person now or hereafter liable for the
payment of this Loan Note, shall affect the liability under this Loan Note of
the Borrower, even if the Borrower is not a party to such agreement; provided
that the Facility Agent and the Borrower, by written agreement between them, may
affect the liability of the Borrower.

 

A-2

--------------------------------------------------------------------------------


 

Any reference herein to the Facility Agent shall be deemed to include and apply
to every subsequent holder of this Loan Note.  Reference is made to the Funding
Agreement for provisions concerning prepayments, Collateral, events of default,
acceleration and other material terms affecting this Loan Note.

 

The Borrower hereby acknowledges and agrees that the Borrower will be liable to
the Facility Agent, the Lenders and the Group Agents for all representations,
warranties, covenants and liabilities of the Borrower hereunder and under the
Funding Agreement.

 

Any enforcement action relating to this Loan Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.  The Borrower hereby submits to New York
jurisdiction with respect to any action brought with respect to this Loan Note
and waives any right with respect to the doctrine of forum non conveniens with
respect to such transactions.

 

This Loan Note shall be governed by and construed in accordance with the laws of
the State of New York. The Borrower agrees that any action or proceeding brought
to enforce or arising out of this Loan Note may be commenced in the Supreme
Court of the State of New York, Borough of Manhattan, or in the District Court
of the United States for the Southern District of New York.

 

 

 

FIELDSTONE INVESTMENT FUNDING, LLC,

 

as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

MORTGAGE LOAN

REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties with respect to Mortgage Loans

 

As to each Mortgage Loan that forms part of the Collateral under the Funding
Agreement, the Borrower shall be deemed to make the following representations
and warranties to the Facility Agent, the Group Agents and the Lenders as of the
dates specified in the Funding Agreement and as of each date the Net Eligible
Assets Balance is determined:

 

(a)                                  Payments Current.  No payment required
under the Mortgage Loan is more than thirty (30) days past due from the related
Due Date therefor, and the first contractually due Monthly Payment shall have
been made on its Due Date, all in accordance with the terms of the Mortgage Loan
Documents.

 

(b)                                 No Outstanding Charges.  All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid.  Neither the Borrower nor any of its Affiliates has
advanced funds, or induced, solicited or knowingly received any advance of funds
by a party other than the Obligor, directly or indirectly, for the payment of
any amount required under the Mortgage Loan, except for interest accruing from
the date of the Mortgage Note or date of disbursement of the proceeds of the
Mortgage Loan, whichever is earlier, to the day which precedes by one month the
Due Date of the first installment of principal and interest thereunder.  There
are no defaults in the Obligor’s compliance with the terms of the Mortgage
securing the Mortgage Loan.

 

(c)                                  Original Terms Unmodified.  The terms of
the Mortgage Note and Mortgage have not been impaired, waived, altered or
modified in any respect, from the date of origination, except by a written
instrument which has been recorded, if necessary to protect the interests of the
Facility Agent, the Group Agents and the Lenders, and which has been delivered
to the Custodian and the terms of which are reflected in the Mortgage Loan
Schedule. The substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required, and its terms are
reflected on the Mortgage Loan Schedule. No Obligor in respect of the Mortgage
Loan has been released, in whole or in part, except in connection with an
assumption agreement approved by the title insurer, to the extent required by
such policy, and which assumption agreement is part of the Mortgage File
delivered to the Custodian and the terms of which are reflected in the Mortgage
Loan Schedule.

 

(d)                                 No Defenses.  The Mortgage Loan is not
subject to any right of rescission, set-off, counterclaim or defense, including,
without limitation, the defense of usury, nor will the operation of any of the
terms of the Mortgage Note or the Mortgage, or the exercise of any right
thereunder, render either the Mortgage Note or the Mortgage unenforceable, in
whole or in part and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto, and no Obligor in respect of the
Mortgage Loan was a debtor in any state or Federal bankruptcy or insolvency
proceeding at the

 

D-1

--------------------------------------------------------------------------------


 

time the Mortgage Loan was originated.  The Borrower has no knowledge nor has it
received any notice that any Obligor in respect of the Mortgage Loan is a debtor
in any state or federal bankruptcy or insolvency proceeding.

 

(e)                                  Hazard Insurance.  The Mortgaged Property
is insured by a fire and extended perils insurance policy, issued by a Qualified
Insurer, and such other hazards as are customary in the area where the Mortgaged
Property is located and to the extent consistent with the Underwriting Policy,
against earthquake and other risks insured against by Persons operating like
properties in the locality of the Mortgaged Property, in an amount not less than
the greatest of (i) 100% of the replacement cost of all improvements to the
Mortgaged Property, (ii) the outstanding principal balance of the Mortgage Loan
or (iii) the amount necessary to avoid the operation of any co-insurance
provisions with respect to the Mortgaged Property, and consistent with the
amount that would have been required as of the date of origination in accordance
with the Underwriting Policy. If any portion of the Mortgaged Property is in an
area identified by any Official Body as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Emergency Management Agency is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (1) the outstanding principal balance of the Mortgage Loan and,
with respect to any Second Lien Mortgage Loan, the outstanding principal balance
of the related First Lien Mortgage Loan, (2) the full insurable value of the
Mortgaged Property, and (3) the maximum amount of insurance available under the
National Flood Insurance Act of 1968, as amended by the Flood Disaster
Protection Act of 1974. All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming the Originator,
its successors and assigns (including, without limitation, subsequent owners of
the Mortgage Loan), as mortgagee, and may not be reduced, terminated or canceled
without thirty (30) days’ prior written notice to the mortgagee. No such notice
has been received by the Borrower or its Affiliates. All premiums due on such
insurance policy prior to the date of this representation have been paid. The
related Mortgage obligates the Obligor to maintain all such insurance and, at
such Obligor’s failure to do so, authorizes the mortgagee to maintain such
insurance at the Obligor’s cost and expense and to seek reimbursement therefor
from such Obligor. Where required by state law or regulation, the Obligor has
been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development. The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and
effect.  The Borrower has not engaged in, and has no knowledge of the Obligor’s
having engaged in, any act or omission that would impair the coverage of any
such policy, the benefits of the endorsement provided for herein, or the
validity and binding effect of either including, without limitation, no unlawful
fee, commission, kickback or other unlawful compensation or value of any kind
has been or will be received, retained or realized by any attorney, firm or
other Person, and no such unlawful items have been received, retained or
realized by the Borrower.

 

(f)                                    Compliance with Applicable Laws.  Any and
all requirements of any federal, state or local law including, without
limitation, usury, truth-in lending, real

 

D-2

--------------------------------------------------------------------------------


 

estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and the Borrower shall
maintain or shall cause its agents to maintain in its possession, available for
the inspection of the Facility Agent and the Group Agents, and shall deliver to
the Facility Agent and the Group Agents, upon demand, evidence of compliance
with all such requirements.

 

(g)                                 No Satisfaction of Mortgage.  The Mortgage
has not been satisfied, cancelled, subordinated or rescinded, in whole or in
part, and the Mortgaged Property has not been released from the lien of the
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission.  The
Borrower has not waived the performance by the Obligor of any action, if the
Obligor’s failure to perform such action would cause the Mortgage Loan to be in
default, nor has Borrower waived any default resulting from any action or
inaction by the Obligor.

 

(h)                                 Location and Type of Mortgaged Property. 
The Mortgaged Property is located in an Acceptable State as identified in the
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a two-to four- family
dwelling, or an individual condominium unit in a low-rise condominium project,
or an individual unit in a planned unit development or a de minimis planned unit
development;  provided that any condominium unit or planned unit development
shall conform with the applicable Fannie Mae and Freddie Mac requirements
regarding such dwellings or shall conform to underwriting guidelines acceptable
to the Facility Agent in its sole discretion and that no residence or dwelling
is a mobile home. No portion of the Mortgaged Property is used for commercial
purposes; provided that the Mortgaged Property may be a mixed use property if
such Mortgaged Property conforms to underwriting guidelines acceptable to the
Facility Agent in its sole discretion.

 

(i)                                     Valid First or Second Lien.  The
Mortgage is a valid, subsisting, enforceable and perfected (a) with respect to
each First Lien Mortgage Loan, first priority lien and first priority security
interest, or (b) with respect to each Second Lien Mortgage Loan, second priority
lien and second priority security interest, in each case, on the real property
included in the Mortgaged Property, including all buildings on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems located in or annexed to such buildings, and all
additions, alterations and replacements made at any time with respect to the
foregoing. The lien of the Mortgage is subject only to:

 

a.                                       the lien of current real property taxes
and assessments not yet due and payable;

 

b.                                      covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording acceptable to prudent mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Mortgage Loan and (x) referred to or otherwise

 

D-3

--------------------------------------------------------------------------------


 

considered in the appraisal made for the originator of the Mortgage Loan or (y)
which do not adversely affect the Appraised Value of the Mortgaged Property set
forth in such appraisal;

 

c.                                       other matters to which like properties
are commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property;

 

d.                                      with respect to each Mortgage Loan which
is a Second Lien Mortgage Loan a first lien on the Mortgaged Property; and

 

e.                                       in the case of a Mortgaged Property
that is a condominium or an individual unit in a planned unit development, liens
for common charges permitted by statute.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (A) first lien and first priority security interest
with respect to each Mortgage Loan which is indicated by the Borrower to be a
First Lien Mortgage Loan (as reflected on the related Mortgage Loan Schedule),
or (B) second lien and second priority security interest with respect to each
Mortgage Loan which is indicated by the Borrower to be a Second Lien Mortgage
Loan (as reflected on the related Mortgage Loan Schedule), in either case, on
the property described therein and the Borrower has full right to pledge and
grant a security interest in the same to the Facility Agent for the benefit of
the Group Agents and the Lenders.  The Mortgaged Property was not, as of the
date of origination of the Mortgage Loan, subject to a mortgage, deed of trust,
deed to secure debt or other security instrument creating a lien subordinate to
the lien of the Mortgage.

 

(j)                                     Validity of Mortgage Documents.  The
Mortgage Note and the Mortgage and any other agreement executed and delivered by
an Obligor, if applicable, in connection with a Mortgage Loan are genuine, and
each is the legal, valid and binding obligation of the maker thereof enforceable
in accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. All
information supplied by, on behalf of, or concerning the Obligor is true,
accurate and complete and does not contain any statement that is or will be
inaccurate in any material respect.  The Borrower (or an agent on its behalf)
has reviewed all of the documents constituting the Mortgage File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein. To the best of Borrower’s knowledge, except as
disclosed to Facility Agent and the Group Agents in writing, all tax
identifications and property descriptions are legally sufficient, and tax
segregation, where required, has been completed.

 

(k)                                  Full Disbursement of Proceeds.  There is no
further requirement for future advances by the Originator and its Affiliates
under the Mortgage Loan, and any

 

D-4

--------------------------------------------------------------------------------


 

and all requirements as to completion of any on-site or off-site improvement and
as to disbursements of any escrow funds therefor have been complied with. All
costs, fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Obligor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

(l)                                     Ownership.  The Borrower is the sole
owner and holder of the Mortgage Loan.  All Mortgage Loans acquired by the
Borrower from third parties (including affiliates) were acquired in a sale or
contribution pursuant to which such third party sold, transferred, conveyed and
assigned to the Borrower all of its right, title and interest in, to and under
such Mortgage Loan and related property and retained no direct interest in such
Mortgage Loan and related property.  In connection with such sale, such third
party received reasonably equivalent value and fair consideration.  The Mortgage
Loan has not been assigned or pledged by the Borrower (other than in connection
with the transaction that is the subject of the Funding Agreement), and the
Borrower has good, indefeasible and marketable title thereto, and has full right
to pledge and grant a security interest such Mortgage Loan to the Facility Agent
for the benefit of the Group Agents and the Lenders free and clear of any Lien.

 

(m)                               Doing Business.  All parties that have had any
interest in the Mortgage Loan, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (i) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (ii) either (A) organized under the laws of such state, (B) qualified to do
business in such state, (C) a federal savings and loan association, a savings
bank or a national bank having a principal office in such state, or (D) not
doing business in such state.

 

(n)                                 LTV.  As of the date of origination of the
Mortgage Loan, the LTV and CLTV (if applicable) are as identified on the related
Mortgage Loan Schedule.

 

(o)                                 Title Insurance.  The Mortgage Loan is
covered by either (i) an attorney’s opinion of title and abstract of title, the
form and substance of which is acceptable to prudent mortgage lending
institutions making mortgage loans in the area wherein the Mortgaged Property is
located or (ii) an ALTA mortgagee’s title insurance policy or other generally
acceptable form of policy or insurance acceptable to Fannie Mae or Freddie Mac
and each such title insurance policy is issued by a title insurer acceptable to
Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring the Originator and its successors
and assigns (including the Borrower), as to the first or second priority lien of
the Mortgage, as applicable in the original principal amount of the Mortgage
Loan, subject only to the exceptions contained in paragraph (i) of this
Exhibit D, as applicable, and in the case of adjustable rate Mortgage Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Obligor has been given the opportunity to choose the carrier of
the required mortgage title insurance. Additionally, such lender’s title
insurance policy

 

D-5

--------------------------------------------------------------------------------


 

affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading.  The
Originator and its successors and assigns (including the Borrower) are the sole
insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement.  No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including the Borrower,
has done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy, including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
the Borrower or its Affiliates.

 

(p)                                 No Defaults.  There is no delinquency in
payments of more than thirty (30) days past the related Due Date or other
default, breach, violation or event of acceleration existing under the Mortgage
or the Mortgage Note and no event has occurred which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration, and neither Borrower nor
its predecessors-in-interest have waived any default, breach, violation or event
of acceleration.  With respect to each Mortgage Loan that is indicated by the
Borrower to be a Second Lien Mortgage Loan (as reflected in the related Mortgage
Loan Schedule) (i) the First Lien is in full force and effect, (ii) there is no
default, breach, violation or event of acceleration existing under such First
Lien mortgage or the related mortgage note, (iii) no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration
thereunder, and either (A) the First Lien mortgage contains a provision which
allows or (B) applicable law requires, the mortgagee under the second lien
Mortgage Loan to receive notice of, and affords such mortgagee an opportunity to
cure any default by payment in full or otherwise under the First Lien mortgage.

 

(q)                                 No Mechanics’ Liens.  There are no
mechanics’ or similar liens or claims which have been filed for work, labor or
material (and no rights are outstanding that under the law could give rise to
such liens) affecting the Mortgaged Property which are or may be liens prior to,
or equal or coordinate with, the lien of the Mortgage.

 

(r)                                    Location of Improvements; No
Encroachments.  All improvements that were considered in determining the
Appraised Value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property. No improvement
located on or being part of the Mortgaged Property is in violation of any
applicable zoning and building law, ordinance or regulation.

 

(s)                                  Origination; Payment Terms.  The Mortgage
Loan was originated by or in conjunction with a mortgagee approved by the
Secretary of Housing and Urban

 

D-6

--------------------------------------------------------------------------------


 

Development pursuant to Sections 203 and 211 of the National Housing Act.
Principal payments on the Mortgage Loan commenced (or will commence) no more
than sixty (60) days after funds were disbursed in connection with the Mortgage
Loan.  Other than with respect to interest only Mortgage Loans, provided that no
Mortgage Note may result in negative amortization, the Mortgage Note is payable
on the first day of each month in equal monthly installments of principal and
interest, which installments of interest, with respect to adjustable rate
Mortgage Loans, are subject to change due to the adjustments to the Mortgage
Interest Rate on each Interest Rate Adjustment Date, with interest calculated
and payable in arrears, sufficient to amortize the Mortgage Loan fully by the
stated maturity date, over an original term of not more than thirty (30) years
from commencement of amortization. The Due Date of the first payment under the
Mortgage Note is no more than sixty (60) days from the date of the Mortgage
Note.

 

(t)                                    Customary Provisions.  The Mortgage Note
has a stated maturity. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Upon default by an Obligor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the Mortgaged Property. There is no homestead or other exemption
available to an Obligor which would interfere with the right to sell the
Mortgaged Property at a trustee’s sale or the right to foreclose the Mortgage.
The Mortgage Note and Mortgage are on forms acceptable to Freddie Mac or Fannie
Mae.  No Mortgage Loan provides for negative amortization.

 

(u)                                 Occupancy of the Mortgaged Property.  The
Mortgaged Property is lawfully occupied under applicable law.  All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.  The Borrower has not received notification from any
Official Body that the Mortgaged Property is in material non-compliance with
such laws or regulations, is being used, operated or occupied unlawfully or has
failed to have or obtain such inspection, licenses or certificates, as the case
may be.  The Borrower has not received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license or
certificate. With respect to any Mortgage Loan originated with an
“owner-occupied” Mortgaged property, the Obligor represented at the time of
origination of the Mortgage Loan that the Obligor would occupy the Mortgaged
Property as the Obligor’s primary residence.

 

(v)                                 No Additional Collateral.  The Mortgage Note
is not and has not been secured by any collateral except the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in clause (i) above.

 

D-7

--------------------------------------------------------------------------------


 

(w)                               Deeds of Trust.  If the Mortgage is a deed of
trust, a trustee, authorized and duly qualified under applicable law to serve as
such, has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian,
the Borrower or their Affiliates to the trustee under the deed of trust, except
in connection with a trustee’s sale after default by the Obligor.

 

(x)                                   Delivery of Mortgage Loan Documents;
Transfer of Mortgage Loans.  All documents required to be delivered to the
Custodian under the Custodial Agreement as of the date of this representation
have been delivered.  The Facility Agent or its agent is in possession of a
true, complete and accurate Mortgage File in compliance with the Custodial
Agreement, except for such documents the originals of which have been delivered
to the Custodian.  Except with respect to Mortgage Loans registered with MERS,
the Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located.

 

(y)                                 Due-On-Sale.  The Mortgage contains an
enforceable provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event that the Mortgaged Property
is sold or transferred without the prior written consent of the mortgagee
thereunder.

 

(z)                                   No Buydown Provisions; No Graduated
Payments or Contingent Interests.  The Mortgage Loan does not contain provisions
pursuant to which Monthly Payments are paid or partially paid with funds
deposited in any separate account established by Borrower or its Affiliates, the
Obligor, or anyone on behalf of the Obligor, or paid by any source other than
the Obligor nor does it contain any other similar provisions which may
constitute a “buydown” provision.  The Mortgage Loan is not a graduated payment
mortgage loan, and the Mortgage Loan does not have a shared appreciation or
other contingent interest feature.

 

(aa)                            Consolidation of Future Advances.  Any future
advances made to the Obligor prior to origination of the Mortgage Loan have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term.  The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having (A) first lien priority with
respect to each Mortgage Loan which is indicated by the Borrower to be a First
Lien Mortgage Loan (as reflected on the related Mortgage Loan Schedule), or
(B) second lien priority with respect to each Mortgage Loan which is indicated
by the Borrower to be a Second Lien Mortgage Loan (as reflected on the related
Mortgage Loan Schedule), in either case, by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac.  The consolidated
principal amount does not exceed the original principal amount of the Mortgage
Loan.

 

(bb)                          Mortgaged Property Undamaged.  The Mortgaged
Property is undamaged by waste, fire, earthquake or earth movement, windstorm,
flood, tornado or other casualty so as to affect adversely the value of the
Mortgaged Property as security

 

D-8

--------------------------------------------------------------------------------


 

for the Mortgage Loan or the use for which the premises were intended, and each
Mortgaged Property is in good repair.  There have not been any condemnation
proceedings with respect to the Mortgaged Property and the Borrower has no
knowledge of any such proceedings.

 

(cc)                            Collection Practices; Escrow Deposits; Interest
Rate Adjustments.  The origination and collection practices used by the
Originator, the Servicer and the Borrower with respect to the Mortgage Loan have
been in all respects in compliance with the Servicing Standards, applicable laws
and regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments (other than with respect to each Second Lien
Mortgage Loan and for which the mortgagee under the First Lien is collecting
Escrow Payments) all such payments are in the possession of, or under the
control of, the Originator and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. All Escrow Payments have been collected in full compliance with state and
federal law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due to the Originator have been
capitalized under the Mortgage or the Mortgage Note.  All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.

 

(dd)                          Conversion to Fixed Interest Rate.  No Mortgage
Loan listed on a Mortgage Loan Schedule as a Floating Rate Mortgage Loan is
convertible to a Fixed Rate Mortgage Loan.

 

(ee)                            Other Insurance Policies.  No action, inaction
or event has occurred and no state of facts exists or has existed that has
resulted or will result in the exclusion from, denial of, or defense to coverage
under any applicable special hazard insurance policy, PMI Policy or bankruptcy
bond, irrespective of the cause of such failure of coverage. In connection with
the placement of any such insurance, no commission, fee, or other compensation
has been or will be received by the Borrower or its Affiliates or by any
officer, director, or employee of the Borrower or its Affiliates or any designee
of the Borrower or any corporation in which the Borrower or its Affiliates or
any officer, director, or employee had a financial interest at the time of
placement of such insurance.

 

(ff)                                Servicemembers Civil Relief Act.  The
Obligor has not notified the Borrower or its Affiliates, and the Borrower and
its Affiliates have no knowledge, of any relief requested or allowed to the
Obligor under the Servicemembers Civil Relief Act of 2003.

 

(gg)                          Appraisal.  The Mortgage File contains an
appraisal of the related Mortgaged Property which appraisal is either (i) an
automated appraisal acceptable to Fannie Mae or Freddie Mac or (ii) signed prior
to the approval of the Mortgage Loan application by a qualified appraiser, duly
appointed by the Originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security

 

D-9

--------------------------------------------------------------------------------


 

thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.

 

(hh)                          Disclosure Materials.  The Obligor has executed a
statement to the effect that the Obligor has received all disclosure materials
required by applicable law with respect to the making of adjustable rate
mortgage loans, and such statement is maintained in the related Mortgage File.

 

(ii)                                  Construction or Rehabilitation of
Mortgaged Property.  No Mortgage Loan was made in connection with the
construction or rehabilitation of a Mortgaged Property or facilitating the
trade-in or exchange of a Mortgaged Property.

 

(jj)                                  No Defense to Insurance Coverage.  No
action has been taken or failed to be taken, no event has occurred and no state
of facts exists or has existed on or prior to the date of origination (whether
or not known to the Originator on or prior to such date) which has resulted or
will result in an exclusion from, denial of, or defense to coverage under any
private mortgage insurance (including, without limitation, any exclusions,
denials or defenses which would limit or reduce the availability of the timely
payment of the full amount of the loss otherwise due thereunder to the insured)
whether arising out of actions, representations, errors, omissions, negligence,
or fraud of the Originator, the related Obligor or any party involved in the
application for such coverage, including the appraisal, plans and specifications
and other exhibits or documents submitted therewith to the insurer under such
insurance policy, or for any other reason under such coverage, but not including
the failure of such insurer to pay by reason of such insurer’s breach of such
insurance policy or such insurer’s financial inability to pay.

 

(kk)                            Capitalization of Interest.  The Mortgage Note
does not by its terms provide for the capitalization or forbearance of interest.

 

(ll)                                  No Equity Participation.  No document
relating to the Mortgage Loan provides for any contingent or additional interest
in the form of participation in the cash flow of the Mortgaged Property or a
sharing in the appreciation of the value of the Mortgaged Property. The
indebtedness evidenced by the Mortgage Note is not convertible to an ownership
interest in the Mortgaged Property or the Obligor and the Originator has not
financed nor does it own directly or indirectly, any equity of any form in the
Mortgaged Property or the Obligor.

 

(mm)                      Proceeds of Mortgage Loan.  The proceeds of the
Mortgage Loan have not been and shall not be used to satisfy, in whole or in
part, any debt owed or owing by the Obligor to the Originator or any Affiliate
or correspondent of the Originator, except in connection with a refinanced
Mortgage Loan; provided that no such refinanced Mortgage Loan shall have been
originated pursuant to a streamlined mortgage loan refinancing program.

 

D-10

--------------------------------------------------------------------------------


 

(nn)                          No Exception.  Other than as noted by the
Custodian on the Exception Report, no Exception (as defined in the Custodial
Agreement) exists with respect to the Mortgage Loan which is reasonably likely
to materially adversely affect the Mortgage Loan or the Lien of the Facility
Agent therein (as determined by the Facility Agent in its sole discretion and
which, in the case of a Wet-Ink Mortgage Loan, has not been cured within seven
(7) days of the related Loan Date or Addition Date, as applicable).

 

(oo)                          Mortgage Submitted for Recordation.  The Mortgage
either has been or will promptly be submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(pp)                          Documents Genuine.  Such Mortgage Loan and all
accompanying collateral documents are complete and authentic and all signatures
thereon are genuine. Such Mortgage Loan is a “closed” loan fully funded by the
Originator.

 

(qq)                          Bona Fide Loan.  Such Mortgage Loan arose from a
bona fide loan, complying with all applicable state and Federal laws and
regulations, to persons having legal capacity to contract and is not subject to
any defense, set-off or counterclaim.

 

(rr)                                Description.  Each Mortgage Loan conforms to
the description thereof as set forth on the related Mortgage Loan
Schedule delivered to the Custodian, the Facility Agent and the Group Agents.

 

(ss)                            Located in U.S.  No collateral (including,
without limitation, the related real property and the dwellings thereon and
otherwise) relating to a Mortgage Loan is located in any jurisdiction other than
in one of the fifty (50) states of the United States of America or the District
of Columbia.

 

(tt)                                Underwriting Policy.  Each Mortgage Loan has
been originated in accordance with the Underwriting Policy (including all
supplements or amendments thereto) previously provided to the Facility Agent and
the Group Agents.

 

(uu)                          Primary Mortgage Guaranty Insurance.  Each
Mortgage Loan is insured as to payment defaults by a policy of primary mortgage
guaranty insurance in the amount required under the related Mortgage Loan
Documents where applicable, and all provisions of such primary mortgage guaranty
insurance have been and are being complied with, such policy is in full force
and effect, and all premiums due thereunder have been paid.  Each Mortgage Loan
which is represented to have, or to be eligible for, FHA insurance is insured,
or eligible to be insured, pursuant to the National Housing Act. Each Mortgage
Loan which is represented by the Borrower or its Affiliates to be guaranteed, or
to be eligible for guaranty, by the VA is guaranteed, or eligible to be
guaranteed, under the provisions of Chapter 37 of Title 38 of the United States
Code. As to each FHA insurance certificate or each VA guaranty certificate, the
Originator has complied with applicable provisions of the insurance for guaranty
contract and federal statutes and regulations, all premiums or other charges due
in connection with such insurance or guarantee have been paid, there has been no
act or omission which would or

 

D-11

--------------------------------------------------------------------------------


 

may invalidate any such insurance or guaranty, and the insurance or guaranty is,
or when issued, will be, in full force and effect with respect to each Mortgage
Loan. There are no defenses, counterclaims, or rights of setoff affecting the
Mortgage Loans or affecting the validity or enforceability of any private
mortgage insurance or FHA insurance applicable to the Mortgage Loans or any VA
guaranty with respect to the Mortgage Loans.

 

(vv)                          HOEPA; Predatory Lending Regulations.  No Mortgage
Loan is (a) subject to the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost” mortgage loan, “covered” mortgage
loan or “predatory” mortgage loan or any other comparable term, no matter how
defined, under any federal, state or local law, or (c) subject to any comparable
federal, state or local statutes or regulations or any other statute or
regulation providing for heightened scrutiny or assignee liability to holders of
such mortgage loans.   No predatory, abusive or deceptive lending practices,
including but not limited to, the extension of credit to a mortgagor without
regard for the mortgagor’s ability to repay the Mortgage Loan and the extension
of credit to a mortgagor which has no tangible net benefit to the mortgagor,
were employed in connection with the origination of the Mortgage Loan.

 

(ww)                      Value of Mortgaged Property.   The Borrower has no
knowledge of any circumstances existing that should reasonably be expected to
adversely affect the value or the marketability of the Mortgaged Property or the
Mortgage Loan.

 

(xx)                              MERS Mortgage Loans.   With respect to each
MERS Mortgage Loan, a Mortgage Identification Number has been assigned by MERS
and such Mortgage Identification Number is accurately provided on the Mortgage
Loan Schedule.  The related Assignment of Mortgage to MERS has been duly and
properly recorded.  With respect to each MERS Mortgage Loan, the Borrower has
not received any notice of liens or legal actions with respect to such Mortgage
Loan and no such notices have been electronically posted by MERS.

 

(yy)                          First Lien Consent.   With respect to each Second
Lien Mortgage Loan, either no consent for the Mortgage Loan is required by the
holder of the First Lien or such consent has been obtained and is contained in
the Mortgage File.

 

(zz)                              Suitability.   No specific circumstances or
conditions exist with respect to the Mortgage, the Mortgaged Property, the
Obligor or the Obligor’s credit standing that could reasonably be expected to
(i) cause the Mortgage Loan to be more likely to become past due in comparison
to similar Mortgage Loans or (iii) adversely affect the value or marketability
of the Mortgage Loan in comparison to similar Mortgage Loans.

 

(aaa)                      Environmental Matters.   The Mortgaged Property is
free from any and all toxic or hazardous substances and there exists no
violation of any local, state or federal environmental law, rule or regulation.

 

(bbb)                   Wet-Ink Mortgage Loans.  With respect to each Mortgage
Loan that is a Wet-Ink Mortgage Loan, the Settlement Agent has been instructed
in writing to

 

D-12

--------------------------------------------------------------------------------


 

hold the related Mortgage Loan Documents as agent and bailee for Facility Agent
or the Facility Agent’s agent and to promptly forward such Mortgage Loan
Documents in accordance with the provisions of the Custodial Agreement.

 

(ccc)                      Ground Leases.   With respect to each ground lease to
which the Mortgaged Property is subject (a “Ground Lease”): (i) the Obligor is
the owner of a valid and subsisting interest as tenant under the Ground Lease;
(ii) the Ground Lease is in full force and effect, unmodified and not
supplemented by any writing or otherwise; (iii) all rent, additional rent and
other charges reserved therein have been paid to the extent that they are
payable to the date hereof; (iv) the Obligor enjoys the quiet and peaceful
possession of the estate demised thereby, subject to any sublease; (v) the
Obligor is not in default under any of the terms thereof and there are no
circumstances that, with the passage of time or the giving of notice or both,
would constitute an event of default thereunder; (vi)  the lessor under the
Ground Lease is not in default under any of the terms or provisions thereof on
the part of the lessor to be observed or performed; (vii) the lessor under the
Ground Lease has satisfied all of its repair or construction obligations, if
any, to date pursuant to the terms of the Ground Lease; (viii) the remaining
term of the Ground Lease extends not less than ten (10) years following the
maturity date of such Mortgage Loan; and (ix) the execution, delivery and
performance of the Mortgage do not require the consent (other than those
consents which have been obtained and are in full force and effect) under, and
will not contravene any provision of or cause a default under, the Ground Lease.

 

*********************Definitions*********************

 

“Acceptable State” shall mean any state acceptable pursuant to the Sellers’
Underwriting Guidelines.

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the sale of the Mortgage.

 

“CLTV” shall mean, with respect to any Mortgage Loan, the ratio of (a) the
original outstanding principal amount of such Mortgage Loan and any other
mortgage loan that is secured by a lien on the related Mortgaged Property to
(b) the lesser of (i) the Appraised Value of the Mortgaged Property at
origination or (ii) if the Mortgaged Property was purchased within twelve (12)
months of the origination of the Mortgage Loan, the purchase price of the
Mortgaged Property.

 

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

 

D-13

--------------------------------------------------------------------------------


 

“Escrow Payments” shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Fannie Mae” shall mean Fannie Mae, or any successor thereto.

 

“First Lien” shall mean, with respect to a Mortgaged Property, the lien of the
mortgage, deed of trust or other instrument securing a mortgage note which
creates a first lien on the Mortgaged Property.

 

“First Lien Mortgage Loan” shall mean a Mortgage Loan secured by a First Lien on
the related Mortgaged Property.

 

“Freddie Mac” shall mean Freddie Mac, or any successor thereto.

 

“Interest Rate Adjustment Date” shall mean, with respect to a Mortgage Loan, the
date on which an adjustment to the Mortgage Interest Rate of such Mortgage Loan
becomes effective.

 

“LTV” shall mean, with respect to any Mortgage Loan, the ratio of the original
outstanding principal amount of the Mortgage Loan to the lesser of (a) the
Appraised Value of the Mortgaged Property at origination or (b) if the Mortgaged
Property was purchased within twelve (12) months of the origination of the
Mortgage Loan, the purchase price of the Mortgaged Property.

 

“MERS” shall mean MERSCORP, Inc., a Delaware corporation, and its permitted
successors and assigns.

 

“MERS Mortgage Loan” shall mean any Mortgage Loan as to which the related
Mortgage or Assignment of Mortgage has been recorded in the name of MERS, as
agent for the holder from time to time of the Mortgage Note, and which is
identified as a MERS Mortgage Loan on the related Mortgage Loan Schedule.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

 

“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.

 

“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and approved as an insurer by Fannie Mae or Freddie Mac.

 

D-14

--------------------------------------------------------------------------------


 

“Second Lien” shall mean, with respect to a Mortgaged Property, the lien of the
mortgage, deed of trust or other instrument securing a mortgage note which
creates a second lien on the Mortgaged Property.

 

“Second Lien Mortgage Loan” shall mean a Mortgage Loan secured by a Second Lien
on the related Mortgaged Property.

 

“Settlement Agent” shall mean, with respect to any transaction the subject of
which is a Wet-Ink Mortgage Loan, the entity approved by the Facility Agent, in
its sole good faith discretion, which may be a title company, escrow company or
attorney in accordance with local law and practice in the jurisdiction where the
related Wet-Ink Mortgage Loan is being originated.  A Settlement Agent is deemed
approved by the Facility Agent unless the Facility Agent notifies the Borrower
otherwise in writing.

 

D-15

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SCHEDULE OF COMMITMENTS

 

Credit Suisse, New York Branch

 

$

500,000,000

 

 

F-1

--------------------------------------------------------------------------------